EXECUTION COPY
 
 
 
CREDIT AGREEMENT
dated as of April 30, 2011,
among
TEREX CORPORATION,
THE LENDERS NAMED HEREIN
and
CREDIT SUISSE AG,
as Administrative Agent and Collateral Agent
________________
CREDIT SUISSE SECURITIES (USA) LLC
 
and
 
GOLDMAN SACHS LENDING PARTNERS LLC,
as Co‑Lead Arrangers
 
and Joint Bookrunners

 
 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE I
Definitions
SECTION 1.01.
Defined Terms
1
 
SECTION 1.02.
Terms Generally
36
 
SECTION 1.03.
Exchange Rates
37
 
SECTION 1.04.
Classification of Loans and Borrowings
37
 
SECTION 1.05.
Pro Forma Calculations
37
 

ARTICLE II
The Credits
SECTION 2.01.
Commitments and Loans
38
 
SECTION 2.02.
Loans
39
 
SECTION 2.03.
Borrowing Procedure
42
 
SECTION 2.04.
Evidence of Debt; Repayment of Loans
42
 
SECTION 2.05.
Fees
43
 
SECTION 2.06.
Interest on Loans
45
 
SECTION 2.07.
Default Interest
46
 
SECTION 2.08.
Alternate Rate of Interest
46
 
SECTION 2.09.
Termination and Reduction of Commitments
47
 
SECTION 2.10.
Conversion and Continuation of Borrowings
48
 
SECTION 2.11.
Repayment of Term Borrowings
50
 
SECTION 2.12.
Prepayment
50
 
SECTION 2.13.
Mandatory Prepayments
51
 
SECTION 2.14.
Reserve Requirements; Change in Circumstances
53
 
SECTION 2.15.
Change in Legality
55
 
SECTION 2.16.
Indemnity
55
 
SECTION 2.17.
Pro Rata Treatment
56
 
SECTION 2.18.
Sharing of Setoffs
56
 
SECTION 2.19.
Payments
57
 
SECTION 2.20.
Taxes
58
 
SECTION 2.21.
Assignment of Commitments Under Certain Circumstances; Duty to
 
 
Mitigate
60
 
SECTION 2.22.
Swingline Loans
62
 
SECTION 2.23.
Letters of Credit
63
 
SECTION 2.24.
A/C Fronted Loans
68
 
SECTION 2.25.
Reporting Requirements of A/C Fronting Lenders and Issuing Banks
71
 
SECTION 2.26.
Additional Issuing Banks
71
 
SECTION 2.27.
Incremental Commitments
71
 
SECTION 2.28.
Defaulting Lenders
74
 


 

--------------------------------------------------------------------------------

Page
ARTICLE III
Representations and Warranties
SECTION 3.01.
Organization; Powers
77
 
SECTION 3.02.
Authorization
77
 
SECTION 3.03.
Enforceability
78
 
SECTION 3.04.
Governmental Approvals
78
 
SECTION 3.05.
Financial Statements
78
 
SECTION 3.06.
No Material Adverse Change
78
 
SECTION 3.07.
Title to Properties; Possession Under Leases
78
 
SECTION 3.08.
Subsidiaries
79
 
SECTION 3.09.
Litigation; Compliance with Laws
79
 
SECTION 3.10.
Agreements
80
 
SECTION 3.11.
Federal Reserve Regulations
80
 
SECTION 3.12.
Investment Company Act
80
 
SECTION 3.13.
Use of Proceeds
80
 
SECTION 3.14.
Tax Returns
80
 
SECTION 3.15.
No Material Misstatements
81
 
SECTION 3.16.
Employee Benefit Plans
81
 
SECTION 3.17.
Environmental Matters
82
 
SECTION 3.18.
Insurance
82
 
SECTION 3.19.
Security Documents
82
 
SECTION 3.20.
Location of Material Owned Real Property
84
 
SECTION 3.21.
Labor Matters
84
 
SECTION 3.22.
Solvency
84
 
SECTION 3.23.
Senior Indebtedness
84
 

ARTICLE IV
Conditions
SECTION 4.01.
Effective Date
85
 
SECTION 4.02.
Certain Funds Loans
86
 
SECTION 4.03.
All Credit Events Other than Certain Funds Loans
88
 
SECTION 4.04.
Action by Lenders during Certain Funds Period
89
 

ARTICLE V
Affirmative Covenants
SECTION 5.01.
Existence; Businesses and Properties
89
 
SECTION 5.02.
Insurance
90
 
SECTION 5.03.
Obligations and Taxes
92
 
SECTION 5.04.
Financial Statements, Reports, etc
92
 
SECTION 5.05.
Litigation and Other Notices
93
 


 

--------------------------------------------------------------------------------

Page
 
SECTION 5.06.
Employee Benefits
94
 
SECTION 5.07.
Maintaining Records; Access to Properties and Inspections;
 
 
Maintenance of Ratings
94
 
SECTION 5.08.
Use of Proceeds
94
 
SECTION 5.09.
Compliance with Environmental Laws
94
 
SECTION 5.10.
Preparation of Environmental Reports
95
 
SECTION 5.11.
Further Assurances
95
 

 
ARTICLE VI
 
Negative Covenants
SECTION 6.01.
Indebtedness
96
 
SECTION 6.02.
Liens
98
 
SECTION 6.03.
Sale and Lease-Back Transactions
100
 
SECTION 6.04.
Investments, Loans and Advances
100
 
SECTION 6.05.
Mergers, Consolidations, Sales of Assets and Acquisitions
102
 
SECTION 6.06.
Dividends and Distributions; Restrictions on Ability of Restricted
 
 
Subsidiaries to Pay Dividends
104
 
SECTION 6.07.
Transactions with Affiliates
104
 
SECTION 6.08.
Business of Borrowers and Restricted Subsidiaries
104
 
SECTION 6.09.
Other Indebtedness and Agreements
105
 
SECTION 6.10.
Interest Coverage Ratio
105
 
SECTION 6.11.
Senior Secured Leverage Ratio
106
 
SECTION 6.12.
Fiscal Year
106
 
SECTION 6.13.
Designation of Unrestricted Subsidiaries
106
 
SECTION 6.14.
Offer Document
108
 

 
ARTICLE VII
Events of Default
ARTICLE VIII
The Administrative Agent and the Collateral Agent
ARTICLE IX
Miscellaneous
SECTION 9.01.
Notices
115
 
SECTION 9.02.
Survival of Agreement
117
 
SECTION 9.03.
Binding Effect
118
 
SECTION 9.04.
Successors and Assigns
118
 


 

--------------------------------------------------------------------------------

Page
 
SECTION 9.05.
Expenses; Indemnity
122
 
SECTION 9.06.
Right of Setoff
124
 
SECTION 9.07.
Applicable Law
124
 
SECTION 9.08.
Waivers; Amendment
124
 
SECTION 9.09.
Interest Rate Limitation
126
 
SECTION 9.10.
Entire Agreement
126
 
SECTION 9.11.
WAIVER OF JURY TRIAL
127
 
SECTION 9.12.
Severability
127
 
SECTION 9.13.
Counterparts
127
 
SECTION 9.14.
Headings
127
 
SECTION 9.15.
Jurisdiction; Consent to Service of Process
127
 
SECTION 9.16.
Conversion of Currencies
128
 
SECTION 9.17.
Confidentiality
129
 
SECTION 9.18.
European Monetary Union
129
 
SECTION 9.19.
Rights of Additional L/C Issuing Banks
130
 
SECTION 9.20.
No Advisory or Fiduciary Responsibility
130
 
SECTION 9.21.
USA PATRIOT Act Notice
131
 
SECTION 9.22.
Additional Borrowers
131
 

 
SCHEDULES
Schedule 1.01(a)
Additional Cost
Schedule 1.01(b)
Subsidiary Guarantors
Schedule 1.01(d)
Material First Tier Foreign Subsidiaries
Schedule 1.01(e)
Unrestricted Subsidiaries
Schedule 1.01(f)
Excluded Subsidiaries
Schedule 2.01
Lenders; Commitments
Schedule 3.08
Subsidiaries
Schedule 3.09
Litigation
Schedule 3.17
Environmental Matters
Schedule 3.18
Insurance
Schedule 3.19(a)
UCC Filing Offices
Schedule 3.19(c)
Mortgage Filing Offices
Schedule 3.20
Material Owned Real Property
Schedule 3.21
Labor Matters
Schedule 4.02(h)
Security Documents
Schedule 5.11
Post-Closing Matters
Schedule 6.01
Indebtedness
Schedule 6.02
Liens
Schedule 6.04
Investments
Schedule 6.14
Lead Arrangers


 

--------------------------------------------------------------------------------

 
EXHIBITS
Exhibit A
Form of Administrative Questionnaire
Exhibit B
Form of Assignment and Acceptance
Exhibit C
Form of Borrowing Request
Exhibit D
Form of Guarantee and Collateral Agreement
Exhibit E
Form of Mortgage
Exhibit F
Form of North Atlantic Guarantee Agreement
Exhibit G-1
Form of Opinion of General Counsel of Terex
Exhibit G-2
Form of Opinion of Bryan Cave LLP
Exhibit H
Form of Solvency Certificate
Exhibit I-1
Form of Term Loan Promissory Note
Exhibit I-2
Form of Domestic Revolving Loan Promissory Note
Exhibit I-3
Form of Multicurrency Revolving Loan Promissory Note
Exhibit J-1
Form of Borrowing Subsidiary Agreement
Exhibit J-2
Form of Borrowing Subsidiary Termination

 
 

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 30, 2011 (this “Agreement”), among TEREX
CORPORATION, a Delaware corporation (“Terex”), the Lenders (as defined in
Article I), the Issuing Banks (as defined in Article I) and CREDIT SUISSE AG, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders.
Terex Industrial Holding AG, a stock corporation incorporated under the laws of
the Federal Republic of Germany with its seat in Düsseldorf, Germany and a
wholly owned Restricted Subsidiary of Terex (“Bidco”), intends to acquire (the
“Acquisition”) up to all, but not less than 51%, of the outstanding no-par value
bearer shares (the “Target Shares”) in Demag Cranes AG, a stock corporation
incorporated under the laws of the Federal Republic of Germany with its seat in
Düsseldorf, Germany (the “Target”).
Terex has requested that the Lenders extend credit in the form of Term Loans
(such term and each other capitalized term used but not defined in this
introductory statement having the meaning given to it in Article I) on the
Funding Date, in an aggregate principal amount not in excess of $1,100,000,000.
The proceeds of the Term Loans are to be used solely to (a) make intercompany
loans, directly or indirectly to, or other investments, directly or indirectly
in, Bidco to allow Bidco to fund the acquisition of Target Shares, (b) fund the
Escrow Account and (c) pay fees and expenses incurred in connection with the
Transactions.
 
The Lenders are willing to extend such credit to Terex on the terms and subject
to the conditions set forth herein. Accordingly, the parties hereto agree as
follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“A/C Fronted Base Rate” shall mean, for any day, with respect to any A/C Fronted
Loan, a rate per annum equal to the average rate at which overnight deposits in
the currency in which the applicable A/C Fronted Loan is denominated and
approximately equal in principal amount to such A/C Fronted Loan are obtainable
by the applicable A/C Fronting Lender on such day at its lending office for such
A/C Fronted Loan in the interbank market (or any other market for overnight
funds in such currency utilized by such A/C Fronting Lender), adjusted to
reflect any direct or indirect costs of obtaining such deposits (including
reserve and assessment costs, to the extent applicable).
 
 
 

 

--------------------------------------------------------------------------------

2

The A/C Fronted Base Rate applicable to any A/C Fronted Loan shall be determined
for each day by the A/C Fronting Lender in respect of such Loan and such
determination shall be conclusive absent manifest error. The applicable A/C
Fronting Lender shall notify the applicable Borrower and the Administrative
Agent promptly upon establishing the A/C Fronted Base Rate for any A/C Fronted
Loan, or upon any change thereto.
“A/C Fronted Base Rate Loans” shall mean any A/C Fronted Loan bearing interest
at a rate determined by reference to the A/C Fronted Base Rate in accordance
with the provisions of Article II. For the avoidance of doubt, the Australian
Fronting Lender shall not be required to make an A/C Fronted Base Rate Loan
denominated in dollars.
“A/C Fronted Exposure” shall mean, at any time, the Dollar Equivalent of the
aggregate principal amount of all outstanding A/C Fronted Loans at such time.
The A/C Fronted Exposure of any Multicurrency Revolving Credit Lender at any
time shall equal its Pro Rata Percentage of the aggregate A/C Fronted Exposure
at such time.
“A/C Fronted Fixed Rate Loan” shall mean any A/C Fronted Loan bearing interest
at a rate determined by reference to (i) the Bank Bill Rate, in the case of
Loans to the Australian Borrower denominated in Australian Dollars, (ii) the
Italian Fixed Rate, in the case of Loans to the Italian Borrower denominated in
Euro and (iii) the Adjusted LIBO Rate, in the case of Loans to the Australian
Borrower or the Italian Borrower denominated in dollars, in each case in
accordance with the provisions of Article II.
“A/C Fronted Loan” shall mean any loan made by an A/C Fronting Lender pursuant
to its A/C Fronting Commitment.
“A/C Fronting Commitment” shall mean, with respect to any A/C Fronting Lender,
the commitment of such A/C Fronting Lender to make Loans pursuant to Section
2.24 or in the Assignment and Acceptance pursuant to which such A/C Fronting
Lender assumed its A/C Fronting Commitment, as applicable, as the same may be
reduced from time to time pursuant to Section 2.24(f) and pursuant to
assignments by such A/C Fronting Lender pursuant to Section 9.04. The maximum
A/C Fronting Commitment of any A/C Fronting Lender shall be set forth in the
joinder agreement pursuant to which such A/C Fronting Lender becomes a party to
this Agreement and in an amount reasonably acceptable to Terex, the
Administrative Agent and such A/C Fronting Lender; provided, however, that,
until there are effective Multicurrency Revolving Credit Commitments hereunder
and an Italian Fronting Lender and an Australian Fronting Lender with effective
A/C Fronting Commitments, the A/C Fronting Commitments shall be $0.
“A/C Fronting Fees” shall have the meaning assigned to such term in Section
2.05(e).
“A/C Fronting Lender” shall mean (a) with respect to Loans to the Australian
Borrower, the Australian Fronting Lender, and (b) with respect to Loans to the
Italian Borrower, the Italian Fronting Lender.

 

--------------------------------------------------------------------------------

3

 
“A/C Participation Fees” shall have the meaning assigned to such term in Section
2.05(d).
“Acquired Indebtedness” shall mean Indebtedness of a person or any of its
subsidiaries (the “Acquired Person”) (a) existing at the time such person
becomes a Restricted Subsidiary of Terex or at the time it merges or
consolidates with Terex or any of its Restricted Subsidiaries or (b) assumed in
connection with the acquisition of assets from such person; provided in each
case that (i) such Indebtedness was not created in contemplation of such
acquisition, merger or consolidation and (ii) such acquisition, merger or
consolidation is otherwise permitted under this Agreement.
“Acquired Person” shall have the meaning assigned to such term in the definition
of the term “Acquired Indebtedness”.
“Acquired Target Indebtedness” shall mean Acquired Indebtedness of the Target
and its subsidiaries, other than Indebtedness under the Existing Target Credit
Facility.
“Acquisition” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Additional Cost” shall mean, in relation to any Borrowing that is denominated
in Pounds, for any Interest Period, the cost as calculated by the Administrative
Agent in accordance with Schedule 1.01(a) imputed to each Lender participating
in such Borrowing of compliance with the mandatory liquid assets requirements of
the Bank of England or the European Central Bank, as applicable, during that
Interest Period, expressed as a percentage.
“Additional L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Additional Letters of Credit denominated in
dollars at such time, (b) the Dollar Equivalent of the aggregate undrawn amount
of all outstanding Additional Letters of Credit denominated in any currency
other than dollars at such time, (c) the aggregate principal amount of all
disbursements in respect of Additional Letters of Credit denominated in dollars
that have not yet been reimbursed at such time and (d) the Dollar Equivalent of
the aggregate principal amount of all disbursements in respect of Additional
Letters of Credit denominated in any currency other than dollars that have not
yet been reimbursed at such time.
 
“Additional L/C Facility” shall mean any letter of credit facility entered into
by Terex, one or more of the Subsidiary Borrowers and one or more Additional L/C
Issuing Banks from time to time that shall have as its sole purpose the issuance
of letters of credit to be used by Terex and one or more of the Subsidiary
Borrowers in the ordinary course of business and that shall require prompt
reimbursement upon any funding of any such letter of credit.
“Additional L/C Issuing Bank” shall mean any Lender that shall issue Additional
Letters of Credit pursuant to an Additional L/C Facility.
“Additional Letter of Credit” shall mean each letter of credit issued pursuant
to an Additional L/C Facility.

 

--------------------------------------------------------------------------------

4

 
“Additional Subordinated Notes” shall mean subordinated notes issued from time
to time by Terex, or assumed in connection with a Permitted Acquisition, after
the Effective Date; provided that (a) such subordinated notes do not require any
scheduled payment of principal prior to a date that is 12 months after the Term
Loan Maturity Date (or, if later, the Incremental Term Loan Maturity Date of any
Other Term Loans that are outstanding on the date of issuance of such Additional
Subordinated Notes) and (b) the subordination provisions and other non-pricing
terms and conditions of such subordinated notes are no less favorable to the
Lenders than the analogous provisions of the Existing Senior Subordinated Notes.
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the LIBO Rate in effect
for such Interest Period multiplied by Statutory Reserves; provided, however,
that, if such Eurocurrency Borrowing is denominated in Pounds or Euro, then the
“Adjusted LIBO Rate” shall be the LIBO Rate in effect for such Interest Period
plus Additional Cost.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as shall be supplied by the Administrative
Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agents” shall have the meaning assigned to such term in Article VIII.
“Aggregate Domestic Revolving Credit Exposure” shall mean the aggregate amount
of the Lenders' Domestic Revolving Credit Exposures.
“Aggregate Multicurrency Revolving Credit Exposure” shall mean the aggregate
amount of the Lenders' Multicurrency Revolving Credit Exposures.
“Agreement Currency” shall have the meaning assigned to such term in Section
9.16.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate (or in the case of a Dollar Loan to a Subsidiary
Borrower, the applicable U.S. Base Rate) in effect on such day, (b) the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted
LIBO Rate in effect on such day for a one-month Interest Period commencing on
the second Business Day after such day plus 1.00%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate or the
Adjusted LIBO Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition of the term Federal Funds Effective Rate, the Alternate
Base Rate shall be determined without regard to clause (b) or (c), as
applicable, of the preceding

 

--------------------------------------------------------------------------------

5

sentence until the circumstances giving rise to such inability no longer exist.
The term “Prime Rate” shall mean the rate of interest per annum determined from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City and notified to the Borrower. The term
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
U.S. Base Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective on the effective date of such change in the Prime Rate, the U.S.
Base Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the
case may be.
“Alternative Currency” shall mean (a) with respect to Multicurrency Revolving
Loans and Multicurrency Letters of Credit, Pounds and Euro, (b) with respect to
A/C Fronted Loans and Multicurrency Letters of Credit, Australian Dollars and
Euro, and (c) with respect to Multicurrency Letters of Credit, any other foreign
currency which is approved by the applicable A/C Fronting Lender and the
applicable Issuing Bank, in each case in its sole discretion.
“Alternative Currency Borrowing” shall mean a Borrowing comprised of Alternative
Currency Loans.
“Alternative Currency Equivalent” shall mean, on any date of determination, with
respect to any amount denominated in dollars in relation to any specified
Alternative Currency, the equivalent in such specified Alternative Currency of
such amount in dollars, determined by the Administrative Agent pursuant to
Section 1.03 using the applicable Exchange Rate then in effect.
“Alternative Currency Loan” shall mean any Loan denominated in an Alternative
Currency.
“Applicable Percentage” shall mean, for any day (a) with respect to any Term
Loan, (i) 3.75% per annum, in the case of a Eurocurrency Term Loan, or (ii)
2.75% per annum, in the case of an ABR Term Loan, (b) with respect to any A/C
Fronted Fixed Rate Loan, A/C Fronted Base Rate Loan, Eurocurrency Revolving Loan
or ABR Revolving Loan or with respect to the Facility Fees, as the case may be,
the applicable percentage from time to time in effect therefor as set forth in
the Incremental Assumption Agreement pursuant to which the related Commitment
was established.
“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger or otherwise and including by way of a Sale and Leaseback) by any
Borrower or any Restricted Subsidiary to any person other than any Borrower or
any Guarantor of (a) any Equity Interests of any Subsidiary (other than
directors' qualifying shares) or (b) any other assets of any Borrower or any
Restricted Subsidiary (other than (i) inventory, excess, damaged, obsolete or
worn out assets, scrap, Permitted Investments, accounts receivable

 

--------------------------------------------------------------------------------

6

and/or letters of credit supporting accounts receivable issued to Terex or any
Restricted Subsidiary, in each case disposed of in the ordinary course of
business and, in the case of accounts receivable, consistent with past practice,
and (ii) sales, transfers or other distributions between or among Restricted
Subsidiaries which are not Subsidiary Guarantors (including Foreign
Subsidiaries)); provided that any sale, transfer or other disposition described
in clause (a) or (b) above, in each case having a value not in excess of
$7,500,000, shall be deemed not to be an “Asset Sale” for purposes of this
Agreement; and provided, further, that, without limiting the generality of the
foregoing and any rights that exist as a result thereof with respect to the sale
of accounts receivable, the sale of Program Receivables pursuant to the
Receivables Program shall be deemed not to be an “Asset Sale” for the purposes
of this Agreement. Notwithstanding anything to the contrary contained in this
Agreement, the sale to a third party of any loans or leases made to customers by
Terex and/or the Restricted Subsidiaries as described in Section 6.04(r) shall
be deemed not to be an “Asset Sale” for purposes of this Agreement.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.
“Australian Borrower” shall mean a Restricted Subsidiary that is designated as
such by Terex in accordance with Section 9.22 and executes and delivers to the
Administrative Agent a Borrowing Subsidiary Agreement and the other
documentation contemplated by Section 9.22.
“Australian Dollars” shall mean the lawful currency of Australia.
“Australian Fronting Lender” shall mean any Lender (or its Affiliate) designated
as such by Terex with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld or delayed) and such Lender, and its
successors and assigns in such capacity, in each case that shall become a party
to this Agreement as the Australian Fronting Lender pursuant to a joinder
agreement in form and substance satisfactory to Terex, the Administrative Agent
and such Lender.
“Bank Bill Rate” shall mean, in relation to an Interest Period for any A/C
Fronted Fixed Rate Loan denominated in Australian Dollars, the rate determined
by the A/C Fronting Lender to be the average bid rate displayed at or about
10:30 a.m. (Sydney time) on the first day of such Interest Period on the Reuters
screen BBSY page for a term equivalent to such Interest Period. If (a) for any
reason there is no rate displayed for a period equivalent to such Interest
Period or (b) the basis on which such rate is displayed is changed and in the
reasonable opinion of the A/C Fronting Lender such rate ceases to reflect the
A/C Fronting Lender's cost of funding to the same extent as at the Effective
Date, then the Bank Bill Rate shall be the rate determined by the A/C Fronting
Lender to be the average of the buying rates quoted to the A/C Fronting Lender
by three reference banks selected by it at or about that time on that date for
bills of exchange that are accepted by an Australian bank and that have a term
equivalent to the Interest Period. If there are no such buying rates the rate
shall be the rate reasonably determined by the A/C Fronting Lender to be its
cost of funds. Rates will be expressed as a yield percent per annum to maturity
and rounded up, if necessary, to the nearest two decimal places.

 

--------------------------------------------------------------------------------

7

 
“Bidco” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrowers” shall mean, collectively, Terex and the Subsidiary Borrowers.
“Borrowing” shall mean a group of Loans of a single Type made by the Lenders on
a single date and as to which a single Interest Period is in effect.
“Borrowing Request” shall mean a request by any Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.
“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit J-1, or such other form as shall be
acceptable to Terex and the Administrative Agent.
“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit J-2, or such other form as shall be
acceptable to Terex and the Administrative Agent.
“Bucyrus” shall mean Bucyrus International, Inc.
“Bucyrus Purchase Agreement” shall mean the Asset and Stock Purchase Agreement
dated as of December 20, 2009, between Terex and Bucyrus, and any separate
agreements for the purchase of Bucyrus Stock contemplated thereby.
“Bucyrus Stock” shall mean the shares of common stock of Bucyrus acquired by
Terex pursuant to the Bucyrus Purchase Agreement as consideration, in part, for
the Bucyrus Transactions.
“Bucyrus Transactions” shall mean the sale by Terex of its mining business to
Bucyrus pursuant to the Bucyrus Purchase Agreement.
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude (a) any day on which banks are not open for
dealings in dollar deposits in the London interbank market (if such Eurocurrency
Loan is denominated in dollars) and (b) any day that is not a TARGET Day (if
such Eurocurrency Loan is denominated in Euro), and, when used in connection
with any Calculation Date or determining any date on which any amount is to be
paid or made available in an Alternative Currency other than Euro, the term
“Business Day” shall also exclude any day on which commercial banks and foreign
exchange markets are not open for business in the principal financial center in
the country of such Alternative Currency.
“Calculation Date” shall mean (a) the date of delivery of each Borrowing
Request, (b) the date of issuance, extension or renewal of any Letter of Credit,
(c) the date of conversion or continuation of any

 

--------------------------------------------------------------------------------

8

Borrowing pursuant to Section 2.10 or (d) such additional dates as the
Administrative Agent or the Required Lenders shall specify.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Casualty” shall have the meaning assigned to such term in the Mortgages.
“Casualty Proceeds” shall have the meaning assigned to such term in the
Mortgages.
“Certain Funds Loan” shall mean each Loan the proceeds of which are used solely
for Certain Funds Purposes.
“Certain Funds Default” shall mean any circumstance constituting: (a) an Event
of Default under clause (a) of Article VII insofar as it relates to a breach of
a Certain Funds Representation; (b) an Event of Default under clause (b) or (c)
of Article VII (without giving effect to any grace period that would otherwise
apply); (c) an Event of Default under clause (d) of Article VII insofar as it
relates to (i) a breach of Section 6.01, 6.02, 6.03, 6.04, 6.05 or 6.06(a)
caused by Terex or a Restricted Subsidiary or (ii) a breach of Section 6.14; or
(d) an Event of Default under clause (g) or (h) of Article VII. For the
avoidance of doubt, neither the Target nor any of its subsidiaries shall be
deemed to be a Restricted Subsidiary for purposes of this definition.
“Certain Funds Period” shall mean the period from and including the Effective
Date to but excluding the earlier of (a) January 15, 2012 and (b) the date on
which the Offer lapses or terminates without being consummated.
“Certain Funds Purpose” shall mean (a) the payment of all or part of the cash
price payable by Bidco to the holders of the Target Shares (including, if the
Offer is consummated and Bidco becomes legally obligated to purchase Target
Shares, by funding Loans into the Escrow Account for such purpose) and (b) the
payment of the fees, costs and expenses incurred or payable by Terex or Bidco in
connection with the Acquisition.
“Certain Funds Representations” shall mean each of the representations set forth
in Sections 3.01, 3.02, 3.03, 3.04, 3.11, 3.12 and 3.13(a), in each case only
insofar as it relates to Terex and any Restricted Subsidiary that would meet the
definition of “significant subsidiary” contained as of the date hereof in
Regulation S-X of the U.S. Securities and Exchange Commission (which, for the
avoidance of doubt, shall not include the Target or any of its subsidiaries),
and Section 3.22.
A “Change in Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Effective Date) shall own

 

--------------------------------------------------------------------------------

9

directly or indirectly, beneficially or of record, shares representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Terex; (b) a majority of the seats (other than
vacant seats) on the board of directors of Terex shall at any time be occupied
by persons who were neither (i) nominated by the board of directors of Terex,
nor (ii) appointed by directors so nominated; (c) any change in control (or
similar event, however denominated) with respect to Terex or any of its
Restricted Subsidiaries shall occur under and as defined in any indenture or
agreement in respect of Indebtedness in an outstanding principal amount in
excess of $25,000,000 to which Terex or any of its Restricted Subsidiaries is a
party; or (d) any person or group shall otherwise directly or indirectly Control
Terex.
 
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.14, by any lending office of such Lender or by
such Lender's or Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Multicurrency Revolving Loans,
Domestic Revolving Loans, Term Loans, A/C Fronted Loans, Swingline Loans or
Incremental Term Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Multicurrency Revolving Credit Commitment, Domestic
Revolving Credit Commitment, A/C Fronting Commitment, Swingline Commitment or
Incremental Term Loan Commitment.
“Clean-up Period” shall mean the period commencing on the Effective Date and
ending on the date that is 180 days after the Funding Date.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.
“Commitment” shall mean, with respect to any Lender, such Lender's Multicurrency
Revolving Credit Commitment, Domestic Revolving Credit Commitment, Term Loan
Commitment, A/C Fronting Commitment, Swingline Commitment and Incremental Term
Loan Commitment (if any).

 

--------------------------------------------------------------------------------

10

 
 
“Condemnation” shall have the meaning assigned to such term in the Mortgages.
“Condemnation Proceeds” shall have the meaning assigned to such term in the
Mortgages.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Terex used in connection with the syndication of the credit
facilities provided for herein.
“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or other consideration or accrued as a
liability) by Terex or any of its Restricted Subsidiaries during such period
that, in accordance with GAAP, are or should be included in “additions to
property, plant and equipment” or similar items reflected in the consolidated
statement of cash flows of Terex and the Restricted Subsidiaries for such period
(including the amount of assets leased by incurring any Capital Lease Obligation
or Synthetic Lease Obligation); provided that expenditures for Permitted
Acquisitions shall not constitute Consolidated Capital Expenditures.
“Consolidated Current Assets” shall mean, as of any date of determination, the
total assets that would properly be classified as current assets (other than
cash and cash equivalents) of Terex and its Restricted Subsidiaries as of such
date, determined on a consolidated basis in accordance with GAAP.
“Consolidated Current Liabilities” shall mean, as of any date of determination,
the total liabilities (other than, without duplication, (a) the current portion
of long-term Indebtedness and (b) outstanding Revolving Loans, A/C Fronted Loans
and Swingline Loans) that would properly be classified as current liabilities of
Terex and its Restricted Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus, without duplication and to the extent deducted from revenues
in determining Consolidated Net Income for such period, the sum of (a) the
aggregate amount of Consolidated Interest Expense for such period, (b) the
aggregate amount of letter of credit fees paid during such period, (c) the
aggregate amount of income and franchise tax expense for such period, (d) all
amounts attributable to depreciation and amortization for such period, (e) all
non-recurring non-cash charges during such period and (f) all non-cash
adjustments made to translate foreign assets and liabilities for changes in
foreign exchange rates made in accordance with FASB No. 52, and minus, without
duplication and to the extent added to revenues in determining Consolidated Net
Income for such period, (i) all non-recurring non-cash gains during such period
and
(ii) all non-cash adjustments made to translate foreign assets and liabilities
for changes in foreign exchange rates made in accordance with FASB No. 52, all
as determined on a consolidated basis with respect to Terex and its Restricted
Subsidiaries in accordance with GAAP.

 

--------------------------------------------------------------------------------

11

 
 
“Consolidated Interest Expense” of Terex and its Restricted Subsidiaries shall
mean, for any period, interest expense of Terex and its Restricted Subsidiaries
for such period, net of interest income, included in the determination of
Consolidated Net Income. For purposes of the foregoing, interest expense shall
be determined after giving effect to any net payments made or received by Terex
and its Restricted Subsidiaries under Interest Rate Protection Agreements.
“Consolidated Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Total Debt on such date to (b) Consolidated EBITDA for the most
recent period of four consecutive fiscal quarters ended on or prior to such
date; provided that to the extent any Permitted Acquisition or Significant Asset
Sale has occurred during the most recent period of four consecutive fiscal
quarters, Consolidated EBITDA shall be determined for such period of four
consecutive fiscal quarters on a pro forma basis for such occurrences in
accordance with Section 1.05.
“Consolidated Net Income” shall mean, for any period, the sum of net income (or
loss) for such period of Terex and its Restricted Subsidiaries on a consolidated
basis determined in accordance with GAAP, but excluding: (a) any income (or
loss) of any person if such person is not a Restricted Subsidiary, except that
Terex's equity in the net income of any such person for such period shall be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such person during such period to Terex or a Restricted
Subsidiary as a dividend or other distribution; (b) the income (or loss) of any
person accrued prior to the date it became a Restricted Subsidiary of Terex or
is merged into or consolidated with Terex or such person's assets are acquired
by Terex or any of its Restricted Subsidiaries; (c) non-recurring gains (or
losses) during such period; (d) extraordinary gains (or losses), as defined
under GAAP during such period; and (e) the income of any Restricted Subsidiary
to the extent that the declaration or payment of dividends or similar
distributions by the Restricted Subsidiary of that income is prohibited by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to the Restricted
Subsidiary.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Credit Event” shall have the meaning assigned to such term in Section 4.03.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, unless such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender's good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference

 

--------------------------------------------------------------------------------

12

to a specific Default) has not been satisfied, (b) notified any Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, unless
such writing or public statement indicates that such position is based on such
Lender's good-faith determination that a condition precedent to funding
(specifically identified, including, if applicable, by reference to a specific
Default) has not been satisfied, (c) failed, within three Business Days after
written request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans; provided that any such Lender shall cease to be a Defaulting Lender under
this clause (c) upon receipt of such confirmation by the Administrative Agent,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount (other than a de minimis amount) required to be paid by it
hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute, or (e) (i) has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such person or its
assets to be, insolvent or has a parent company that has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
person or its assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachments on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
“Dollar Borrowing” shall mean a Borrowing comprised of Dollar Loans.
“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount denominated in any currency other than dollars, the equivalent in
dollars of such amount, determined by the Administrative Agent pursuant to
Section 1.03 using the applicable Exchange Rate with respect to such currency at
the time in effect.
“Dollar Loan” shall mean a Loan denominated in dollars. Dollar Loans may be
Dollar Revolving Loans or Dollar Term Loans.

 

--------------------------------------------------------------------------------

13

 
“dollars” or “$” shall mean lawful money of the United States of America.
“Domestic L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Domestic Letters of Credit at such time and
(b) the aggregate principal amount of all Domestic L/C Disbursements that have
not yet been reimbursed at such time. The Domestic L/C Exposure of any Domestic
Revolving Credit Lender at any time shall mean its Pro Rata Percentage of the
total Domestic L/C Exposure at such time.
“Domestic Revolving Credit Borrowing” shall mean a Borrowing comprised of
Domestic Revolving Loans.
“Domestic Revolving Credit Commitment” shall mean, with respect to each Lender,
the commitment of such Lender to make Domestic Revolving Loans and to acquire
participations in Domestic L/C Disbursements and Swingline Loans hereunder as
set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Domestic Revolving Credit Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to Section
2.09 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The aggregate principal amount of
the Domestic Revolving Credit Commitments on the Effective Date is $0.
“Domestic Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of (a) the aggregate principal amount of all outstanding
Domestic Revolving Loans of such Lender at such time and (b) the aggregate
amount of such Lender's Domestic L/C Exposure and Swingline Exposure at such
time.
“Domestic Revolving Credit Lender” shall mean a Lender with a Domestic Revolving
Credit Commitment or an outstanding Domestic Revolving Loan.
“Domestic Revolving Loans” shall mean the revolving loans made by the Lenders to
Terex pursuant to clause (ii) of Section 2.01(a) or clause (i) of Section
2.01(b). Each Domestic Revolving Loan shall be denominated in dollars and shall
be a Eurocurrency Revolving Loan or an ABR Revolving Loan.
“Domestic Subsidiary” shall mean a Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.
“Duration Fee” shall have the meaning assigned to such term in Section 2.05(f).
“ECF Period” shall mean the period from July 1 to June 30 of each year,
commencing with the period commencing on July 1, 2012.
“Effective Date” shall mean the first date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.08).
“environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.

 

--------------------------------------------------------------------------------

14

 
“Environmental Claim” shall mean any written notice of violation, claim, demand,
order, directive, cost recovery action or other cause of action by, or on behalf
of, any Governmental Authority or any person for damages, injunctive or
equitable relief, personal injury (including sickness, disease or death),
Remedial Action costs, tangible or intangible property damage, natural resource
damages, nuisance, pollution, any adverse effect on the environment caused by
any Hazardous Material, or for fines, penalties or restrictions, resulting from
or based upon (a) the existence, or the continuation of the existence, of a
Release (including sudden or non-sudden, accidental or non-accidental Releases),
(b) exposure to any Hazardous Material, (c) the presence, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material or (d)
the violation or alleged violation of any Environmental Law or Environmental
Permit.
“Environmental Law” shall mean any and all applicable present and future
treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the presence,
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.
“Environmental Permit” shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Terex, is treated as a single employer under Section 414(b)
or (c) of the Code, or solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan; (b) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (d) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of Terex or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (f) the receipt by Terex or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the receipt by Terex or any ERISA Affiliate of any notice concerning the
imposition of Withdrawal

 

--------------------------------------------------------------------------------

15

Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (h) the
occurrence of a “prohibited transaction” with respect to which Terex or any of
its Subsidiaries is a “disqualified person” (within the meaning of Section 4975
of the Code) or with respect to which Terex or any such Subsidiary could
otherwise be liable; (i) any other event or condition with respect to a Plan or
Multiemployer Plan that could reasonably be expected to result in liability of
any Borrower; and (j) any Foreign Benefit Event.
“Escrow Account” shall mean an escrow account established on the books of the
Administrative Agent or another financial institution satisfactory to the
Administrative Agent and in the name of Terex, and subject to terms and
conditions satisfactory to the Administrative Agent, from which funds shall be
permitted to be withdrawn solely for Certain Funds Purposes; provided, however,
that after the expiry of the Certain Funds Period, so long as no Default or
Event of Default shall have occurred and be continuing, any funds remaining in
the Escrow Account shall be released to Terex and may be used for the purposes
specified in Section 3.13(b).
“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union.
“Equipment Receivables” shall mean all rental fleet equipment, loans secured by
equipment, leases or rental agreements (whether now existing or arising in the
future) of Terex or any of the Restricted Subsidiaries, and any assets related
thereto including all instruments, chattel paper or general intangibles relating
thereto, all payments and other rights under insurance policies or warranties
related thereto, all disposition proceeds received upon sale thereof, all rights
under manufacturers' repurchase programs or guaranteed depreciation programs
relating thereto, all credit enhancements related thereto, all leases, loans or
rental agreements related thereto, all collateral securing such assets, all
contracts and all guarantees or other obligations in respect of such assets,
proceeds of such assets and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions or similar transactions involving such assets.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“European Borrower” shall mean a Restricted Subsidiary that is designated as
such by Terex in accordance with Section 9.22 and executes and delivers to the
Administrative Agent a Borrowing Subsidiary Agreement and the other
documentation contemplated by Section 9.22.
“Event of Default” shall have the meaning assigned to such term in Article VII.
“Excess Cash Flow” shall mean, for any ECF Period, the excess of (a) the sum,
without duplication, of (i) Consolidated EBITDA for such ECF Period, (ii)
extraordinary or non-recurring cash receipts of Terex and its Restricted
Subsidiaries, if any, during such ECF Period and not included in Consolidated
EBITDA

 

--------------------------------------------------------------------------------

16

and (iii) reductions to non-cash working capital of Terex and its Restricted
Subsidiaries for such ECF Period (i.e., the decrease, if any, in Consolidated
Current Assets minus Consolidated Current Liabilities from the beginning to the
end of such ECF Period), over (b) the sum, without duplication, of (i) the
amount of any cash income taxes payable by Terex and its Restricted Subsidiaries
with respect to such ECF Period, (ii) cash interest paid by Terex and its
Restricted Subsidiaries during such ECF Period, (iii) Consolidated Capital
Expenditures committed or made in cash during such ECF Period (and not deducted
from Excess Cash Flow in any prior year), (iv) scheduled principal repayments of
Indebtedness made by Terex and its Restricted Subsidiaries during such ECF
Period, (v) optional prepayments of the principal of Term Loans (other than
Voluntary Prepayments) and reductions of Revolving Credit Commitments during
such ECF Period, but only to the extent that such prepayments and reductions do
not occur in connection with a refinancing of all or any portion of the Loans,
(vi) extraordinary or non-recurring expenses and losses to the extent paid in
cash by Terex and its Restricted Subsidiaries, if any, during such ECF Period
and not included in Consolidated EBITDA and (vii) additions to non-cash working
capital for such ECF Period (i.e., the increase, if any, in Consolidated Current
Assets minus Consolidated Current Liabilities from the beginning to the end of
such ECF Period); provided that, to the extent otherwise included therein, the
Net Cash Proceeds of Asset Sales and the net cash proceeds of equity issuances
by Terex or any of its Subsidiaries shall be excluded from the calculation of
Excess Cash Flow.
 
“Exchange Rate” shall mean, on any day, with respect to any currency other than
dollars (for purposes of determining the Dollar Equivalent) or any Alternative
Currency (for purposes of determining the Alternative Currency Equivalent with
respect to such Alternative Currency), the rate at which such currency may be
exchanged into dollars or the applicable Alternative Currency, as the case may
be, as set forth at approximately 11:00 a.m., New York City time, on such date
on the applicable Bloomberg Key Cross Currency Rates Page. In the event that any
such rate does not appear on any Bloomberg Key Cross Currency Rates Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates selected by the Administrative Agent for
such purpose, or, at the discretion of the Administrative Agent, such Exchange
Rate shall instead be the arithmetic average of the spot rates of exchange of
the Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., local time in such market, on such date for the purchase of dollars
or the applicable Alternative Currency, as the case may be, for delivery two
Business Days later; provided that, if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent may
use any other reasonable method it deems appropriate to determine such rate, and
such determination shall be presumed correct absent manifest error.
 
“Excluded Subsidiary” shall mean each Subsidiary listed on Schedule 1.01(f).
“Existing Credit Agreement” shall mean the Credit Agreement dated as of July 14,
2006, as amended by Amendment No. 1 dated as of July 11, 2008, Amendment No. 2
dated as of February 24, 2009, Amendment No. 3 dated as of May 27, 2009,
Amendment No. 4 dated as of January 14, 2010 and Amendment No. 5

 

--------------------------------------------------------------------------------

17

dated as of October 4, 2010, among Terex, New Terex Holdings UK Limited, Terex
International Financial Services Company, Terex Lifting Australia Pty Ltd, Terex
Italia S.r.l., the lenders party thereto and Credit Suisse AG (f/k/a Credit
Suisse), as administrative agent and collateral agent, as in effect on the
Effective Date and as thereafter amended from time to time in accordance with
the requirements thereof and hereof.
“Existing Notes” shall mean, collectively, the Existing Senior Notes and the
Existing Senior Subordinated Notes.
“Existing Senior Notes” shall mean Terex's 10-7/8% Senior Notes due June 1,
2016, issued pursuant to the Existing Senior Note Indenture.
“Existing Senior Note Indenture” shall mean the indenture dated as of July 20,
2007, among Terex, the guarantors identified therein and HSBC Bank USA, National
Association, as trustee, as in effect on the Effective Date and as thereafter
amended from time to time in accordance with the requirements thereof and
hereof, pursuant to which the Existing Senior Notes were issued.
“Existing Senior Subordinated Notes” shall mean Terex's 4% Convertible Senior
Subordinated Notes due June 1, 2015 and 8% Senior Subordinated Notes due
November 15, 2017, issued pursuant to the Existing Subordinated Note Indenture.
“Existing Subordinated Note Indenture” shall mean the indenture dated as of July
20, 2007, among Terex, the guarantors identified therein and HSBC Bank USA,
National Association, as trustee, as in effect on the Effective Date and as
thereafter amended from time to time in accordance with the requirements thereof
and hereof, pursuant to which the Existing Senior Subordinated Notes were
issued.
“Existing Target Credit Facility” shall mean the five-year syndicated credit
facility of the Target, described in the Management Report and Annual Financial
Statements as of September 30, 2010, of Target, providing for a revolving credit
facility for cash drawings of up to €200,000,000 and a credit facility for bank
guarantees of up to €150,000,000.
“Facility Fee” shall have the meaning assigned to such term in Section 2.05(a).
“Federal Funds Effective Rate” shall have the meaning assigned to such term in
the definition of “Alternate Base Rate”.
“Fee Letter” shall mean the Acquisition Facility Fee Letter dated April 30,
2011, among Terex and the Lead Arrangers.
“Fees” shall mean the Duration Fees, the Facility Fees, the Administrative Agent
Fees, the A/C Participation Fees, the A/C Fronting Fees, the L/C Participation
Fees and the Issuing Bank Fees.
“Financial Officer” of any person shall mean the chief financial officer, a Vice
President-Finance, principal accounting officer, Treasurer or Controller of such
person and any other officer or similar official

 

--------------------------------------------------------------------------------

18

thereof responsible for financial matters of such person (or any other person
reasonably acceptable to the Administrative Agent).
“Finsub” shall mean one or more bankruptcy-remote legal entities that are wholly
owned Unrestricted Subsidiaries of Terex organized solely for the purpose of
engaging in a Receivables Program.
“Floor Plan Guarantees” shall mean Guarantees (including but not limited to
repurchase or remarketing obligations) by Terex or a Restricted Subsidiary
incurred in the ordinary course of business consistent with past practice of
Indebtedness incurred by a franchise dealer, or other purchaser or lessor, for
the purchase of inventory manufactured or sold by Terex or a Restricted
Subsidiary, the proceeds of which Indebtedness is used solely to pay the
purchase price of such inventory to such franchise dealer or other purchaser or
lessor and any related reasonable fees and expenses (including financing fees);
provided, however, that (a) to the extent commercially practicable, the
Indebtedness so Guaranteed is secured by a perfected first priority Lien on such
inventory in favor of the holder of such Indebtedness and (b) if Terex or such
Restricted Subsidiary is required to make payment with respect to such
Guarantee, Terex or such Restricted Subsidiary will have the right to receive
either (i) title to such inventory, (ii) a valid assignment of a perfected first
priority Lien in such inventory or (iii) the net proceeds of any resale of such
inventory.
 
“Foreign Base Rate Loans” shall mean Loans (other than A/C Fronted Loans) in any
Alternative Currency the rate of interest applicable to which is based upon the
rate of interest per annum maintained by the Administrative Agent as the rate of
interest (in the absence of a Eurocurrency rate) determined by it with the
approval of a majority in interest of the Lenders participating in such Loan to
be the average rate charged to borrowers of similar quality as the applicable
Borrower of such Loans in such Alternative Currency. Notwithstanding anything to
the contrary contained herein, Loans may be made or maintained as Foreign Base
Rate Loans only to the extent specified in Section 2.02(f), 2.08 or 2.15.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan and (d) the incurrence of any liability in excess of $25,000,000 (or the
Dollar Equivalent thereof in another currency) by Terex or any of its
Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and could reasonably be expected to
result in the incurrence of any liability by Terex or any of its Subsidiaries,
or the imposition on Terex or any of its Subsidiaries of any

 

--------------------------------------------------------------------------------

19

fine, excise tax or penalty resulting from any noncompliance with any applicable
law, in each case in excess of $25,000,000 (or the Dollar Equivalent thereof in
another currency).
 
“Foreign Pension Plan” shall mean any benefit plan which under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Bank, such Defaulting Lender's applicable Pro Rata
Percentage of the outstanding L/C Disbursements with respect to Letters of
Credit issued by such Issuing Bank other than L/C Disbursements as to which such
Defaulting Lender's participation obligation has been reallocated to other
Revolving Lenders or cash collateralized in accordance with the terms hereof,
(b) with respect to the Swingline Lender, such Defaulting Lender's applicable
Pro Rata Percentage of outstanding applicable Swingline Loans made by the
Swingline Lender other than Swingline Loans as to which such Defaulting Lender's
participation obligation has been reallocated to other Domestic Revolving Credit
Lenders, and (c) with respect to any A/C Fronting Lender, such Defaulting
Lender's applicable Pro Rata Percentage of the outstanding A/C Fronted Loans of
such A/C Fronting Lender as to which such Defaulting Lender's participation
obligation has been reallocated to other Multicurrency Revolving Credit Lenders.
 
“Funding Date” shall mean the date on which the conditions specified in Section
4.02 are satisfied (or waived in accordance with Section 9.08) and the initial
Term Loans are made.
“GAAP” shall mean generally accepted accounting principles in effect in the
United States applied on a consistent basis.
“German FSA” shall mean the German Federal Supervisory Authority for Financial
Services (Bundesanstalt für Finanzdienstleistungsaufsicht).
“German Takeover Act” shall mean the German Securities Acquisition and Takeover
Act (Wertpapiererwerbs- und Übernahmegesetz) of December 20, 2001, as amended.
“Governmental Authority” shall mean the government of the United States of
America, the United Kingdom, Italy, Australia, Ireland, the Federal Republic of
Germany, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Granting Lender” shall have the meaning assigned to such term in Section
9.04(j).

 

--------------------------------------------------------------------------------

20

 
 
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include (i) endorsements for collection or deposit in
the ordinary course of business and (ii) Floor Plan Guarantees except to the
extent that they appear as debt on the balance sheet of Terex and its
consolidated Restricted Subsidiaries.
 
“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among Terex, the Subsidiaries
of Terex party thereto and the Collateral Agent for the benefit of the Secured
Parties.
“Guarantors” shall mean Terex and the Subsidiary Guarantors.
“Hazardous Materials” shall mean all explosive or radioactive materials,
substances or wastes, hazardous or toxic materials, substances or wastes,
pollutants, solid, liquid or gaseous wastes, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls (“PCBs”) or PCB-containing materials or equipment, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Hedging Agreement” shall mean any Interest Rate Protection Agreement or any
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
or any hedging agreement for the purpose of managing risk as a result of Terex's
investment in the Bucyrus Stock not entered into for speculation.
“Incremental Amount” shall mean $750,000,000; provided, however, that no more
than $100,000,000 of the Incremental Amount shall be used for Incremental Term
Loan Commitments.
“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and Terex, among Terex, the Administrative Agent and each Incremental Term
Lender and/or existing or additional Revolving Credit Lender party thereto.
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.27, to make Incremental Term Loans to Terex.

 

--------------------------------------------------------------------------------

21

 
 
“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.
“Incremental Term Loan Repayment Date” shall mean each date regularly scheduled
for the payment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Assumption Agreement.
“Incremental Term Loans” shall mean term loans made by one or more Lenders to
Terex pursuant to Section 2.01(c). Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.27 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances of any kind, (b) all
obligations of such person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such person upon which interest charges are
customarily paid, (d) all obligations of such person under conditional sale or
other title retention agreements relating to property or assets purchased by
such person, (e) all obligations of such person issued or assumed as the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all Capital Lease Obligations and Synthetic Lease
Obligations of such person, (i) all obligations of such person in respect of
interest rate protection agreements, foreign currency exchange agreements or
other interest or exchange rate hedging arrangements, (j) all obligations of
such person as an account party in respect of letters of credit and (k) all
obligations of such person as an account party in respect of bankers'
acceptances. The Indebtedness of any person shall include the Indebtedness of
any partnership in which such person is a general partner, to the extent such
Indebtedness is recourse to such person either expressly or by operation of law.
“Information” shall have the meaning assigned to such term in Section 9.17.
“Interest Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period; provided that for each relevant period, the amount of interest paid
on Terex's 7-3/8% Senior Subordinated Notes due 2014 and the term loans that
were outstanding prior to the Effective Date under the Existing Credit Agreement
shall be deducted from Consolidated Interest Expense for such relevant period.
 
“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months' duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months' duration been applicable
to any Borrowing, and, in

 

--------------------------------------------------------------------------------

22

addition, the date of any prepayment of any Eurocurrency Borrowing or A/C
Fronted Fixed Rate Loan or conversion of any such Borrowing or Loan to an ABR
Borrowing or an A/C Fronted Base Rate Loan, respectively.
“Interest Period” shall mean (a) as to any Eurocurrency Borrowing (including any
A/C Fronted Fixed Rate Loan bearing interest by reference to the Adjusted LIBO
Rate), the period commencing on the date of such Borrowing and ending 14 days
thereafter or on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (and, in the case of an Alternative Currency
Borrowing maturing or required to be repaid in less than 14 days, the date
thereafter requested by the applicable Borrower and agreed to by the
Administrative Agent), as the applicable Borrower may elect, (b) as to any ABR
Borrowing or Borrowing bearing interest by reference to the A/C Fronted Base
Rate, the period commencing on the date of such Borrowing and ending on the
earliest of (i) the next succeeding March 31, June 30, September 30 or December
31, and (ii) the Revolving Credit Maturity Date or the Term Loan Maturity Date,
as applicable, (c) as to any A/C Fronted Fixed Rate Loan bearing interest by
reference to the Bank Bill Rate, the period commencing on the date of such Loan
and ending on the date (more than 7 but not more than 92 days thereafter) as the
Australian Borrower may elect and (d) as to any A/C Fronted Fixed Rate Loan
bearing interest by reference to the Italian Fixed Rate, the period commencing
on the date of such Loan and ending on the numerically corresponding day (or, if
there is no numerically corresponding day, on the last day) in the calendar
month that is 1, 2 or 3 months thereafter, as the Italian Borrower may elect;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement or
similar agreement or arrangement entered into in the ordinary course of business
of any Borrower or any Restricted Subsidiary and not solely for speculation.
“Issuing Bank” shall mean any Lender that may become an Issuing Bank pursuant to
Section 2.23(i) or 2.26, with respect to Letters of Credit issued by such
Lender. For the purposes of each Loan Document other than this Agreement, the
term “Issuing Bank” shall also include each Additional L/C Issuing Bank.
“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).
“Italian Borrower” shall mean a Restricted Subsidiary that is designated as such
by Terex in accordance with Section 9.22 and executes and delivers to the
Administrative Agent a Borrowing Subsidiary Agreement and the other
documentation contemplated by Section 9.22.

 

--------------------------------------------------------------------------------

23

 
 
“Italian Fixed Rate” shall mean, with respect to any A/C Fronted Fixed Rate Loan
made to the Italian Borrower, the rate per annum (adjusted for reserve
requirements, if any) determined by the Italian Fronting Lender at approximately
11:00 a.m. (London time) on the date which is two Business Days prior to or the
beginning of the relevant Interest Period (as specified in the applicable
Borrowing Request) by reference to the British Bankers' Association Interest
Settlement Rates for deposits in Euro, for a period equal to such Interest
Period; provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “Italian Fixed
Rate” shall be the interest rate per annum determined by the Italian Fronting
Lender to be the average of the rates per annum (rounded upwards, if necessary,
to the next 1/16 of 1% and adjusted for reserve requirements, if any) at which
deposits in Euro are offered for such relevant Interest Period to major banks in
the London interbank market in London, England by the Italian Fronting Lender at
approximately 11:00 a.m. (London time) on the date which is two Business Days
prior to the beginning of such Interest Period.
 
“Italian Fronting Lender” shall mean any Lender (or its Affiliate) designated as
such by Terex with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and such Lender, and its successors and
assigns in such capacity, in each case that shall become a party to this
Agreement as the Italian Fronting Lender pursuant to a joinder agreement in form
and substance satisfactory to Terex, the Administrative Agent and such Lender.
“Judgment Currency” shall have the meaning assigned to such term in Section
9.16.
“JV Finco” shall mean a special purpose entity, in which Terex or a Restricted
Subsidiary owns an Equity Interest, with the balance owned by one or more
financial institutions, formed primarily for the purpose of financing purchases
by customers of Terex and the Restricted Subsidiaries of goods and services
offered by Terex and its Subsidiaries.
“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit. An L/C Disbursement shall be a “Domestic L/C
Disbursement” if made in respect of a Domestic Letter of Credit and a
“Multicurrency L/C Disbursement” if made in respect of a Multicurrency Letter of
Credit.
“L/C Exposure” shall mean at any time the sum of (a) the Domestic L/C Exposure
and (b) the Multicurrency L/C Exposure. For the purpose of each Loan Document
other than this Agreement, the term “L/C Exposure” shall also include the
Additional L/C Exposure.
“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).

 

--------------------------------------------------------------------------------

24

 
 
“Lead Arrangers” shall mean, collectively, Credit Suisse Securities (USA) LLC
and Goldman Sachs Lending Partners LLC, in their capacities as co-lead arrangers
and joint bookrunners.
“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01
(other than any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Acceptance) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Acceptance or pursuant
to an Incremental Assumption Agreement. Unless the context clearly indicates
otherwise, the term “Lenders” shall include the A/C Fronting Lenders and the
Swingline Lender.
“Letter of Credit” shall mean any letter of credit issued (or deemed issued)
pursuant to Section 2.23. For the purpose of each Loan Document other than this
Agreement, the term “Letter of Credit” shall also include any “Additional Letter
of Credit”. A Letter of Credit shall be a “Domestic Letter of Credit” if issued
or deemed issued under the Domestic Revolving Credit Commitments and shall be a
“Multicurrency Letter of Credit” if issued or deemed issued under the
Multicurrency Revolving Credit Commitments.
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing, the rate per
annum determined by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date which is two Business Days prior to or, with respect to
Eurocurrency Borrowings denominated in Pounds, at approximately 11:00 a.m.
(London time) on the same day as, the beginning of the relevant Interest Period
(as specified in the applicable Borrowing Request) by reference to the British
Bankers' Association Interest Settlement Rates for deposits in dollars or the
relevant Alternative Currency, as applicable (as set forth by any service
selected by the Administrative Agent which has been nominated by the British
Bankers' Association as an authorized information vendor for the purpose of
displaying such rates), for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in dollars or the relevant Alternative
Currency, as applicable, are offered for such relevant Interest Period to major
banks in the London interbank market in London, England by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date which is two
Business Days prior to or, with respect to Eurocurrency Borrowings denominated
in Pounds, at approximately 11:00 a.m. (London time) on the same day as, the
beginning of such Interest Period. Notwithstanding the foregoing, except to the
extent otherwise provided in the applicable Incremental Assumption Agreement,
the “LIBO Rate” in respect of any Interest Period will be deemed to be 1.50% per
annum if the LIBO Rate for such Interest Period calculated pursuant to the
foregoing provisions would otherwise be less than 1.50% per annum.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having

 

--------------------------------------------------------------------------------

25

substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan Documents” shall mean this Agreement, the Security Documents, each
Borrowing Subsidiary Agreement, each Borrowing Subsidiary Termination and each
Incremental Assumption Agreement.
“Loan Parties” shall mean the Borrowers and the Guarantors.
“Loans” shall mean the Revolving Loans, the Term Loans, the A/C Fronted Loans
and the Swingline Loans.
“Local Time” shall mean, in relation to any Borrowing by (a) Terex, New York
City time, (b) the U.K. Borrower, the European Borrower or the Italian Borrower,
London time, and (c) the Australian Borrower, Melbourne time.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, prospects or condition, financial or otherwise, of
Terex and the Restricted Subsidiaries, taken as a whole, (b) material impairment
of the ability of the Loan Parties to perform their obligations under the Loan
Documents or (c) material impairment of the rights of or benefits available to
the Lenders under any Loan Document.
“Material Domestic Restricted Subsidiary” shall mean a Domestic Subsidiary that
is a Restricted Subsidiary and that either (a) is an obligor (by Guarantee or
otherwise) in respect of Indebtedness for borrowed money in an aggregate
principal amount in excess of $25,000,000 at any time outstanding or (b) as of
the last day of any fiscal quarter, satisfies either of the following tests:
(i) such Subsidiary's total tangible assets (after intercompany eliminations)
exceeds 3% of consolidated total tangible assets of Terex and its Subsidiaries;
or
(ii) such Subsidiary's revenue for the last twelve months ending as of the last
day of such fiscal quarter exceeds 3% of the revenue for the last twelve months
ending as of the last day of such fiscal quarter of Terex and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP;
 
provided, that, if on the last day of any fiscal quarter of Terex, Restricted
Domestic Subsidiaries that on such date are not otherwise Loan Parties shall in
the aggregate have either combined consolidated total tangible assets in excess
of 10% of the consolidated total tangible assets of Terex and its Subsidiaries
or combined consolidated revenues for the last twelve month period ending on
such date in excess of 10% of the consolidated revenues of Terex and its
Subsidiaries for such period, in each case on a consolidated basis in accordance
with GAAP, then Terex shall promptly cause one or more of such Subsidiaries to
become Loan Parties so that neither of such thresholds is exceeded.
Notwithstanding the foregoing, an Excluded Subsidiary

 

--------------------------------------------------------------------------------

26

shall not become a Material Domestic Restricted Subsidiary pursuant to clause
(a) of this definition as a result of any obligations in respect of borrowed
money existing on the Effective Date.
“Material First Tier Foreign Subsidiary” shall mean (a) any Foreign Subsidiary
listed on Schedule 1.01(d) and (b) each other first tier Foreign Subsidiary of
Terex or a Subsidiary Guarantor which, as of the last day of any fiscal quarter,
satisfies either of the following tests:
(i) such Foreign Subsidiary's total tangible assets (after intercompany
eliminations) exceeds 3% of consolidated total tangible assets of Terex and its
Subsidiaries; or
(ii) such Foreign Subsidiary's revenue for the last twelve months ending as of
the last day of such fiscal quarter exceeds 3% of the revenue for the last
twelve months ending as of the last day of such fiscal quarter of Terex and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
 
“Material Owned Real Property” shall mean real property located in the United
States of America which is owned by Terex or a Subsidiary Guarantor with a fair
market value in excess of $10,000,000.
“Maximum Transaction Amount” shall mean the amount agreed upon from time to time
in a separate letter agreement between Terex and the Lead Arrangers.
“Moody's” shall mean Moody's Investors Service, Inc., or any successor thereto.
“Mortgaged Properties” shall mean the Material Owned Real Properties with
respect to which a Mortgage is executed and delivered in accordance with Section
5.11.
“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to Section
5.11, each substantially in the form of Exhibit E.
“Multicurrency L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit denominated in
dollars at such time, (b) the Dollar Equivalent of the aggregate undrawn amount
of all outstanding Multicurrency Letters of Credit denominated in Alternative
Currencies at such time, (c) the aggregate principal amount of all L/C
Disbursements in respect of Multicurrency Letters of Credit denominated in
dollars that have not yet been reimbursed at such time and (d) the Dollar
Equivalent of the aggregate principal amount of all L/C Disbursements in respect
of Multicurrency Letters of Credit denominated in Alternative Currencies that
have not yet been reimbursed at such time. The Multicurrency L/C Exposure of any
Revolving Credit Lender at any time shall mean its Pro Rata Percentage of the
total Multicurrency L/C Exposure at such time.
“Multicurrency Revolving Credit Borrowing” shall mean a Borrowing comprised of
Multicurrency Revolving Loans.

 

--------------------------------------------------------------------------------

27

 
“Multicurrency Revolving Credit Commitment” shall mean, with respect to each
Lender, the commitment of such Lender to make Multicurrency Revolving Loans and
to acquire participations in Multicurrency L/C Disbursements and A/C Fronted
Loans hereunder as set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Multicurrency Revolving
Credit Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate principal amount of the Multicurrency Revolving Credit Commitments on
the Effective Date is $0.
“Multicurrency Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the sum of (a) the aggregate principal amount of all outstanding
Multicurrency Revolving Loans of such Lender at such time denominated in
dollars,
(b) the Dollar Equivalent of the aggregate principal amount of all outstanding
Multicurrency Revolving Loans of such Lender that are Alternative Currency Loans
at such time and (c) the aggregate amount of such Lender's Multicurrency L/C
Exposure and A/C Fronted Exposure at such time.
“Multicurrency Revolving Credit Lender” shall mean a Lender with a Multicurrency
Revolving Credit Commitment or an outstanding Multicurrency Revolving Loan.
“Multicurrency Revolving Loans” shall mean the revolving loans made by the
Multicurrency Revolving Credit Lenders to any Borrower pursuant to clause (ii)
of Section 2.01(a) or clause (ii) of Section 2.01(b). Multicurrency Revolving
Loans may be denominated in dollars or Alternative Currencies.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of non-cash consideration initially received and including all
insurance settlements and condemnation awards in excess of $5,000,000 from any
single event or series of related events), net of (i) transaction expenses
(including reasonable broker's fees or commissions, legal fees, accounting fees,
investment banking fees and other professional fees, transfer and similar taxes
and Terex's good faith estimate of income taxes paid or payable in connection
with the receipt of such cash proceeds), (ii) amounts provided as a reserve, in
accordance with GAAP, including pursuant to any escrow arrangement, against any
liabilities under any indemnification obligations associated with such Asset
Sale (provided that, to the extent and at the time any such amounts are released
from such reserve, such amounts shall constitute Net Cash Proceeds), (iii) in
the case of insurance settlements and condemnation awards, amounts previously
paid by Terex and its Restricted Subsidiaries to replace or restore the affected
property, and (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by the
asset sold in such Asset Sale and is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that if (A) Terex shall deliver a certificate of a Financial
Officer to the Administrative

 

--------------------------------------------------------------------------------

28

Agent at the time of receipt thereof setting forth Terex's intent to reinvest
such proceeds in productive assets of a kind then used or usable in the business
of Terex and its Restricted Subsidiaries within 300 days of receipt of such
proceeds and (B) no Default or Event of Default shall have occurred and shall be
continuing at the time of such certificate or at the proposed time of the
application of such proceeds, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used at the end of such 300-day period, at
which time such proceeds shall be deemed to be Net Cash Proceeds, and (b) with
respect to any issuance or disposition of Indebtedness, the cash proceeds
thereof, net of all taxes and customary fees, commissions, costs and other
expenses (including reasonable broker's fees or commissions, legal fees,
accounting fees, investment banking fees and other professional fees, and
underwriter's discounts and commissions) incurred in connection therewith.
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“North Atlantic Guarantee Agreement” shall mean the North Atlantic Guarantee
Agreement, substantially in the form of Exhibit F, among the U.K. Borrower, the
European Borrower and the Collateral Agent for the benefit of the Secured
Parties.
“Obligations” shall mean all obligations defined as “Obligations” in any of the
Security Documents.
“Offer” shall mean the public takeover offer to be made by Bidco to the
shareholders of Target for the acquisition of all of their Target Shares, in
accordance with the German Takeover Act, substantially on the terms and
conditions described in the Offer Document.
“Offer Conditions Precedent” shall mean the conditions precedent to the
consummation of the Offer set forth in the Offer Document.
“Offer Document” shall mean the tender offer document (Angebotsunterlage)
relating to the Offer, as published by or on behalf of Bidco following approval
thereof by the German FSA, as amended or modified thereafter from time to time
in accordance with Section 6.14.
“Other Term Loans” shall have the meaning assigned to such term in Section
2.27(a).
“Payment Location” shall mean an office, branch or other place of business of
any Borrower.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

 

--------------------------------------------------------------------------------

29

 
 
“Permitted Acquisitions” shall mean acquisitions (in a single transaction or a
series of related transactions) of not less than 50.1% of the outstanding Equity
Interests of any corporation, partnership, a division of any corporation or any
similar business unit (or of all or substantially all the assets and business of
any of the foregoing) engaged in a Related Business, so long as Terex shall have
delivered to the Administrative Agent a certificate certifying that at the time
of and immediately after giving effect to such acquisition and the financing
therefor, no Default or Event of Default shall have occurred and be continuing.
“Permitted Investments” shall mean:
(a) direct obligations of the United States of America or by any of its agencies
or instrumentalities, in each case maturing within ten years from the date of
acquisition thereof;
(b) direct obligations of, or auction rate securities issued by, any State of
the United States of America (or any political subdivision or public
instrumentality thereof), domestic or foreign corporations, or domestic or
foreign commercial banking institutions having, at such date of acquisition, a
rating of at least “A” by S&P or “A2” by Moody's, in each case maturing within
eighteen months from the date of acquisition thereof;
(c) investments in commercial paper and variable rate notes maturing within one
year from the date of acquisition thereof and having, at such date of
acquisition, the highest short-term credit rating obtainable from S&P or from
Moody's;
(d) investments in certificates of deposit, banker's acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market, checking or demand deposit
accounts issued or offered by, (i) the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof or (ii) a commercial banking institution organized
and located in a country recognized by the United States of America, in each
case that has a combined capital and surplus and undivided profits of not less
than $250,000,000 (or the Dollar Equivalent thereof in another currency);
(e) repurchase obligations with a term of not more than ninety days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (c) above;
(f) (i) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above or
(ii) enhanced yield funds or European money market funds having, at such date of
acquisition, a rating of at least “A” by S&P or “A2” by Moody's and that are
capable of being fully liquidated at their respective net asset values at any
time within ten Business Days; and

 

--------------------------------------------------------------------------------

30

 
(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management.
 
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership, other
business entity or government, or any agency or political subdivision thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which Terex or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
“Pounds” and “£” shall mean pounds sterling in lawful currency of the United
Kingdom.
“Prime Rate” shall have the meaning assigned to such term in the definition of
the term “Alternate Base Rate”.
“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Aggregate Domestic Revolving Credit Commitments or the
Aggregate Multicurrency Revolving Credit Commitments, as the case may be,
represented by such Lender's Domestic Revolving Credit Commitment or
Multicurrency Revolving Credit Commitment.
“Program Receivables” shall mean all Trade Receivables and Equipment Receivables
originated and owned by Terex or any Restricted Subsidiary and sold pursuant to
a Receivables Program.
“Purchase Money Indebtedness” shall mean any Indebtedness of a person to any
seller or other person incurred to finance the acquisition (including in the
case of a Capital Lease Obligation or Synthetic Lease Obligation, the lease) of
any after acquired real or personal tangible property or assets related to the
business of Terex or its Restricted Subsidiaries and which is incurred
substantially concurrently with such acquisition and is secured only by the
assets so financed.
“Receivables Program” shall mean, collectively, (a) the sale of, or transfer of
interests in, Program Receivables to Finsub, directly or indirectly, in exchange
for consideration equal to the fair market value of such Program Receivables
(i.e., a “true sale”) and (b) the sale of, or transfer of interests in, such
Program Receivables by Finsub to special purpose trusts or other funding
vehicles which are not Affiliates of Terex; provided, in each case, that
recourse to Terex or any Restricted Subsidiary in connection with such
transactions is limited to the extent customary for similar transactions.
“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(l).
“Register” shall have the meaning given such term in Section 9.04(d).

 

--------------------------------------------------------------------------------

31

 
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Business” shall mean any business that is the same, similar or
otherwise reasonably related, ancillary or complementary to the businesses of
Terex and its Restricted Subsidiaries on the Effective Date.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the environment.
“Remedial Action” shall mean (a) “remedial action” as such term is defined in
CERCLA, 42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, (i) or
(ii) above.
“Repayment Date” shall have the meaning given such term in Section 2.11. Unless
the context shall otherwise require, the term “Repayment Date” shall include any
Incremental Term Loan Repayment Dates.
“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans and A/C Fronted Loans), L/C Exposure, Swingline Exposure, A/C
Fronted Exposure and unused Revolving Credit Commitments and Term Loan
Commitments representing at least 51% of the sum of all Loans outstanding
(excluding Swingline Loans and A/C Fronted Loans), L/C Exposure, Swingline
Exposure, A/C Fronted Exposure and unused Revolving Credit Commitments and Term
Loan Commitments at such time; provided, however, that the Revolving Loans, L/C
Exposure, Swingline Exposure, A/C Fronted Exposure and unused Revolving
Commitments of any Defaulting Lender shall be disregarded in the determination
of Required Lenders at any time. For purposes of determining the Required
Lenders on any date, any amounts denominated in an Alternative Currency shall be
translated into dollars at the Dollar Equivalent in effect on the most recent
Calculation Date.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement (or any other person reasonably acceptable to the
Administrative Agent).
“Resources” shall mean the sum of the available cash on hand of Terex and the
Restricted Subsidiaries and the aggregate amount of unused Commitments.

 

--------------------------------------------------------------------------------

32

 
 
“Restricted Subsidiary” shall mean (i) each direct or indirect Subsidiary of
Terex that is not an Unrestricted Subsidiary of Terex on the Effective Date and
(ii) each direct or indirect Subsidiary of Terex organized or acquired after the
Effective Date that has not been designated an Unrestricted Subsidiary in
accordance with the provisions of Section 6.13. A Restricted Subsidiary may be
referred to herein as a “Restricted Domestic Subsidiary” or as a “Restricted
Foreign Subsidiary”, as applicable.
 
“Revolving Credit Availability Period” shall mean the period commencing with the
date on which any Revolving Credit Commitment is established hereunder and
ending on the Revolving Credit Maturity Date.
“Revolving Credit Borrowing” shall mean a Multicurrency Revolving Credit
Borrowing or a Domestic Revolving Credit Borrowing.
“Revolving Credit Commitment” shall mean a Multicurrency Revolving Credit
Commitment or a Domestic Revolving Credit Commitment.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of such Lender's Domestic Revolving Credit Exposure and Multicurrency
Revolving Credit Exposure.
“Revolving Credit Lender” shall mean a Multicurrency Revolving Credit Lender or
a Domestic Revolving Credit Lender.
“Revolving Credit Maturity Date” shall mean April 29, 2016; provided that if the
Existing Senior Notes shall not have been repaid, redeemed, defeased, refinanced
or otherwise satisfied in full prior to March 1, 2016, then the Revolving Credit
Maturity Date shall be March 1, 2016.
“Revolving Loans” shall mean the Domestic Revolving Loans and the Multicurrency
Revolving Loans.
“Sale and Leaseback” shall have the meaning set forth in Section 6.03.
“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement and shall also include each Additional L/C Issuing
Bank.
“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the North Atlantic Guarantee Agreement and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.11.
“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Debt that is secured by Liens incurred under Section 6.02(b), (k) or (o) (or
Section 6.02(l) if in respect of the foregoing) on such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended on
or prior to such date; provided that to the extent any Permitted Acquisition or
Significant Asset Sale has occurred during the most recent period of four
consecutive fiscal quarters, Consolidated EBITDA shall be

 

--------------------------------------------------------------------------------

33

determined for such period of four consecutive fiscal quarters on a pro forma
basis for such occurrences in accordance with Section 1.05.
“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by Terex or any Restricted Subsidiary to any person other than Terex
or a Restricted Subsidiary of all or substantially all of the assets of, or a
majority of the Equity Interests in, a person, or a division or line of business
or other business unit of a person if such person, division, line of business or
other business unit contributed (i) more than 7.5% of, (ii) a negative EBITDA
contribution of greater than 5% (on an absolute value basis) of or
(iii) a negative EBITDA contribution of greater than $8,500,000 to, the
Consolidated EBITDA of Terex and the Restricted Subsidiaries during the most
recent period of four consecutive fiscal quarters preceding the date of such
transaction for which financial statements are available.
“SPC” shall have the meaning assigned to such term in Section 9.04(j).
“S&P” shall mean Standard & Poor's Ratings Service, or any successor thereto.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by any Governmental Authority to which banks are subject for any
category of deposits or liabilities customarily used to fund loans or by
reference to which interest rates applicable to Loans are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board (and for purposes of Regulation D,
Eurocurrency Loans denominated in dollars shall be deemed to constitute
Eurocurrency Liabilities (as defined in Regulation D of the Board)). Loans shall
be deemed to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any other applicable law, rule or
regulation. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or
(b) that is, at the time any determination is made, otherwise Controlled, by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” shall mean any subsidiary of Terex.
“Subsidiary Borrowers” shall mean any Restricted Subsidiary designated as such
by Terex in accordance with Section 9.22.

 

--------------------------------------------------------------------------------

34

 
 
“Subsidiary Guarantors” shall mean each person listed on Schedule 1.01(b) and
each other person that becomes party to the Guarantee and Collateral Agreement
as a Guarantor, and the permitted successors and assigns of each such person.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22. For the avoidance of doubt, until there are
effective Domestic Revolving Credit Commitments hereunder, the Swingline
Commitment shall be $0.
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Domestic Revolving Credit Lender at any time shall equal its Pro Rata Percentage
of the aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean Credit Suisse AG, acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder.
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
its Swingline Commitment.
“Synthetic Lease” shall mean a lease of property or assets (other than
inventory) designed to permit the lessee (a) to claim depreciation on such
property or assets under
U.S. tax law and (b) to treat such lease as an operating lease or not to reflect
the leased property or assets on the lessee's balance sheet under GAAP.
“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the sum of (a) the obligations of such person to pay rent or other amounts under
any Synthetic Lease which are attributable to principal and, without
duplication, (b) the amount of any purchase price payment under any Synthetic
Lease assuming the lessee exercises the option to purchase the leased property
at the end of the lease term.
“Target” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Target Shares” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Taxes” shall have the meaning assigned to such term in Section 2.20.
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The total amount
of the initial Term Loan Commitments is $1,100,000,000. Unless the context shall
otherwise require, after the effectiveness of any

 

--------------------------------------------------------------------------------

35

Incremental Term Loan Commitment, the term “Term Loan Commitment” shall include
such Incremental Term Loan Commitment.
“Term Loan Maturity Date” shall mean April 28, 2017; provided that if the
Existing Senior Notes shall not have been repaid, redeemed, defeased, refinanced
or otherwise satisfied in full prior to March 1, 2016, then the Term Loan
Maturity Date shall be March 1, 2016.
“Term Loans” shall mean the Term Loans made by the Lenders to Terex pursuant to
this Agreement. Each Term Loan shall be either a Eurocurrency Term Loan or an
ABR Term Loan. Unless the context shall otherwise require, the term “Term Loans”
shall include any Incremental Term Loans.
“Trade Receivables” shall mean all trade receivables and related security
(including all related contract rights, collections, records, lockboxes and bank
accounts in the name of or transferred to the name of Finsub, goods, security
deposits, guarantees and other agreements or arrangements (including all Liens)
supporting or securing payment of the Program Receivables) originated and owned
by Terex or any Restricted Subsidiary and sold pursuant to the Receivables
Program.
“Total Debt” shall mean, as of any date of determination, without duplication,
the aggregate principal amount of Indebtedness of Terex and its Restricted
Subsidiaries outstanding as of such date, determined on a consolidated basis
(other than Indebtedness of the type referred to in clauses (i) and (j) of the
definition of the term “Indebtedness”, except to the extent of any unreimbursed
drawings under Indebtedness of the type referred to in clause (j) of such
definition). For purposes of calculating the Consolidated Leverage Ratio on any
date, the amount of Total Debt on such date shall be reduced by the amount, if
any, that cash on the balance sheet of Terex and its consolidated Restricted
Subsidiaries on such date exceeds $5,000,000.
“Total Domestic Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Domestic Revolving Credit Commitments, as in effect at
such time.
“Total Multicurrency Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Multicurrency Revolving Credit Commitments, as in effect
at such time.
“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time.
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party and
the making of the borrowings hereunder, (b) the consummation of the Acquisition
and (c) the payment of related fees and expenses.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined and the currency in which

 

--------------------------------------------------------------------------------

36

such Loan or the Loans comprising such Borrowing is denominated. For purposes
hereof, the term “Rate” shall include the Adjusted LIBO Rate, the Alternate Base
Rate and the rate with respect to any Foreign Base Rate Loan, and currency shall
include dollars and any Alternative Currency permitted hereunder.
“U.K. Borrower” shall mean a Restricted Subsidiary that is designated as such by
Terex in accordance with Section 9.22 and executes and delivers to the
Administrative Agent a Borrowing Subsidiary Agreement and the other
documentation contemplated by Section 9.22.
“Unrestricted Subsidiaries” shall mean, collectively, (a) each Subsidiary of
Terex listed on Schedule 1.01(e) and (b) any other Subsidiary of Terex that has
been designated as an Unrestricted Subsidiary by Terex pursuant to and in
compliance with Section 6.13. No Unrestricted Subsidiary may own any Equity
Interests of a Restricted Subsidiary.
“U.S. Base Rate” shall mean, for any day in the jurisdiction of any Subsidiary
Borrower, a rate per annum equal to the greater of (a) the Prime Rate and (b)
the rate of interest determined from time to time by the Administrative Agent as
its base rate in effect at its principal office in such jurisdiction for
determining interest rates on U.S.-denominated commercial loans made in such
jurisdiction.
“USA PATRIOT Act” shall mean the USA PATRIOT Improvement and Reauthorization
Act, Title III of Pub. L. 109-177 (signed into law March 9, 2006).
“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12(a) in any ECF Period to the extent that such prepayment
reduces the scheduled installments of principal due in respect of Term Loans in
any subsequent ECF Period.
“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors' qualifying shares) or other ownership
interests representing 100% of the equity or 100% of the ordinary voting power
or 100% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held by such person or one or more wholly
owned subsidiaries of such person or by such person and one or more wholly owned
subsidiaries of such person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, (a) any reference in this Agreement to any Loan Document shall
mean such document as amended, restated,

 

--------------------------------------------------------------------------------

37

supplemented or otherwise modified from time to time and (b) all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, however, that if Terex notifies the
Administrative Agent that Terex wishes to amend any covenant in Article VI or
any related definition to eliminate the effect of any change in GAAP occurring
after the date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies Terex that the Required Lenders wish to amend
Article VI or any related definition for such purpose), then Terex's compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
Terex and the Required Lenders.
SECTION 1.03. Exchange Rates. On each Calculation Date, the Administrative Agent
shall determine the Exchange Rate as of such Calculation Date to be used for
calculating relevant Dollar Equivalent and Alternative Currency Equivalent
amounts. The Exchange Rates so determined shall become effective on such
Calculation Date, shall remain effective until the next succeeding Calculation
Date and shall for all purposes of this Agreement (other than any provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between the applicable currencies.
SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.05. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or
Significant Asset Sale occurs (and for purposes of determining whether an
acquisition is a Permitted Acquisition or would result in a Default or an Event
of Default), the Consolidated Leverage Ratio and Senior Secured Leverage Ratio
shall be calculated with respect to such period on a pro forma basis after
giving effect to such Permitted Acquisition or Significant Asset Sale
(including, without duplication, (a) all pro forma adjustments required by
Article 11 of Regulation S-X under the Securities Act of 1933, as amended, and
(b) pro forma adjustments for cost savings (net of continuing associated
expenses) to the extent such cost savings have been realized or are reasonably
expected to be realized within 12 months following such Permitted Acquisition or
Significant Asset Sale, provided that all such adjustments shall be reasonably
acceptable to the Administrative Agent and shall be set forth in a reasonably
detailed certificate of a Financial Officer of Terex), using, for purposes of
making such calculations, the historical financial statements of Terex and the
Restricted Subsidiaries which shall be reformulated as if such Permitted
Acquisition or Significant Asset Sale, and any other Permitted Acquisitions or
Significant Asset Sales that have been consummated during the period, had been
consummated on the first day of such period.

 

--------------------------------------------------------------------------------

38

 
 
ARTICLE II
The Credits
SECTION 2.01. Commitments and Loans. (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, (i) to make Term Loans to Terex, in dollars,
on the Funding Date but in any event on or prior to December 30, 2011, in
accordance with the terms hereof, in an aggregate principal amount not to exceed
its Term Loan Commitment, and (ii) to make Revolving Loans to Terex, in dollars,
in accordance with the terms hereof, in an aggregate principal amount at any
time outstanding that will not result in such Lender's applicable Revolving
Credit Exposure exceeding such Lender's applicable Revolving Credit Commitment;
provided that (A) the aggregate principal amount of Loans drawn under this
paragraph (a) shall not exceed $1,100,000,000, (B) no Revolving Credit Borrowing
may be made under this paragraph (a) unless Term Loans in an aggregate principal
amount of at least $750,000,000 shall have been made under this paragraph (a)
and (C) the proceeds of all Loans made under this paragraph (a) shall be used by
Terex for Certain Funds Purposes. Term Loans made under this paragraph (a) shall
be funded with 1% of original issue discount.
(b) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, (i)
to make Domestic Revolving Loans to Terex, in dollars, at any time and from time
to time during the Revolving Credit Availability Period, and until the earlier
of the Revolving Credit Maturity Date and the termination of the Domestic
Revolving Credit Commitment of such Lender in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that will not result in
such Lender's Domestic Revolving Credit Exposure exceeding such Lender's
Domestic Revolving Credit Commitment, and (ii) to make Multicurrency Revolving
Loans to the Borrowers, at any time and from time to time during the Revolving
Credit Availability Period, and until the earlier of the Revolving Credit
Maturity Date and the termination of the Multicurrency Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in dollars (in
the case of each Borrower), Euro (in the case of Terex, the European Borrower,
the U.K. Borrower and the Italian Borrower), Pounds (in the case of Terex, the
European Borrower and the U.K. Borrower) and Australian Dollars (in the case of
the Australian Borrower) in an aggregate principal amount at any time
outstanding that will not result in such Lender's Multicurrency Revolving Credit
Exposure exceeding such Lender's Multicurrency Revolving Credit Commitment.
(c) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, if
such Lender has so committed pursuant to Section 2.27, to make Incremental Term
Loans to Terex, in an aggregate principal amount not to exceed its Incremental
Term Loan Commitment and otherwise on the terms and subject to the conditions
set forth in any Incremental Assumption Agreement to which such Lender may
become a party.

 

--------------------------------------------------------------------------------

39

 
(d) Within the limits set forth in paragraphs (a) and (b) of this Section 2.01
and subject to the terms, conditions and limitations set forth herein, the
Borrowers may borrow, pay or prepay and reborrow Revolving Loans. Amounts paid
or prepaid in respect of Term Loans may not be reborrowed.
 
SECTION 2.02. Loans. (a) Each Loan (other than A/C Fronted Loans and Swingline
Loans) shall be made as part of a Borrowing consisting of Loans made by the
Lenders ratably in accordance with their applicable Term Loan Commitments or
Revolving Credit Commitments; provided, however, that the failure of any Lender
to make any Loan shall not in itself relieve any other Lender of its obligation
to lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to Section
2.02(f), the Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $100,000 (or the Alternative Currency
Equivalent thereof) and not less than $2,500,000 (or the Alternative Currency
Equivalent thereof) (except with respect to any Incremental Term Loan, to the
extent otherwise provided in the applicable Incremental Assumption Agreement) or
(ii) equal to the remaining available balance of the applicable Commitments. As
provided in Section 2.03, each request for a Borrowing shall state the amount
requested in dollars (whether or not such Borrowing is to be an Alternative
Currency Borrowing).
(b) Subject to Sections 2.08, 2.15 and 2.24, (i) each Dollar Borrowing made by
Terex shall be comprised entirely of ABR Loans or Eurocurrency Loans as Terex
may request pursuant to Section 2.03 and (ii) each Dollar Borrowing made by a
Subsidiary Borrower, and each Alternative Currency Borrowing, shall be comprised
entirely of Eurocurrency Loans. Each Lender may at its option make any
Eurocurrency Loan by causing any domestic or foreign branch of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that no Borrower shall be entitled to request
any Borrowing that, if made, would result in more than 20 Eurocurrency
Borrowings outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods or denominated in different
currencies, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Dollar Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 11:00 a.m.,
Local Time, and the Administrative Agent shall, promptly upon receipt thereof,
credit the amounts so received to an account as designated by Terex, in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders. Each Lender shall make each
Alternative Currency Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in the
jurisdiction of the applicable Alternative Currency

 

--------------------------------------------------------------------------------

40

as the Administrative Agent may designate for such purposes not later than 11:00
a.m., Local Time, and the Administrative Agent shall, promptly upon receipt
thereof, credit the amounts so received to an account as designated by the
applicable Borrower in the applicable Borrowing Request or, if a Borrowing shall
not occur on such date because any condition precedent herein specified shall
not have been met, return the amounts so received to the respective Lenders.
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender's portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of any Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds in the applicable
currency (which determination shall be conclusive absent manifest error). If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender's Loan as part of such Borrowing for
purposes of this Agreement.
(e) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request any Interest Period with respect to any Eurocurrency
Borrowing or A/C Fronted Fixed Rate Loan that would end after the Revolving
Credit Maturity Date, the Term Loan Maturity Date or the Incremental Term Loan
Maturity Date, as the case may be.
(f) If any Issuing Bank shall not have received from any Borrower the payment
required to be made by it pursuant to Section 2.23(e) within the time specified
in such Section, such Issuing Bank will promptly notify the Administrative Agent
of the L/C Disbursement and the Administrative Agent will promptly notify each
Domestic Revolving Credit Lender or Multicurrency Revolving Credit Lender, as
applicable, of such L/C Disbursement and its Pro Rata Percentage thereof. In the
case of Letters of Credit denominated in dollars, each applicable Revolving
Credit Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., Local Time, on such date (or, if
such Revolving Credit Lender shall have received such notice later than 12:00
(noon), Local Time, on any day, not later than 10:00 a.m., Local Time, on the
immediately following Business Day), an amount in dollars equal to such Lender's
Pro Rata Percentage of such L/C Disbursement (it being understood that such
amount shall be deemed to constitute an ABR Domestic Revolving Loan or
Multicurrency Revolving

 

--------------------------------------------------------------------------------

41

Loan, as applicable, of such Lender and such payment shall be deemed to have
reduced the L/C Exposure), and the Administrative Agent will promptly pay to the
applicable Issuing Bank amounts so received by it from the Revolving Credit
Lenders. In the case of Letters of Credit denominated in Pounds or Euro, each
Multicurrency Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., Local
Time, on such date (or if such Revolving Credit Lender shall have received such
notice later than 12:00 (noon), Local Time, on the immediately following
Business Day), an amount in such Alternative Currency equal to such Lender's Pro
Rata Percentage of such L/C Disbursement (it being understood that such amount
shall be deemed to constitute an Alternative Currency Revolving Loan of such
Lender and such payment shall be deemed to have reduced the Multicurrency L/C
Exposure), and the Administrative Agent will promptly pay to the applicable
Issuing Bank amounts so received by it from the Revolving Credit Lenders. In the
case of Letters of Credit denominated in any Alternative Currency other than
Pounds or Euro, the Administrative Agent shall notify each Multicurrency
Revolving Credit Lender of the Dollar Equivalent of the L/C Disbursement and of
such Revolving Credit Lender's Pro Rata Percentage thereof, and each Revolving
Credit Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., Local Time, on such date (or, if
such Revolving Credit Lender shall have received such notice later than 12:00
(noon), Local Time, on any day, not later than 10:00 a.m., Local Time, on the
immediately following Business Day), an amount in dollars equal to such Lender's
Pro Rata Percentage of the Dollar Equivalent of such L/C Disbursement (it being
understood that such amount shall be deemed to constitute an ABR Multicurrency
Revolving Loan of such Lender and such payment shall be deemed to have reduced
the Multicurrency L/C Exposure), and the Administrative Agent will promptly pay
to the applicable Issuing Bank amounts so received by it from the Revolving
Credit Lenders. The Administrative Agent will promptly pay to the applicable
Issuing Bank any amounts received by it from any Borrower pursuant to Section
2.23(e) prior to the time that any Revolving Credit Lender makes any payment
pursuant to this paragraph (f); any such amounts received by the Administrative
Agent thereafter will be promptly remitted by the Administrative Agent to the
Revolving Credit Lenders that shall have made such payments and to the
applicable Issuing Bank, as their interests may appear. If any Revolving Credit
Lender shall not have made its Pro Rata Percentage of such L/C Disbursement
available to the Administrative Agent as provided above, such Lender and the
applicable Borrower severally agree to pay interest on such amount, for each day
from and including the date such amount is required to be paid in accordance
with this paragraph to but excluding the date such amount is paid, to the
Administrative Agent for the account of the applicable Issuing Bank at (i) in
the case of any Borrower, a rate per annum equal to the interest rate applicable
to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, a rate determined by the Administrative Agent to
represent its cost of overnight funds in the applicable currency, and for each
day thereafter, (x) if such L/C Disbursement is denominated in dollars, the
Alternate Base Rate, and (y) if such L/C Disbursement is denominated in an
Alternative Currency, the applicable Foreign Base Rate.

 

--------------------------------------------------------------------------------

42

 
SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan, an A/C Fronted Loan or a deemed Borrowing pursuant to Section
2.02(f), as to which this Section 2.03 shall not apply), the applicable Borrower
shall hand deliver or fax to the Administrative Agent a duly completed Borrowing
Request (or telephone the Administrative Agent, promptly confirmed with a
written and duly completed Borrowing Request) (a) in the case of a Eurocurrency
Borrowing (other than an Alternative Currency Borrowing), not later than 12:00
(noon), Local Time, three Business Days before a proposed Borrowing, (b) in the
case of an Alternative Currency Borrowing, not later than 12:00 (noon), Local
Time, three Business Days before the date of the proposed Borrowing and (c) in
the case of an ABR Borrowing, not later than 1:00 p.m., New York City time, one
Business Day before a proposed Borrowing. Each Borrowing Request (including a
telephonic Borrowing Request) shall be irrevocable, shall be signed by or on
behalf of such Borrower and shall specify the following information: (i) whether
such Borrowing is to be a Term Borrowing, a Domestic Revolving Credit Borrowing
or a Multicurrency Revolving Credit Borrowing, (ii) if such Borrowing is to be a
Multicurrency Revolving Credit Borrowing, whether such Borrowing is to be a
Dollar Borrowing or an Alternative Currency Borrowing; (iii) if such Borrowing
is to be denominated in dollars, whether it is to be a Eurocurrency Borrowing or
an ABR Borrowing; (iv) the date of such Borrowing (which shall be a Business
Day); (v) the number and location of the account to which funds are to be
disbursed (which shall be an account that complies with the requirements of
Section 2.02(c)); (vi) the amount of such Borrowing (which shall be specified in
dollars, even if such Borrowing is to be made in an Alternative Currency); (vii)
if such Borrowing is to be an Alternative Currency Borrowing, the Alternative
Currency of such Borrowing; and (viii) if such Borrowing is to be a Eurocurrency
Borrowing, the initial Interest Period with respect thereto; provided, however,
that, notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in Section
2.02. If no election is made as to whether a Revolving Credit Borrowing is to be
a Domestic Revolving Credit Borrowing or a Multicurrency Revolving Credit
Borrowing, then such Borrowing shall be deemed to be a Domestic Revolving Credit
Borrowing if denominated in dollars and a Multicurrency Revolving Credit
Borrowing if denominated in an Alternative Currency. If no election as to the
currency of Borrowing is specified in any such notice, then the requested
Borrowing shall be denominated in dollars. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing if denominated in dollars or a Eurocurrency Borrowing if
denominated in an Alternative Currency. If no Interest Period with respect to
any Eurocurrency Borrowing is specified in any such notice, then such Borrower
shall be deemed to have selected an Interest Period of one month's duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), of each Lender's
portion of the requested Borrowing and the account to which Loans made in
connection with the requested Borrowing are to be wired.
 
SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the Swingline Lender or each other Lender

 

--------------------------------------------------------------------------------

43

entitled thereto (i) the then unpaid principal amount of each Swingline Loan, on
the last day of the Interest Period applicable to such Loan or, if earlier, on
the Revolving Credit Maturity Date, (ii) the principal amount of each Term Loan
of such Lender as provided in Section 2.11 and (iii) the then unpaid principal
amount of each Revolving Loan and A/C Fronted Loan on the Revolving Credit
Maturity Date.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid such Lender from time to time
under this Agreement.
(c) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
each Borrower or any Guarantor and each Lender's share thereof.
(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of any Borrower to repay the Loans in
accordance with their terms.
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in substantially the form
set forth in Exhibit H-1, H-2 or H-3, as applicable, or otherwise in a form and
substance reasonably acceptable to the Administrative Agent and Terex.
Notwithstanding any other provision of this Agreement, in the event any Lender
shall request and receive a promissory note payable to such Lender and its
registered assigns, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.
 
SECTION 2.05. Fees. (a) Terex agrees to pay to each Lender in dollars, through
the Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Revolving Credit Commitment
of such Lender shall expire or be terminated as provided herein, a facility fee
(a “Facility Fee”) equal to the Applicable Percentage per annum in effect from
time to time on the total amount of the Revolving Credit Commitments of such
Lender (but not the A/C Fronting Commitments, the L/C Commitments or the
Swingline Commitments) during the preceding quarter (or other period commencing
on the date on which any Revolving Credit Commitment is established hereunder or

 

--------------------------------------------------------------------------------

44

ending with the Revolving Credit Maturity Date or ending with the date on which
the Revolving Credit Commitments of such Lender shall expire or be terminated);
provided, however, that if any Revolving Credit Exposure remains outstanding
following any such expiration or termination of the Revolving Credit
Commitments, the Facility Fees with respect to such Revolving Credit Exposure
shall continue to accrue for so long as such Revolving Credit Exposure remains
outstanding and shall be payable on demand. All Facility Fees shall be computed
on the basis of the actual number of days elapsed in a year of 360 days. The
Facility Fee due to each Lender shall commence to accrue on and including the
date on which any Revolving Credit Commitment is established hereunder and shall
cease to accrue on the date on which the Revolving Credit Commitment of such
Lender shall expire or be terminated as provided herein and there is not any
remaining Revolving Credit Exposure.
(b) Each Borrower agrees to pay to the Administrative Agent in dollars, for its
own account, the administrative fees from time to time agreed to in writing by
the Borrowers and the Administrative Agent (the “Administrative Agent Fees”).
(c) Each Borrower agrees to pay (i) to each Domestic Revolving Credit Lender and
each Multicurrency Revolving Credit Lender, through the Administrative Agent, on
the last Business Day of March, June, September and December of each year and on
the date on which the Revolving Credit Commitment of such Lender shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) calculated on
such Lender's Pro Rata Percentage of the daily aggregate Domestic L/C Exposure
and Multicurrency L/C Exposure, respectively (excluding the portion thereof
attributable to unreimbursed L/C Disbursements) during the preceding quarter (or
shorter period commencing with the date on which any L/C Exposure arises
hereunder or ending with the Revolving Credit Maturity Date or ending with the
date on which all Letters of Credit have been canceled or have expired and the
Revolving Credit Commitments of all Lenders shall have been terminated) at a
rate equal to the Applicable Percentage from time to time used to determine the
interest rate on Revolving Credit Borrowings comprised of Eurocurrency Loans
pursuant to Section 2.06, and (ii) to each Issuing Bank with respect to each
Letter of Credit issued by it on the last Business Day of March, June, September
and December in each year and on each date on which any Revolving Credit
Commitment shall expire or be terminated as set forth herein a fronting fee
equal to 0.125% per annum (or such other percentage as may be agreed upon by
Terex and such Issuing Bank, with the consent of the Administrative Agent, not
to be unreasonably withheld or delayed) on the amount of Letters of Credit
issued by such Issuing Bank and outstanding during the preceding quarter (or
other period commencing on the date on which any L/C Exposure arises hereunder
or ending with the Revolving Credit Maturity Date or ending with the date on
which the Revolving Credit Commitments shall expire or be terminated) (the
“Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360 days
and shall be payable in dollars.
(d) Except as provided in Section 2.24(e), each A/C Fronting Lender agrees to
pay to each Multicurrency Revolving Credit Lender (other than a Defaulting
Lender), through the Administrative Agent, on each Interest Payment Date with
respect to each A/C Fronted Loan made by such A/C Fronting

 

--------------------------------------------------------------------------------

45

Lender, a fee (an “A/C Participation Fee”) equal to such Multicurrency Revolving
Credit Lender's Pro Rata Percentage (as adjusted pursuant to Section
2.28(a)(iv), if any Defaulting Lender exists) of the Applicable Percentage
received by such A/C Fronting Lender from or on behalf of the applicable
Borrower on such Interest Payment Date in respect of such A/C Fronted Loan. All
A/C Participation Fees shall be payable (i) in the currency in which they were
received by the A/C Fronting Lender and (ii) only to the extent received by the
A/C Fronting Lender.
(e) Each of the Australian Borrower and the Italian Borrower severally agrees to
pay to the Australian Fronting Lender and the Italian Fronting Lender,
respectively, on the last Business Day of March, June, September and December in
each year and on each date on which the A/C Fronting Commitment of such Lender
shall expire or be terminated as set forth herein a fronting fee equal to 0.125%
per annum (or such other percentage as may be agreed upon by Terex and such A/C
Fronting Lender, with the consent of the Administrative Agent, not to be
unreasonably withheld or delayed) on the aggregate principal amount of A/C
Fronted Loans of such Lender outstanding during the preceding quarter (or other
period commencing on the date that any A/C Fronted Loan is made hereunder or
ending with the Revolving Credit Maturity Date or ending with the date on which
the A/C Fronting Commitment shall expire or be terminated) (the “A/C Fronting
Fees”). All A/C Fronting Fees in respect of A/C Fronted Loans denominated in
Australian Dollars or Euro shall be computed on the basis of the actual number
of days elapsed in a year of 365 days and shall be payable in Australian Dollars
or Euro, as the case may be. All A/C Fronting Fees in respect of A/C Fronted
Loans denominated in dollars shall be computed on the basis of the actual number
of days elapsed in a year of 360 days and shall be payable in dollars.
(f) Terex agrees to pay to each Lender, through the Administrative Agent, on the
181st day following the Effective Date and on the 211th day following the
Effective Date, a fee (a “Duration Fee”), in each case in an amount equal to
0.25% of the unused Term Loan Commitment (other than any Incremental Term Loan
Commitments), if any, of such Lender as of the close of business on the
preceding day.
(g) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the
applicable Issuing Bank and the A/C Fronting Fees shall be paid directly to the
applicable A/C Fronting Lender. Once paid, none of the Fees shall be refundable
under any circumstances.
 
SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate or the U.S. Base Rate and over a year
of 360 days at all other times) at a rate per annum equal to the sum of (i) the
Alternate Base Rate and (ii) the Applicable Percentage for such Loans in effect
from time to time.

 

--------------------------------------------------------------------------------

46

 
 
(b) Subject to the provisions of Section 2.07, each Foreign Base Rate Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days or, in the case of Foreign Base Rate Loans denominated in
Pounds, 365 or 366 days, as the case may be) at a rate per annum equal to the
sum of (i) the rate set forth in the definition of the term “Foreign Base Rate
Loans” and (ii) the Applicable Percentage for ABR Revolving Loans in effect from
time to time.
(c) Subject to the provisions of Section 2.07, the Loans comprising each
Eurocurrency Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days or, in the case of Eurocurrency
Loans denominated in Pounds, 365 or 366 days, as the case may be) at a rate per
annum equal to the sum of (i) the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing and (ii) the Applicable Percentage for such Loans in
effect from time to time.
(d) Interest on each Loan shall be payable (i) on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement and (ii)
in the currency in which such Loan is denominated. The applicable Alternate Base
Rate or Adjusted LIBO Rate for each Interest Period or day within an Interest
Period, as the case may be, shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.
 
SECTION 2.07. Default Interest. If any Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, such
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on such defaulted amount to but excluding the date of actual payment
(after as well as before judgment) (a) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to Section 2.06 plus 2%, (b) in
the case of reimbursement obligations with respect to L/C Disbursements owing in
dollars, the rate applicable to ABR Revolving Loans plus 2% and (c) in the case
of reimbursement obligations with respect to L/C Disbursements owing in
Alternative Currencies, the rate applicable to Foreign Base Rate Loans that are
Revolving Credit Loans for the Applicable Alternative Currency plus 2%, (d) in
the case of any interest payable on any Loan or reimbursement obligation with
respect to any L/C Disbursement, any Duration Fee, any Facility Fee or other
amount payable hereunder, at a rate per annum equal to the rate applicable to
ABR Loans (or, in the case of interest, fees or amounts owing on account of
obligations denominated in Alternative Currencies, Foreign Base Rate Loans) that
are Term Loans or Revolving Loans, as applicable, plus 2% (or, in the case of
fees, reimbursements or any such other amounts that do not relate to Term Loans
or the Revolving Credit Exposure, the Alternate Base Rate plus 3.00%).
 
SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing the Administrative Agent shall have
determined that (a) deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the relevant market, or (b) the
rates at which such deposits are being offered will not adequately and fairly
reflect the cost to any Lender of making or maintaining its Eurocurrency Loan
during such Interest Period, or (c) reasonable means do not exist for
ascertaining the Adjusted LIBO

 

--------------------------------------------------------------------------------

47

Rate, the Administrative Agent shall, as soon as practicable thereafter, give
written or fax notice explaining such determination to the applicable Borrower
and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised such Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by such
Borrower for a Eurocurrency Borrowing denominated in dollars pursuant to Section
2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent hereunder shall be conclusive absent
manifest error and any request by such Borrower for a Eurocurrency Borrowing
denominated in any Alternative Currency pursuant to Section 2.03 or 2.10 shall
be deemed to be a request for a Foreign Base Rate Loan.
SECTION 2.09. Termination and Reduction of Commitments. (a) The Term Loan
Commitments (other than any Incremental Term Loan Commitments) shall
automatically terminate upon the earlier of (i) the making of the Term Loans on
the Funding Date and (ii) the date on which the Certain Funds Period ends. In
addition, to the extent that Revolving Credit Commitments are established
hereunder in an aggregate principal amount in excess of $150,000,000, the Term
Loan Commitments shall automatically and permanently be reduced by the amount of
such Revolving Credit Commitments so in excess of $150,000,000, effective upon
the effectiveness thereof. Any Revolving Credit Commitments, the Swingline
Commitments and the A/C Fronting Commitments shall automatically terminate on
the Revolving Credit Maturity Date. Any L/C Commitment shall automatically
terminate on the earlier to occur of (i) the termination of the Revolving Credit
Commitments and (ii) the date that is five Business Days prior to the Revolving
Credit Maturity Date. Any Incremental Term Loan Commitment shall terminate as
provided in the applicable Incremental Assumption Agreement. Notwithstanding the
foregoing, all the Commitments shall automatically terminate at 5:00 p.m., New
York City time, on May 6, 2011, if Bidco shall not have publicly announced its
intention to make the Offer by such time.
(b) Upon at least three Business Days' prior irrevocable written or fax notice
to the Administrative Agent, Terex may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments, the Domestic Revolving Credit Commitments or the Multicurrency
Revolving Credit Commitments; provided, however, that (i) each partial reduction
of the Term Loan Commitments, the Domestic Revolving Credit Commitments or the
Multicurrency Revolving Credit Commitments shall be in an integral multiple of
$1,000,000 and in a minimum amount of $5,000,000, (ii) the Total Domestic
Revolving Credit Commitment shall not be reduced to an amount that is less than
the Aggregate Domestic Revolving Credit Exposure at the time and (iii) the Total
Multicurrency Revolving Credit Commitment shall not be reduced to an amount that
is less than the Aggregate Multicurrency Revolving Credit Exposure at the time;
provided, further, however, that Terex may not voluntarily reduce the Term Loan
Commitments on any date during the Certain Funds Period without the consent of
Credit Suisse AG unless Terex shall have demonstrated to the reasonable
satisfaction of Credit Suisse AG (in its sole discretion) that it has Resources
available to it sufficient to fund the Maximum Transaction Amount.
Notwithstanding anything to the contrary contained in this Section 2.09(b), a

 

--------------------------------------------------------------------------------

48

termination notice of the Term Loan Commitments, the Domestic Revolving
Commitments or the Multicurrency Revolving Commitments delivered by Terex may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by Terex (by written or fax
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.
(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments of a Class hereunder shall be made ratably among the Lenders in
accordance with their applicable Commitments. Terex shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction of any Revolving Credit Commitments, the Facility
Fees on the amount of the Revolving Credit Commitments so terminated or reduced,
accrued to but excluding the date of such termination or reduction.
SECTION 2.10. Conversion and Continuation of Borrowings. Each Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 1:00 p.m., New York City time, one Business Day prior
to conversion, to convert any Eurocurrency Borrowing denominated in dollars into
an ABR Borrowing, (b) not later than 12:00 (noon), Local Time, three Business
Days prior to conversion or continuation, to convert any ABR Borrowing into a
Eurocurrency Borrowing denominated in dollars or to continue any Eurocurrency
Borrowing as a Eurocurrency Borrowing in the same currency for an additional
Interest Period, and (c) not later than 12:00 (noon), Local Time, three Business
Days prior to conversion, to convert the Interest Period with respect to any
Eurocurrency Borrowing to another permissible Interest Period, subject in each
case to the following:
 
(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurocurrency Loan (or portion thereof) being converted shall be paid by
such Borrower at the time of conversion;
(iv) if any Eurocurrency Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, such Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;

 

--------------------------------------------------------------------------------

49

 
(v) any portion of a Borrowing (other than an Alternative Currency Borrowing)
maturing or required to be repaid in less than 14 days may not be converted into
or continued as a Eurocurrency Borrowing;
(vi) any portion of a Eurocurrency Borrowing denominated in dollars that cannot
be converted into or continued as a Eurocurrency Borrowing by reason of the
immediately preceding clause shall be automatically converted at the end of the
Interest Period in effect for such Borrowing into an ABR Borrowing, and any
portion of an Alternative Currency Borrowing required to be repaid in less than
14 days may be converted, with the consent of the Administrative Agent (which
shall not be unreasonably withheld), to an Interest Period ending on the date
that such Borrowing is required to be repaid;
(vii) no Interest Period may be selected for any Eurocurrency Term Borrowing
that would end later than a Repayment Date, occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurocurrency Term Borrowings with Interest Periods
ending on or prior to such Repayment Date and (B) the ABR Term Borrowings would
not be at least equal to the principal amount of Term Borrowings to be paid on
such Repayment Date; and
(viii) upon notice to any Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, (A) no outstanding Dollar Borrowing may be
converted into, or continued as, a Eurocurrency Borrowing, (B) unless repaid,
each Eurocurrency Borrowing denominated in dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (C) no
Interest Period in excess of one month may be selected for any Alternative
Currency Borrowing.
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the applicable Borrower requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a Eurocurrency Borrowing or an
ABR Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurocurrency Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurocurrency Borrowing, such
Borrower shall be deemed to have selected an Interest Period of one month's
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender's portion of any converted or
continued Borrowing. If such Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
(i) in the case of a Dollar Borrowing, automatically be continued as an ABR
Borrowing and (ii) in the case of an Alternative Currency Borrowing,

 

--------------------------------------------------------------------------------

50

automatically be continued into a new Interest Period of one month's duration.
Notwithstanding any contrary provisions herein, the currency of an outstanding
Borrowing may not be changed in connection with any conversion or continuation
of such Borrowing.
 
SECTION 2.11. Repayment of Term Borrowings. (a) Terex shall pay to the
Administrative Agent, for the account of the Lenders, on the last Business Day
of each March, June, September and December of each year (each such date being
called a “Repayment Date”), commencing on the first Repayment Date occurring
after the Funding Date, a principal amount of the Term Loans (as adjusted from
time to time pursuant to Sections 2.12(b), 2.13(e) and 2.27(d)) equal to 0.25%
of the aggregate principal amount of the Term Loans outstanding on the Funding
Date, with the balance payable on the Term Loan Maturity Date, together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.
(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.
(c) Terex shall pay to the Administrative Agent, for the account of the Lenders,
on each Incremental Term Loan Repayment Date, a principal amount of the Other
Term Loans (as adjusted from time to time pursuant to Sections 2.12(b) and
2.13(e)) equal to the amount set forth in the applicable Incremental Assumption
Agreement, together in each case with accrued and unpaid interest on the
principal amount to be paid to, but excluding, the date of such payment.
(d) All repayments pursuant to this Section 2.11 shall be subject to Section
2.16, but shall otherwise be without premium or penalty.
 
SECTION 2.12. Prepayment. (a) Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, upon prior
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) to the Administrative Agent (i) in the case of a prepayment of a
Eurocurrency Borrowing, given before 12:00 (noon), Local Time, three Business
Days before such prepayment and (ii) in the case of a prepayment of ABR Loans or
Foreign Base Rate Loans, given before 1:00 p.m. Local Time, one Business Day
before such prepayment; provided, however, that each partial prepayment shall be
in an amount that is an integral multiple of $100,000 (or the Alternative
Currency Equivalent thereof) and not less than $2,500,000 (or the Alternative
Currency Equivalent thereof).
 
(b) Optional prepayments of Term Loans shall be allocated pro rata between the
Term Loans and Other Term Loans (if any) and applied (i) first, against the
remaining scheduled installments of principal due in respect of the Term Loans
and Other Term Loans (if any) under Sections 2.11(a) and 2.11(c), respectively,
in the next twelve months in the order of maturity and (ii) second, pro rata
against such remaining scheduled installments of principal.
(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable

 

--------------------------------------------------------------------------------

51

Borrower to prepay such Borrowing by the amount stated therein on the date
stated therein. All prepayments under this Section 2.12 shall be subject to
Section 2.16 but, except as provided in Section 2.12(d), otherwise without
premium or penalty. All prepayments under this Section 2.12 shall be accompanied
by accrued interest on the principal amount being prepaid to but excluding the
date of payment.
(d) Notwithstanding the foregoing, each prepayment of Term Loans made pursuant
to Section 2.12(a) prior to the first anniversary of the Funding Date shall also
be accompanied by a prepayment premium in an amount equal to 1.0% of the
aggregate principal amount of Term Loans being prepaid.
 
SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Domestic Revolving Credit Commitments or Multicurrency Revolving Credit
Commitments, each Borrower shall repay or prepay all its outstanding Domestic
Revolving Credit Borrowings or Multicurrency Revolving Credit Borrowings, as
applicable, all outstanding Swingline Loans (in the case of a termination of the
Domestic Revolving Credit Commitments) and all outstanding A/C Fronted Loans (in
the case of a termination of the Multicurrency Revolving Credit Commitments) on
the date of such termination. In the event of any partial reduction of the
Domestic Revolving Credit Commitments or Multicurrency Revolving Credit
Commitments, then at or prior to the effective date of such reduction, the
Administrative Agent shall notify the Borrowers and the applicable Revolving
Credit Lenders of the Aggregate Domestic Revolving Credit Exposure or Aggregate
Multicurrency Revolving Credit Exposure, as applicable, after giving effect
thereto. If at any time, as a result of such a partial reduction or termination,
as a result of fluctuations in exchange rates or otherwise, (i) the Aggregate
Domestic Revolving Credit Exposure would exceed the Total Domestic Revolving
Credit Commitment, (ii) the Aggregate Multicurrency Revolving Credit Exposure
would exceed the Total Multicurrency Revolving Credit Commitment or (iii) the
A/C Fronted Exposure of any A/C Fronting Lender would exceed the A/C Fronting
Commitment of such Lender, then the Borrowers shall (x) on the date of such
reduction or termination of Revolving Credit Commitments or (y) within three
Business Day following notice from the Administrative Agent of any such
fluctuation in exchange rate or otherwise, repay or prepay Revolving Credit
Borrowings, Swingline Loans or A/C Fronted Loans (or a combination thereof) in
an amount sufficient to eliminate such excess.
(b) Not later than the third Business Day following the receipt of Net Cash
Proceeds in respect of any Asset Sale (other than (i) any Asset Sale the Net
Cash Proceeds of which are not greater than $7,500,000 from any single event or
series of related events and (ii) Asset Sales the aggregate Net Cash Proceeds of
which are not greater than $25,000,000 in any fiscal year of Terex, in each case
except to the extent that the proceeds would otherwise be required to be used to
make an offer to repurchase Existing Senior Subordinated Notes), the outstanding
Term Loans shall be prepaid in accordance with Section 2.13(f) in an aggregate
principal amount equal to 100% of such Net Cash Proceeds.
(c) In the event that Terex or any Restricted Subsidiary shall receive Net Cash
Proceeds from the issuance or incurrence of any Indebtedness for money borrowed
(other than Indebtedness for money

 

--------------------------------------------------------------------------------

52

borrowed permitted pursuant to Section 6.01), then, substantially simultaneously
with (and in any event not later than the third Business Day next following) the
receipt of such Net Cash Proceeds, 100% of such Net Cash Proceeds shall be used
(i) to prepay outstanding Term Loans in accordance with Section 2.13(f), and/or
(ii) to prepay outstanding Revolving Loans, without reducing the Revolving
Credit Commitments, in an aggregate principal amount equal to 100% of such Net
Cash Proceeds.
(d) No later than 60 days after the end of each ECF Period, outstanding Term
Loans shall be prepaid in accordance with Section 2.13(f) in an aggregate
principal amount equal to (x) if the Senior Secured Leverage Ratio as of the end
of such ECF Period was greater than or equal to 3.0 to 1.0, 50% of Excess Cash
Flow for the ECF Period then ended, and (y) if the Senior Secured Leverage Ratio
as of the end of such ECF Period was less than 3.0 to 1.0 but greater than or
equal to 2.0 to 1.0, 25% of Excess Cash Flow for the ECF Period then ended, in
each case minus (y) Voluntary Prepayments during such ECF Period; provided,
however, that no such prepayment shall be required if the Senior Secured
Leverage Ratio as of the end of such ECF Period was less than 2.0 to 1.0.
(e) In the event that there shall occur any Casualty or Condemnation and,
pursuant to the applicable Mortgage, the Casualty Proceeds or Condemnation
Proceeds, as the case may be, are required to be used to prepay the Term Loans,
then the outstanding Term Loans shall be prepaid in accordance with Section
2.13(f) in an aggregate principal amount equal to 100% of such Casualty Proceeds
or Condemnation Proceeds, as the case may be.
(f) Each prepayment of outstanding Term Loans required to be made pursuant to
any paragraph of this Section 2.13 shall be allocated pro rata between the Term
Loans and the Other Term Loans (if any) and applied (i) first against the
remaining scheduled installments of principal due in respect of Term Loans and
Other Term Loans (if any) under Sections 2.11(a) and 2.11(c), respectively, in
the next twelve months in the order of maturity and (ii) second, pro rata
against such remaining scheduled installments of principal. Each prepayment of
Revolving Loans required to be made pursuant to paragraph (c) above shall be
allocated between the Domestic Revolving Loans and the Multicurrency Revolving
Loans as determined by Terex.
(g) Terex shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of Terex setting forth in reasonable detail the calculation of
the amount of such prepayment and (ii) to the extent practicable, at least three
Business Days' prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty.
(h) To the extent possible consistent with Section 2.13(f), amounts to be
applied pursuant to this Section 2.13 to the prepayment of Term Loans and
Revolving Loans shall be applied, as applicable, first

 

--------------------------------------------------------------------------------

53

to prepay outstanding ABR Term Loans and ABR Revolving Loans. Any amounts
remaining after each such application shall, at the option of the applicable
Borrower, be applied to prepay Eurocurrency Term Loans or Eurocurrency Revolving
Loans, as the case may be, immediately and/or shall be deposited in the
Prepayment Account (as defined below). The Administrative Agent shall apply any
cash deposited in the Prepayment Account (i) allocable to Term Loans to prepay
Eurocurrency Term Loans and (ii) allocable to Revolving Loans to prepay
Eurocurrency Revolving Loans, in each case on the last day of their respective
Interest Periods (or, at the direction of such Borrower, on any earlier date)
until all outstanding Term Loans or Revolving Loans, as the case may be, have
been prepaid or until all the allocable cash on deposit with respect to such
Loans has been exhausted. For purposes of this Agreement, the term “Prepayment
Account” shall mean an account established by such Borrower with the
Administrative Agent and over which the Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal for
application in accordance with this paragraph (h). The Administrative Agent
will, at the request of such Borrower, invest amounts on deposit in the
Prepayment Account in Permitted Investments that mature prior to the last day of
the applicable Interest Periods of the Eurocurrency Term Borrowings or
Eurocurrency Revolving Borrowings to be prepaid, as the case may be; provided,
however, that (i) the Administrative Agent shall not be required to make any
investment that, in its sole judgment, would require or cause the Administrative
Agent to be in, or would result in any, violation of any law, statute, rule or
regulation and (ii) the Administrative Agent shall have no obligation to invest
amounts on deposit in the Prepayment Account if a Default or Event of Default
shall have occurred and be continuing. Such Borrower shall indemnify the
Administrative Agent for any losses relating to the investments so that the
amount available to prepay Eurocurrency Borrowings on the last day of the
applicable Interest Period is not less than the amount that would have been
available had no investments been made pursuant thereto. Other than any interest
earned on such investments (which shall be for the account of the applicable
Borrower, to the extent not necessary for the prepayment of Eurocurrency Loans
in accordance with this Section 2.13), the Prepayment Account shall not bear
interest. Interest or profits, if any, on such investments shall be deposited in
the Prepayment Account and reinvested and disbursed as specified above. If the
maturity of the Loans has been accelerated pursuant to Article VII, the
Administrative Agent may, in its sole discretion, apply all amounts on deposit
in the Prepayment Account to satisfy any of the Obligations. Each Borrower
hereby grants to the Administrative Agent, for its benefit and the benefit of
the Secured Parties, a security interest in its Prepayment Account to secure the
Obligations. This paragraph (h) shall not be construed to alter the application
required by Section 2.13(f).
 
SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall change the
basis of taxation of payments to any Lender or any Issuing Bank of the principal
of or interest on any Eurocurrency Loan or A/C Fronted Fixed Rate Loan made by
such Lender or any Fees or other amounts payable hereunder (other than changes
in respect of taxes imposed on the overall net income of such Lender or such
Issuing Bank by the jurisdiction

 

--------------------------------------------------------------------------------

54

in which such Lender or such Issuing Bank has its principal office or by any
political subdivision or taxing authority therein), or shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or any Issuing Bank (except any such reserve requirement which is reflected in
the Adjusted LIBO Rate, the Bank Bill Rate or the Italian Fixed Rate, as the
case may be) or shall impose on such Lender or such Issuing Bank or the London
interbank market (or other relevant interbank market) any other condition
affecting this Agreement or Eurocurrency Loans or A/C Fronted Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein, and the
result of any of the foregoing shall be to increase the cost to such Lender or
such Issuing Bank of making or maintaining any Eurocurrency Loan or A/C Fronted
Fixed Rate Loan or increase the cost to any Lender of issuing or maintaining any
Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or such Issuing Bank to be material, then the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, upon
demand such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
 
(b) If any Lender or any Issuing Bank shall have determined that any Change in
Law has or would have the effect of reducing the rate of return on such Lender's
or such Issuing Bank's capital or on the capital of such Lender's or such
Issuing Bank's holding company, if any, as a consequence of this Agreement or
the Loans made or participations in Letters of Credit purchased by such Lender
pursuant hereto or the Letters of Credit issued by such Issuing Bank pursuant
hereto to a level below that which such Lender or such Issuing Bank or such
Lender's or such Issuing Bank's holding company could have achieved but for such
Change in Law (taking into consideration such Lender's or such Issuing Bank's
policies and the policies of such Lender's or such Issuing Bank's holding
company with respect to capital adequacy) by an amount deemed by such Lender or
such Issuing Bank to be material, then from time to time the Borrowers shall pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank or such Lender's
or such Issuing Bank's holding company for any such reduction suffered.
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or such Issuing Bank the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.
(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender's or such Issuing Bank's right to demand such compensation. The
protection of this Section shall be available to each Lender and each Issuing
Bank regardless of any

 

--------------------------------------------------------------------------------

55

possible contention of the invalidity or inapplicability of the law, rule,
regulation, agreement, guideline or other change or condition that shall have
occurred or been imposed.
SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the Borrowers and to the Administrative Agent:
(i) such Lender may declare that Eurocurrency Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans and Foreign Base Rate Loans will
not thereafter (for such duration) be converted into Eurocurrency Loans),
whereupon any request for a Eurocurrency Borrowing (or to convert an ABR
Borrowing or a Foreign Base Rate Loan to a Eurocurrency Borrowing or to continue
a Eurocurrency Borrowing for an additional Interest Period) shall, as to such
Lender only, be deemed a request for an ABR Loan (in the case of Dollar Loans)
or Foreign Base Rate Loans (in the case of Alternative Currency Loans) (or a
request to continue an ABR Loan or a Foreign Base Rate Loan as such for an
additional Interest Period or to convert a Eurocurrency Loan into an ABR Loan or
a Foreign Base Rate Loan, as the case may be), unless such declaration shall be
subsequently withdrawn; and
(ii) such Lender may require that all outstanding Eurocurrency Loans made by it
be converted to ABR Loans (in the case of Dollar Loans) or Foreign Base Rate
Loans (in the case of Alternative Currency Loans) in which event all such
Eurocurrency Loans shall be automatically converted to such ABR Loans or Foreign
Base Rate Loans as of the effective date of such notice as provided in paragraph
(b) below.
 
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurocurrency Loans that would have been made by such Lender or the
converted Eurocurrency Loans of such Lender shall instead be applied to repay
the ABR Loans made by such Lender in lieu of, or resulting from the conversion
of, such Eurocurrency Loans.
(b) For purposes of this Section 2.15, a notice to Terex by any Lender shall be
effective as to each Eurocurrency Loan made by such Lender, if lawful, on the
last day of the Interest Period currently applicable to such Eurocurrency Loan;
in all other cases such notice shall be effective on the date of receipt by
Terex.
SECTION 2.16. Indemnity. Each Borrower shall indemnify each Lender against any
loss or expense, including any break-funding cost or any loss sustained in
converting between any Alternative Currency and dollars, as the case may be,
that such Lender may sustain or incur as a consequence of (a) any event, other
than a default by such Lender in the performance of its obligations hereunder,
which results in (i) such Lender

 

--------------------------------------------------------------------------------

56

receiving or being deemed to receive any amount on account of the principal of
any Eurocurrency Loan or A/C Fronted Fixed Rate Loan prior to the end of the
Interest Period in effect therefor, (ii) the conversion of any (x) Eurocurrency
Loan to an ABR Loan or Foreign Base Rate Loan or (y) any A/C Fronted Fixed Rate
Loan to an A/C Fronted Base Rate Loan or (z) Interest Period with respect to any
Eurocurrency Loan or A/C Fronted Fixed Rate Loan, in each case other than on the
last day of the Interest Period in effect therefor, or (iii) any Eurocurrency
Loan or A/C Fronted Fixed Rate Loan to be made by such Lender (including any
Eurocurrency Loan or A/C Fronted Fixed Rate Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the applicable Borrower hereunder (any of the
events referred to in this clause (a) being called a “Breakage Event”) or (b)
any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurocurrency Loan or A/C Fronted Fixed Rate Loan that is
the subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any Lender setting forth
any amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16, together with a reasonably detailed calculation thereof, shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error.
SECTION 2.17. Pro Rata Treatment. Except as provided below in this Section 2.17
with respect to Swingline Loans and as required under Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Duration Fees or the
Facility Fees, each reduction of the Term Loan Commitments, the Domestic
Revolving Credit Commitments or the Multicurrency Revolving Credit Commitments
and each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans). For purposes of determining the
available Domestic Revolving Credit Commitments of the Lenders at any time, each
outstanding Swingline Loan shall be deemed to have utilized the Domestic
Revolving Credit Commitments of the Lenders (including those Lenders which shall
not have made Swingline Loans) pro rata in accordance with such respective
Domestic Revolving Credit Commitments. Each Lender agrees that in computing such
Lender's portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender's percentage of such Borrowing to the
next higher or lower whole dollar or applicable Alternative Currency amount.
SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker's lien, setoff or counterclaim against any
Borrower or any other Loan Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect

 

--------------------------------------------------------------------------------

57

of any of its Loans or participations in L/C Disbursements, Swingline Loans or
A/C Fronted Loans as a result of which the unpaid principal portion of its Loans
and participations in L/C Disbursements, Swingline Loans and A/C Fronted Loans
and accrued interest thereon shall be proportionately less than the unpaid
portion of the Loans and participations in L/C Disbursements, Swingline Loans
and A/C Fronted Loans and accrued interest thereon of any other Lender, it shall
be deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans and participations in L/C Disbursements, Swingline
Loans and A/C Fronted Loans, as the case may be, and interest thereon of such
other Lender, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of the principal of and
accrued interest on their respective Loans and participations in L/C
Disbursements, Swingline Loans and A/C Fronted Loans; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest. Each Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Loan or L/C Disbursement
deemed to have been so purchased may exercise any and all rights of banker's
lien, setoff or counterclaim with respect to any and all moneys owing by such
Borrower to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to such Borrower in the amount of such participation.
SECTION 2.19. Payments. (a) Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document from a Payment
Location in the United States or the jurisdiction of any Alternative Currency
prior to (i) 1:00 p.m., Local Time, on the date when due, in the case of any
amount payable in dollars, and (ii) 12:00 (noon), Local Time, on the date when
due, in the case of any amount payable in any Alternative Currency, in each
case, in immediately available funds, without setoff, defense or counterclaim.
Each such payment (other than (i) Issuing Bank Fees, which shall be paid
directly to applicable Issuing Bank, (ii) principal of and interest on Swingline
Loans, which shall be paid directly to the Swingline Lender except as otherwise
provided in Section 2.22(e) and (iii) A/C Fronting Fees, which shall be paid
directly to the applicable A/C Fronting Lender except as otherwise provided in
Section 2.24(e)) shall be made to such account as shall from time to time be
specified in a writing delivered to Terex and each Borrower by the
Administrative Agent. Except as provided in Section 2.24 with respect to
defaulted A/C Fronted Loans, all Alternative Currency Loans hereunder shall be
denominated and made, and all payments hereunder or under any other Loan
Document in respect thereof (whether of principal, interest, fees or otherwise)
shall be made, in such Alternative Currency. All Dollar Loans hereunder shall be
denominated and made, and all payments of principal and interest, Fees or
otherwise hereunder or under any other Loan Document in respect thereof shall be
made, in dollars, except as otherwise expressly provided herein. Unless
otherwise agreed by the applicable Borrower and each Lender to receive any such
payment, all other amounts due hereunder or under any other Loan Document shall
be payable in dollars.

 

--------------------------------------------------------------------------------

58

 
(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or Fees, if
applicable.
SECTION 2.20. Taxes. (a) Any and all payments by or on behalf of any Borrower or
any Loan Party (or, with respect to payments by an A/C Fronting Lender of the
A/C Participation Fee (or any other payments in connection with the A/C Fronted
Loans), an A/C Fronting Lender) hereunder and under any other Loan Document
shall be made, in accordance with Section 2.19, free and clear of and without
deduction for any and all current or future taxes, levies, imposts, deductions,
charges or withholdings imposed by any Governmental Authority in the United
States, the jurisdiction of any Alternative Currency or the jurisdiction of any
Payment Location, and all liabilities with respect thereto, excluding (i) income
taxes imposed on the net income of the Administrative Agent, any Lender or an
Issuing Bank (or any transferee or assignee thereof, including a participation
holder (any such entity a “Transferee”)), (ii) franchise taxes imposed on the
net income of the Administrative Agent, any Lender or an Issuing Bank (or
Transferee), in each case by the jurisdiction under the laws of which the
Administrative Agent, such Lender or an Issuing Bank (or Transferee) is
organized or incorporated or the jurisdiction in which the Administrative
Agent's, such Lender's or an Issuing Bank's (or Transferee's) principal
executive office or applicable lending office is located, and (iii) any taxes
arising under FATCA, including any regulations or official interpretations
thereof (“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the
date of this Agreement) (all such nonexcluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities, collectively or individually,
being called “Taxes”). If any Borrower or any Loan Party shall be required to
deduct any Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to the Administrative Agent, any Lender or an Issuing Bank
(or any Transferee), (i) the sum payable shall be increased by the amount (an
“additional amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.20) the Administrative Agent, such Lender or such Issuing Bank (or
Transferee), as the case may be, shall receive an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower or such
Loan Party shall make such deductions and (iii) such Borrower or such Loan Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law. If any A/C Fronting Lender shall be required to
deduct any Taxes from or in respect of any A/C Participation Fee (or any other
payments in connection with the A/C Fronted Loans), Terex or the applicable
Borrower shall pay to the applicable Revolving Credit Lender the “additional
amount” referred to in the preceding sentence.
(b) In addition, each Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies (including mortgage recording taxes and similar fees) that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, enforcement or registration of, or otherwise with respect to, this
Agreement or any other Loan Document imposed by

 

--------------------------------------------------------------------------------

59

any Governmental Authority in the United States, the jurisdiction of any
Alternative Currency or the jurisdiction of any Payment Location (“Other
Taxes”).
(c) Each Borrower will indemnify the Administrative Agent, each Lender and each
Issuing Bank (or Transferee) for the full amount of Taxes and Other Taxes paid
by the Administrative Agent, such Lender or such Issuing Bank (or Transferee),
as the case may be, and any liability (including penalties, interest and
expenses (including reasonable attorney's fees and expenses)) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared by the Administrative Agent, a
Lender or an Issuing Bank (or Transferee), or the Administrative Agent on its
behalf, absent manifest error, shall be final, conclusive and binding for all
purposes. Such indemnification shall be made within 30 days after the date the
Administrative Agent, any Lender or an Issuing Bank (or Transferee), as the case
may be, makes written demand therefor.
(d) As soon as practicable after the date of any payment of Taxes or Other Taxes
by any Borrower or any other Loan Party to the relevant Governmental Authority,
such Borrower or such other Loan Party will deliver to the Administrative Agent,
at its address referred to in Section 9.01, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing payment thereof.
(e) Each Lender (or Transferee) that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia (a “Non-U.S. Lender”) that is entitled to an exemption from, or
reduction of, withholding tax under the law of the jurisdiction in which any
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments by such Borrower under this Agreement and the other Loan
Documents shall deliver to such Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by such Borrower as will permit such payments to be made without
withholding or at a reduced rate. In addition, each Non-U.S. Lender shall
deliver such documentation promptly upon the obsolescence or invalidity of any
documentation previously delivered by such Non-U.S. Lender. Notwithstanding any
other provision of this Section 2.20(e), a Non-U.S. Lender shall not be required
to deliver any documentation pursuant to this Section 2.20(e) that such Non-U.S.
Lender is not legally able to deliver.
(f) No Borrower shall be required to indemnify any Non-U.S. Lender or to pay any
additional amounts to any Non-U.S. Lender, in respect of United States Federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that (i)
the obligation to withhold amounts with respect to United States Federal
withholding tax existed and would apply to payments made to such Non-U.S. Lender
on the date such Non-U.S. Lender became a party to this Agreement (or, in the
case of a Transferee that is a participation holder, on the date such
participation holder became a Transferee hereunder) or, with respect to payments
to a new lending office, the date such Non-U.S. Lender designated such new
lending

 

--------------------------------------------------------------------------------

60

office with respect to a Loan; provided, however, that this paragraph (f) shall
not apply (x) to any Transferee or new lending office that becomes a Transferee
or new lending office as a result of an assignment, participation, transfer or
designation made at the request of any Borrower and (y) to the extent the
indemnity payment or additional amounts any Transferee, or any Lender (or
Transferee), acting through a new lending office, would be entitled to receive
(without regard to this paragraph (f)) do not exceed the indemnity payment or
additional amounts that the person making the assignment, participation or
transfer to such Transferee, or Lender (or Transferee) making the designation of
such new lending office, would have been entitled to receive in the absence of
such assignment, participation, transfer or designation or (ii) the obligation
to pay such additional amounts would not have arisen but for a failure by such
Non-U.S. Lender to comply with the provisions of paragraph (e) above. In
addition and notwithstanding anything to the contrary in this Section 2.20
(except with respect to A/C Fronted Loans and payments related thereto), no
amount shall be required to be paid to any person under this Section 2.20 with
respect to a Tax to the extent that such Tax would have been required to have
been paid under any treaty, law, rule, regulation, order, directive or guideline
in effect on the date such Lender becomes a party to this Agreement.
 
(g) If a payment made to a Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the applicable Borrower or Loan Party or Administrative Agent (such
applicable party a “Withholding Agent”), at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment.
(h) Nothing contained in this Section 2.20 shall require any Lender or an
Issuing Bank (or any Transferee) or the Administrative Agent to make available
any of its tax returns (or any other information that it deems to be
confidential or proprietary).
 
SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or an Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
an Issuing Bank delivers a notice described in Section 2.15, (iii) any Borrower
is required to pay any additional amount to any Lender or an Issuing Bank or any
Governmental Authority on account of any Lender or an Issuing Bank pursuant to
Section 2.20, (iv) any Lender refuses to consent to a proposed amendment,
waiver, consent or other modification of this Agreement or any other Loan
Documents which has been approved by the Required Lenders and which additionally
requires the consent of such Lender for approval pursuant to Section 9.08(b) or
(v) any Lender becomes a Defaulting Lender, any Borrower may,

 

--------------------------------------------------------------------------------

61

at its sole expense and effort (including with respect to the processing and
recordation fee referred to in Section 9.04(b)), upon notice to such Lender or
such Issuing Bank and the Administrative Agent, require such Lender or such
Issuing Bank to transfer and assign, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all of its interests,
rights and obligations under this Agreement (or, in the case of clause (iv)
above, at the option of such Borrower, either all its interests, rights and
obligations under this Agreement or all its interests, rights and obligations
with respect to the Class of Loans or Commitments that is the subject of the
related consent, amendment, waiver or other modification) to an assignee that
shall assume such assigned obligations (which assignee may be another Lender, if
a Lender accepts such assignment); provided that (x) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (y) such Borrower shall have
received the prior written consent of the Administrative Agent (and, if a
Revolving Credit Commitment is being assigned, of the Issuing Banks and (if such
Revolving Credit Commitment is a Domestic Revolving Credit Commitment) the
Swingline Lender), which consent shall not unreasonably be withheld, and (z)
such Borrower or such assignee shall have paid to the affected Lender or Issuing
Bank in immediately available funds (and in the currency or currencies in which
payment would be required if all amounts were to be paid by such Borrower) an
amount equal to the sum of the principal of and interest accrued to the date of
such payment on the outstanding Loans or L/C Disbursements of such Lender or
such Issuing Bank, respectively, plus all Fees and other amounts accrued for the
account of such Lender or such Issuing Bank hereunder (including any amounts
under Section 2.14 and Section 2.16), in each case with respect to the Loans or
Commitments subject to such assignment; provided, further, that, if prior to any
such transfer and assignment the circumstances or event that resulted in such
Lender's or such Issuing Bank's claim for compensation under Section 2.14 or
notice under Section 2.15 or the amounts paid pursuant to Section 2.20, as the
case may be, cease to cause such Lender or such Issuing Bank to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender or such Issuing Bank
pursuant to paragraph (b) below), or if such Lender or such Issuing Bank shall
waive its right to claim further compensation under Section 2.14 in respect of
such circumstances or event or shall withdraw its notice under Section 2.15 or
shall waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender or such
Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder.
(b) If (i) any Lender or an Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or an Issuing Bank delivers a notice described in
Section 2.15 or (iii) any Borrower is required to pay any additional amount to
any Lender or an Issuing Bank or any Governmental Authority on account of any
Lender or an Issuing Bank, pursuant to Section 2.20, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies

 

--------------------------------------------------------------------------------

62

or legal or regulatory restrictions or suffer any disadvantage or burden deemed
by it to be significant) (x) to file any certificate or document reasonably
requested in writing by such Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
Affiliates, if such filing or assignment would materially reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would materially reduce amounts payable pursuant to Section
2.20, as the case may be, in the future. Terex hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or any Issuing Bank in
connection with any such filing or assignment, delegation and transfer.
SECTION 2.22. Swingline Loans. (a) Swingline Commitment. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender agrees to make loans, in dollars, to Terex at any
time and from time to time during the Revolving Credit Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all Swingline Loans exceeding $50,000,000
in the aggregate or (ii) the Aggregate Domestic Revolving Credit Exposure, after
giving effect to any Swingline Loan, exceeding the Total Domestic Revolving
Credit Commitment. Each Swingline Loan shall be in a principal amount that is an
integral multiple of $250,000. The Swingline Commitments may be terminated or
reduced from time to time as provided herein. Within the foregoing limits, Terex
may borrow, pay or prepay and reborrow Swingline Loans hereunder, subject to the
terms, conditions and limitations set forth herein.
(b) Swingline Loans. Terex shall notify the Swingline Lender, with a copy to the
Administrative Agent, by fax, or by telephone (confirmed by fax), not later than
2:00 p.m., New York City time, on the day of a proposed Swingline Loan. Such
notice shall be delivered on a Business Day, shall be irrevocable and shall
refer to this Agreement and shall specify the requested date (which shall be a
Business Day) and amount of such Swingline Loan.
 
(c) Prepayment. Terex shall have the right at any time and from time to time to
prepay any Swingline Loan, in whole or in part, upon giving written or fax
notice (or telephone notice promptly confirmed by written, or fax notice) to the
Swingline Lender and to the Administrative Agent before 1:00 p.m., New York City
time, on the date of prepayment at the Swingline Lender's address for notices
specified on Schedule 2.01. All principal payments of Swingline Loans shall be
accompanied by accrued interest on the principal amount being repaid to the date
of payment.
 
(d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a)
as if it were an ABR Revolving Loan.
 
(e) Participations. If Terex does not fully repay a Swingline Loan on or prior
to the last day of the Interest Period with respect thereto, the Swingline
Lender shall notify the Administrative Agent thereof by 2:00 p.m., New York City
time (by fax or by telephone, confirmed in writing), and the Administrative
Agent shall promptly notify each Revolving Credit Lender thereof (by fax or by
telephone, confirmed in writing) and of its Pro Rata Percentage of such
Swingline Loan. Upon such notice but without any

 

--------------------------------------------------------------------------------

63

further action, the Swingline Lender hereby agrees to grant to each Domestic
Revolving Credit Lender, and each Domestic Revolving Credit Lender hereby agrees
to acquire from the Swingline Lender, a participation in such defaulted
Swingline Loan equal to such Domestic Revolving Credit Lender's Pro Rata
Percentage of the aggregate principal amount of such defaulted Swingline Loan.
In furtherance of the foregoing, each Domestic Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Domestic Revolving Credit Lender's Pro Rata Percentage of each Swingline
Loan that is not repaid on the last day of the Interest Period with respect
thereto. Each Domestic Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Domestic Revolving
Credit Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.02(c) with respect to Loans made by such Domestic Revolving Credit
Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the payment
obligations of the Domestic Revolving Credit Lenders) and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Domestic Revolving Credit Lenders. The Administrative Agent shall
notify Terex of any participations in any Swingline Loan acquired pursuant to
this paragraph and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from Terex (or other party on behalf of Terex)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Domestic Revolving
Credit Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
Terex (or other party liable for obligations of Terex) of any default in the
payment thereof.
 
SECTION 2.23. Letters of Credit. (a) Subject to the terms and conditions set
forth herein, any Borrower may request the issuance of a Letter of Credit for
its own account, in a form reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank, at any time and from time to time while the
Revolving Credit Commitments remain in effect. This Section shall not be
construed to impose an obligation upon an Issuing Bank to issue any Letter of
Credit that is inconsistent with the terms and conditions of this Agreement.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the applicable Borrower shall hand deliver
or fax to the applicable Issuing Bank and the Administrative Agent (three
Business Days in advance of the requested date of issuance, amendment, renewal
or extension, or

 

--------------------------------------------------------------------------------

64

such shorter period as the applicable Borrower, the Administrative Agent and the
applicable Issuing Bank shall agree) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, specifying whether such Letter of Credit is to be a Domestic Letter of
Credit or a Multicurrency Letter of Credit, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount and currency (which
must be dollars in the case of a Domestic Letter of Credit or an Alternative
Currency in the case of a Multicurrency Letter of Credit) of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. In addition,
on the Funding Date, (i) to the extent the issuing banks thereof are parties to
this Agreement as Issuing Banks, (ii) to the extent there are sufficient
Revolving Credit Commitments in effect on such date and (iii) if the conditions
precedent to the issuance of Letters of Credit set forth below in this Section
2.23(b) and Section 4.03 are satisfied on such date, Terex may, by written
notice to the Administrative Agent and the Issuing Banks, request that some or
all of the letters of credit outstanding under the Existing Credit Agreement be
deemed issued under this Agreement, in which case such letters of credit will be
deemed to have been issued as Letters of Credit hereunder on the Funding Date. A
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit the
applicable Borrower shall be deemed to represent and warrant that, after giving
effect to such issuance, amendment, renewal or extension (A) the sum of the L/C
Exposure and the Additional L/C Exposure shall not exceed $250,000,000, (B) the
Aggregate Domestic Revolving Credit Exposure shall not exceed the Total Domestic
Revolving Credit Commitment and (C) the Aggregate Multicurrency Revolving Credit
Exposure shall not exceed the Total Multicurrency Revolving Credit Commitment.
 
(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date that is two years after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Revolving Credit Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided, that a Letter of Credit may, upon the
request of the applicable Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of 24
months or less (but not beyond the date that is five Business Days prior to the
Revolving Credit Maturity Date) unless the applicable Issuing Bank notifies the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed.
 
(d) Participations. By the issuance or deemed issuance of a Letter of Credit and
without any further action on the part of such Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Domestic Revolving Credit Lender
(with respect to each Domestic Letter of Credit) and to each Multicurrency
Revolving Credit Lender (with respect to each Multicurrency Letter of Credit),
and each such Lender hereby acquires from the applicable Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit. In consideration
and in furtherance

 

--------------------------------------------------------------------------------

65

of the foregoing, each such Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender's Pro Rata Percentage of each L/C
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower (or, if applicable, another party pursuant to its obligations under any
other Loan Document) in respect of such Letter of Credit forthwith on the date
due as provided in Section 2.02(f) and in the same currency as such L/C
Disbursement. Each Domestic Revolving Credit Lender and each Multicurrency
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Domestic Letters of
Credit and Multicurrency Letters of Credit, respectively, is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
the fact that, as a result of fluctuations in exchange rates, such Revolving
Credit Lender's Revolving Credit Exposure at any time might exceed its Revolving
Credit Commitment at such time (in which case Section 2.13(a) would apply), and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
(e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement in respect
of a Letter of Credit denominated in dollars, the applicable Borrower shall pay
to the Administrative Agent an amount equal to such L/C Disbursement on the
Business Day that such Borrower shall have received notice from the applicable
Issuing Bank that payment of such draft will be made, or, if such Borrower shall
have received such notice later than 10:00 a.m., New York City time, on the
immediately following Business Day. If an Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit denominated in any Alternative
Currency, the applicable Borrower shall pay to the Administrative Agent an
amount equal to such L/C Disbursement on the Business Day that such Borrower
shall have received notice from the applicable Issuing Bank that payment of such
draft will be made, or, if such Borrower shall have received such notice later
than 10:00 a.m., London time, on any Business Day, not later than 10:00 a.m.,
London time, on the immediately following Business Day.
 
(f) Obligations Absolute. Each Borrower's obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
 
(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;
(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;
(iii) the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, such
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the

 

--------------------------------------------------------------------------------

66

applicable Issuing Bank, the Administrative Agent or any Lender or any other
person, whether in connection with this Agreement, any other Loan Document or
any other related or unrelated agreement or transaction;
(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;
(v) payment by an Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and
(vi) any other act or omission to act or delay of any kind of an Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of any Borrower's obligations hereunder.
Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of each Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of an Issuing Bank. However, the foregoing shall not be
construed to excuse an Issuing Bank from liability to any Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Borrower to the extent permitted by applicable
law) suffered by any Borrower that are caused by an Issuing Bank's gross
negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that an Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation and, in
making any payment under any Letter of Credit (i) an Issuing Bank's exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of an Issuing Bank.
(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the applicable Borrower of such demand for payment and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay

 

--------------------------------------------------------------------------------

67

in giving such notice shall not relieve any Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement. The Administrative Agent shall promptly give each
Revolving Credit Lender notice thereof.
 
(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the applicable Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of such Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by such Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount were (i) in the case of a Dollar Loan, an
ABR Revolving Loan and (ii) in the case of an Alternative Currency Loan, a
Eurocurrency Revolving Loan with an Interest Period of one month's duration.
 
(i) Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at any
time by giving 180 days' prior written notice to the Administrative Agent, the
Lenders and Terex, and may be removed at any time by Terex by notice to such
Issuing Bank, the Administrative Agent and the Lenders. Subject to the next
succeeding paragraph, upon the acceptance of any appointment as an Issuing Bank
hereunder by a Lender that shall agree to serve as a successor Issuing Bank,
such successor shall succeed to and become vested with all the interests, rights
and obligations of the retiring Issuing Bank and the retiring Issuing Bank shall
be discharged from its obligations to issue additional Letters of Credit
hereunder. At the time such removal or resignation shall become effective, the
Borrowers shall pay all accrued and unpaid fees pursuant to Section 2.05(c)(ii).
The acceptance of any appointment as an Issuing Bank hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form satisfactory to the Borrowers and the Administrative Agent, and, from and
after the effective date of such agreement, (i) such successor Lender shall have
all the rights and obligations of the previous Issuing Bank under this Agreement
and the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the resignation or removal of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit.
 
(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing or (ii) to the extent and so long as on any Calculation Date (and
after giving effect to any prepayment of Borrowings on such Calculation Date)
the Aggregate Domestic Revolving Credit Exposure exceeds the Total Domestic
Revolving Credit Commitment or the Aggregate Multicurrency Revolving Credit
Exposure exceeds the Total Multicurrency Revolving Credit Commitment, the
Borrowers shall, on the Business Day after Terex receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity

 

--------------------------------------------------------------------------------

68

of the Loans has been accelerated, Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit) thereof and
of the amount to be deposited, deposit in an account with the Collateral Agent,
for the benefit of the Revolving Credit Lenders, an amount in cash in the
currency determined by the Collateral Agent equal to the L/C Exposure as of such
date. Such deposit shall be held by the Collateral Agent as collateral for the
payment and performance of the Obligations. The Collateral Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits in Permitted Investments, which investments shall be made at the option
and sole discretion of the Collateral Agent, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse any Issuing Bank for L/C Disbursements for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrowers for the L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Credit Lenders holding participations in outstanding
Letters of Credit representing greater than 50% of the aggregate undrawn amount
of all outstanding Letters of Credit), be applied to satisfy the Obligations. If
any Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three Business
Days after all Events of Default have been cured or waived. If any Borrower is
required to provide an amount of cash collateral pursuant to clause (ii) of the
first sentence of this paragraph (j), such amount shall be returned to such
Borrower from time to time to the extent that the amount of such cash collateral
held by the Collateral Agent exceeds the excess, if any, of (A) the sum of the
Aggregate Domestic Revolving Credit Exposure and the Aggregate Multicurrency
Revolving Credit Exposure over (B) the Total Revolving Credit Commitment so long
as no Event of Default shall have occurred and be continuing.
 
SECTION 2.24. A/C Fronted Loans. (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, (i) the
Australian Fronting Lender agrees to make loans to the Australian Borrower in
dollars and Australian Dollars and (ii) the Italian Fronting Lender agrees to
make loans to the Italian Borrower in dollars and Euro, in each case, at any
time and from time to time on and after the Funding Date and until the earlier
of the Revolving Credit Maturity Date and the termination of the A/C Fronting
Commitment of such A/C Fronting Lender in accordance with the terms hereof, in
an aggregate principal amount at any time outstanding that will not result in
(i) the Dollar Equivalent of the aggregate principal amount of such A/C Fronting
Lender's A/C Fronting Loans exceeding its A/C Fronting Commitment or (ii) the
Aggregate Multicurrency Revolving Credit Exposure, after giving effect to any
A/C Fronted Loan, exceeding the Total Multicurrency Revolving Credit Commitment.
Each A/C Fronted Loan shall be in a principal amount that is an integral
multiple of the Alternative Currency Equivalent of $100,000 and not less than
$2,500,000. The A/C Fronting Commitments may be terminated or reduced from time
to time as provided

 

--------------------------------------------------------------------------------

69

herein. Within the foregoing limits, the applicable Borrower may borrow, pay or
prepay and reborrow A/C Fronted Loans hereunder, subject to the terms,
conditions and limitations set forth herein.
 
(b) A/C Fronted Loans. The Australian Borrower or the Italian Borrower, as
applicable, shall notify the applicable A/C Fronting Lender, with a copy to the
Administrative Agent, by fax, or by telephone (confirmed by fax), not later than
10:00 a.m., Local Time, three Business Days before the date of a proposed A/C
Fronted Loan. Such notice shall be delivered on a Business Day, shall be
irrevocable and shall refer to this Agreement, shall specify the requested date
(which shall be a Business Day) and amount of such A/C Fronted Loan (which shall
be expressed in dollars), shall specify whether such A/C Fronted Loan is to be
denominated in dollars, Euro (in the case of the Italian Borrower) or Australian
Dollars (in the case of the Australian Borrower), shall specify whether such A/C
Fronted Loan is to be an A/C Fronted Base Rate Loan (other than with respect to
an A/C Fronted Loan to the Australian Borrower denominated in dollars) or an A/C
Fronted Fixed Rate Loan and, if such Loan is to be an A/C Fronted Fixed Rate
Loan, the Interest Period therefor (which shall comply with the definition of
the term “Bank Bill Rate”, “Italian Fixed Rate” or “Adjusted LIBO Rate”, as
applicable). If no Rate is selected with respect to any A/C Fronted Loan, the
applicable Borrower shall be deemed to have selected an A/C Fronted Base Rate
Loan (other than with respect to an A/C Fronted Loan to the Australian Borrower
denominated in dollars). If no currency is selected with respect to any A/C
Fronted Loan, the applicable Borrower shall be deemed to have selected A/C
Fronted Loan denominated in Australian Dollars (in the case of the Australian
Borrower) or Euro (in the case of the Italian Borrower). The Australian Borrower
shall not be permitted to select an A/C Fronted Base Rate Loan for any A/C
Fronted Loan denominated in dollars.
 
(c) Prepayment. The Australian Borrower or the Italian Borrower, as applicable,
shall have the right at any time from time to time to prepay any A/C Fronted
Loan, in whole or in part, upon giving written or fax notice (or telephone
notice promptly confirmed by written, or fax notice) to the applicable A/C
Fronting Lender and to the Administrative Agent, (i) in the case of the
Australian Borrower, before 12:00 (noon), Local Time, two Business Days before
the date of prepayment, or (ii) in the case of the Italian Borrower, before
12:00 (noon), Local Time on the date of prepayment, in each case at the
applicable A/C Fronting Lender's address for notices specified on Schedule 2.01.
All principal payments of A/C Fronted Loans shall be accompanied by accrued
interest on the principal amount being repaid to the date of payment. All
prepayments of A/C Fronted Loans shall be subject to Section 2.16 but otherwise
without premium or penalty.
 
(d) Interest. Subject to the provisions of Section 2.07, each A/C Fronted Base
Rate Loan shall bear interest (computed on the basis of the actual number of
days elapsed over a year of, (i) in the case of a Loan to the Australian
Borrower denominated in Australian Dollars, 365 days, or (ii) in the case of a
Loan to the Italian Borrower, 360 days) at a rate per annum equal to the A/C
Fronted Base Rate with respect to such A/C Fronted Loan plus the Applicable
Percentage with respect to such Loan. Subject to

 

--------------------------------------------------------------------------------

70

the provisions of Section 2.07, each A/C Fronted Fixed Rate Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of, (i) in the case of a Loan to the Australian Borrower in Australian Dollars,
365 days, (ii) in the case of a Loan to the Australian Borrower in dollars, 360
days, or (iii) in the case of a Loan to the Italian Borrower, 360 days) at a
rate per annum equal to the A/C Fronted Fixed Rate for the Interest Period in
effect for such Loan plus the Applicable Percentage with respect to such Loan.
Interest on each A/C Fronted Loan shall be payable on the Interest Payment Date
with respect thereto. Each A/C Fronting Lender shall notify the applicable
Borrower and the Administrative Agent of the A/C Fronted Base Rate or the A/C
Fronted Fixed Rate applicable to such A/C Fronting Lender's A/C Fronted Loans
promptly following each determination thereof.
 
(e) Participations. If the applicable Borrower shall default in the payment of
principal of or interest on any A/C Fronted Loan when and as the same shall
become due and payable, whether at the due date thereof or by acceleration or
otherwise, then the applicable A/C Fronting Lender shall promptly notify the
Administrative Agent thereof and, upon notice from the Administrative Agent or
the applicable A/C Fronting Lender to the applicable Borrower, the principal
amount of all A/C Fronted Loans to such Borrower, together with all accrued and
unpaid interest thereon, shall be converted to Dollar Loans and obligations to
pay interest in dollars, respectively, at the Exchange Rate prevailing on the
date of such default, and the Administrative Agent shall promptly notify each
Multicurrency Revolving Credit Lender of such default (by fax or by telephone,
confirmed in writing) and of its Pro Rata Percentage in dollars of such A/C
Fronted Loan. Upon such notice but without any further action, the applicable
A/C Fronting Lender hereby agrees to grant to each Multicurrency Revolving
Credit Lender, and each Multicurrency Revolving Credit Lender hereby agrees to
acquire from the applicable A/C Fronting Lender, a participation in such
defaulted A/C Fronted Loan equal to such Multicurrency Revolving Credit Lender's
Pro Rata Percentage in dollars of the aggregate principal amount of such
defaulted A/C Fronting Loan. In furtherance of the foregoing, each Multicurrency
Revolving Credit Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the applicable A/C Fronting Lender, such Lender's Pro Rata Percentage
of each such defaulted A/C Fronted Loan. Each Multicurrency Revolving Credit
Lender acknowledges and agrees that its obligation to acquire participations in
A/C Fronted Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Multicurrency Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds
in the same manner as provided in Section 2.02(c) with respect to Loans made by
such Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the payment
obligations of the Lenders) and the Administrative Agent shall promptly pay to
the applicable A/C Fronting Lender the amounts so received by it from the
Multicurrency Revolving Credit Lenders. The Administrative Agent shall notify
the applicable Borrower

 

--------------------------------------------------------------------------------

71

of any participations in any A/C Fronted Loan acquired pursuant to this
paragraph and thereafter payments in respect of such A/C Fronted Loan shall be
made in dollars and to the Administrative Agent and not to the applicable A/C
Fronting Lender. Any amounts received by an A/C Fronting Lender from any
Borrower (or other party on behalf of such Borrower) in respect of an A/C
Fronted Loan after receipt by such A/C Fronting Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the applicable A/C Fronting Lender,
as their interests may appear. The purchase of participations in an A/C Fronted
Loan pursuant to this paragraph shall not relieve any Borrower (or other party
liable for obligations of such Borrower) of any default in the payment thereof.
 
(f) Termination and Reduction of A/C Fronting Commitments. Upon written or fax
notice to the applicable A/C Fronting Lender and to the Administrative Agent,
Terex may at any time permanently terminate, or from time to time in part
permanently reduce, the A/C Fronting Commitment of any A/C Fronting Lender;
provided, however, that the A/C Fronting Commitment of such A/C Fronting Lender
shall not be reduced to an amount that is less than the A/C Fronting Loans of
such A/C Fronting Lender at such time.
 
SECTION 2.25. Reporting Requirements of A/C Fronting Lenders and Issuing Banks.
(a) Within two Business Days following the last day of each calendar month, each
A/C Fronting Lender shall deliver to the Administrative Agent a statement
showing the average daily principal amount of the A/C Fronted Loans outstanding
in each currency during the calendar month most recently ended.
(b) Within two Business Days following the last day of each calendar month, each
Issuing Bank shall deliver to the Administrative Agent a report detailing all
activity during the preceding month with respect to any Letters of Credit issued
by such Issuing Bank, including the face amount, the account party, the
beneficiary and the expiration date of such Letters of Credit and any other
information with respect thereto as may be requested by the Administrative
Agent.
SECTION 2.26. Additional Issuing Banks. The Borrowers may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an Issuing Bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this Section 2.26 shall be deemed to
be an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender and, with respect to such Letters
of Credit, such term shall thereafter apply to the Issuing Bank and such Lender.
SECTION 2.27. Incremental Commitments. (a) The Borrowers may, from time to time,
by written notice to the Administrative Agent, request Incremental Term Loan
Commitments, additional Domestic Revolving Credit Commitments and/or additional
Multicurrency Revolving Credit Commitments, as applicable, in an aggregate
amount not to exceed the Incremental Amount from one or more Incremental

 

--------------------------------------------------------------------------------

72

Term Lenders or persons who will become Domestic Revolving Credit Lenders and/or
Multicurrency Revolving Credit Lenders (which may include any existing Lender
willing to provide the same, in their own discretion); provided that each such
person, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld and
shall be given or withheld within three Business Days and, if withheld, the
reason therefor shall be specified in writing promptly thereafter). Such notice
shall set forth (i) the amount of the Incremental Term Loan Commitments,
additional Domestic Revolving Credit Commitments and/or additional Multicurrency
Revolving Credit Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000 or equal to the
remaining Incremental Amount), (ii) the date on which such Incremental Term Loan
Commitments, additional Domestic Revolving Credit Commitments and/or additional
Multicurrency Revolving Credit Commitments are requested to become effective
(which shall not be less than 10 Business Days nor more than 60 calendar days
after the date of such notice, unless otherwise agreed to by the Administrative
Agent) and (iii) in the case of Incremental Term Loan Commitments, whether such
Incremental Term Loan Commitments are to be Term Loan Commitments or commitments
to make term loans with terms different from the Term Loans (“Other Term Loans”)
For the avoidance of doubt, Incremental Term Loan Commitments may be
denominated, and Incremental Term Loans may be made, in dollars, Pounds,
Australian Dollars or Euro. Any Incremental Term Loans denominated in Australian
Dollars, Pounds or Euro shall be Other Term Loans, and the Dollar Equivalent
thereof on the effective date thereof shall be used to determine the remaining
Incremental Amount.
(b) Terex and each Incremental Term Lender, additional Domestic Revolving Credit
Lender and/or additional Multicurrency Revolving Credit Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Commitment of such Lender. Each Incremental Assumption Agreement in
respect of Incremental Term Loan Commitments shall specify the terms of the
Incremental Term Loans to be made thereunder; provided that, without the prior
written consent of Lenders holding at least 51% in interest of the outstanding
Loans and Commitments of any Class of Term Loans, (i) if the initial yield on
any Other Term Loans (as determined by the Administrative Agent to be equal to
the sum of (x) the Adjusted LIBOR margins on the Other Term Loans (which shall
be increased by the amount that any “LIBOR floor” applicable to such Other Term
Loans on the date such Other Term Loans are made would exceed the Adjusted LIBO
Rate (without giving effect to the last sentence of the definition of the term
“LIBO Rate”) for a three-month Interest Period commencing on such date) plus (y)
if the Other Term Loans are initially made at a discount or the lenders making
the same receive a fee (other than routine amendment fees) from Terex or any of
its Subsidiaries for doing so (the amount of such discount or fee, expressed as
a percentage of the Other Term Loans, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (A) the average life to maturity of
such Other Term Loans or (B) four) exceeds by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”) the Applicable Percentage then in effect for

 

--------------------------------------------------------------------------------

73

Eurocurrency Term Loans of any Class (which shall be increased by the amount
that any “LIBOR floor” applicable to the Eurocurrency Term Loans of such Class
would exceed the Adjusted LIBO Rate (without giving effect to the last sentence
of the definition of the term “LIBO Rate”) for a three-month Interest Period
commencing on such date) plus (y) one-quarter of the amount of OID, if any,
initially paid in respect of such Term Loans of such Class, then each Applicable
Percentage for each adversely affected Class of Term Loans shall automatically
be increased by the Yield Differential, effective upon the making of the Other
Term Loans, (ii) the final maturity date of any Other Term Loans shall be no
earlier than the final maturity date of any other Class of Term Loans and (iii)
the average life to maturity of any Other Term Loans shall be no shorter than
the average life to maturity of any other Class of Term Loans. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Assumption Agreement. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Assumption Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Term Loan
Commitments, additional Domestic Revolving Credit Commitments and/or additional
Multicurrency Revolving Credit Commitments evidenced thereby and any increase to
the Applicable Percentages required by the foregoing provisions of this
paragraph. Any such deemed amendment may be memorialized in writing by the
Administrative Agent with Terex's consent (not to be unreasonably withheld) and
furnished to the other parties hereto.
(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment,
additional Domestic Revolving Credit Commitments or additional Multicurrency
Revolving Credit Commitments shall become effective under this Section 2.27
unless (i) on the date of such effectiveness, the conditions set forth in
paragraphs (b) and (c) of Section 4.03 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of Terex, and (ii) the Administrative Agent
shall have received (with sufficient copies for each of the Incremental Term
Lenders, additional Domestic Revolving Credit Lenders and/or additional
Multicurrency Revolving Credit Lenders) closing certificates and documentation
reasonably specified by the Administrative Agent.
(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of outstanding Term Loans on a pro rata basis and
that following the establishment of any additional Revolving Credit Commitments
of a Class, the outstanding Revolving Loans of such Class are held by the
Revolving Credit Lenders of such Class in accordance with their new applicable
Pro Rata Percentages. This may be accomplished at the discretion of the
Administrative Agent by requiring each outstanding Eurocurrency Borrowing of the
affected Class to be converted into an ABR Borrowing on the date of each
Incremental Term Loan or additional Revolving Credit Commitment, or by
allocating a portion of each Incremental Term Loan to each outstanding
Eurocurrency Term Borrowing of the same Class on a pro rata basis, even though
as a result thereof such Incremental Term Loan may effectively have a shorter
Interest Period than the Term Loans included in the Borrowing of which they are
a part (and notwithstanding any other provision of this Agreement that

 

--------------------------------------------------------------------------------

74

would prohibit such an initial Interest Period), or requiring a prepayment and
reborrowing of Revolving Loans of the affected Class . Any conversion or
prepayment made pursuant to the preceding sentence shall be subject to Section
2.16 (it being understood that, the Administrative Agent shall consult with
Terex regarding the foregoing and, to the extent practicable, will attempt to
pursue options that minimize breakage costs). In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 2.11(a) required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.
SECTION 2.28. Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i) Such Defaulting Lender's right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.
(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize, in
accordance with Section 2.23(j), the Issuing Banks' Fronting Exposure with
respect to such Defaulting Lender; fourth, as the applicable Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the applicable Borrower, to be held in a deposit account and released pro rata
in order to (x) satisfy such Defaulting Lender's potential future funding
obligations with respect to Loans under this Agreement and (y) cash
collateralize, in accordance with Section 2.23(j), the Issuing Banks' future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender's breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to a Borrower as a result of any judgment of a court of competent
jurisdiction obtained by a Borrower against such Defaulting Lender as a result
of such Defaulting
 

 

--------------------------------------------------------------------------------

75

Lender's breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.03 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Disbursements and Swingline Loans are
held by the applicable Revolving Credit Lenders pro rata in accordance with
their applicable Pro Rata Percentages without giving effect to Section
2.28(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.28(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii) (A) The Facility Fees otherwise payable to any Defaulting Lender in
respect of the unused portion of such Defaulting Lender's Revolving Credit
Commitments shall not be payable for so long as, and with respect to the period
during which, such Lender is a Defaulting Lender.
(B) The Duration Fees otherwise payable to any Defaulting Lender shall not be
payable at any time that such Lender is a Defaulting Lender.
(C) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral pursuant to Section 2.23(j).
(D) With respect to any Facility Fee, Duration Fee or L/C Participation Fee not
required to be paid to any Defaulting Lender pursuant to clause (A), (B) or (C)
above, the applicable Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender's participation in L/C Obligations, Swingline Loans or
A/C Fronted Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Issuing Bank, the Swingline Lender
and the A/C Fronting Lenders, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank's, Swingline Lender's or A/C Fronting Lender's Fronting Exposure to
such Defaulting Lender and (z) not be required to pay the remaining amount of
any such fee.
 
 

 

--------------------------------------------------------------------------------

76

(iv) All or any part of such Defaulting Lender's participation in L/C
Disbursements, Swingline Loans and A/C Fronted Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective applicable Pro
Rata Percentages (calculated without regard to such Defaulting Lender's
applicable Revolving Credit Commitment) but only to the extent that (x) the
conditions set forth in Section 4.03(b) and (c) are satisfied at the time of
such reallocation (and, unless the applicable Borrower shall have otherwise
notified the Administrative Agent at such time, the applicable Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time) and (y) such reallocation does not cause the Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender's
applicable Revolving Credit Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from such Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.
(v) If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the applicable Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, prepay
Swingline Loans of the applicable Class in an amount equal to the Swingline
Lenders' Fronting Exposure with respect to such Class (after giving effect to
any reallocation that may be partially effected under clause (iv) above), (y)
second, prepay A/C Fronted Loans of the applicable Class in an amount equal to
the A/C Fronting Lenders' A/C Fronted Exposure with respect to such Class (after
giving effect to any reallocation that may be partially effected under clause
(iv) above) and (z) third, cash collateralize, in accordance with Section
2.23(j), the Issuing Banks' Fronting Exposure (after giving effect to any
reallocation that may be partially effected under clause (iv) above); provided,
that, any cash, or portion thereof, as applicable, provided by a Borrower as
cash collateral under this clause (z) shall be promptly released and returned to
the applicable Borrower upon the cessation of the circumstances giving rise to
the obligation of such Borrower to provide such cash collateral under this
clause (z).
 
(b) If each Borrower, the Administrative Agent, the Swingline Lender, each A/C
Fronting Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their applicable
Revolving Credit Commitments (without giving effect to Section 2.28(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the applicable Borrower while that Lender was a
Defaulting Lender; provided,
 

 

--------------------------------------------------------------------------------

77

further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.
(c) So long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall
not be required to fund any Swingline Loans unless it is satisfied that it will
have no Fronting Exposure after giving effect to such Swingline Loan, (ii) no
A/C Fronting Lender shall be required to fund any A/C Fronted Loan unless it is
satisfied that it will have no Fronting Exposure after giving effect to such A/C
Fronted Loan and (iii) the Issuing Bank shall not be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto.
ARTICLE III
Representations and Warranties
III.A. Each Borrower represents and warrants to the Administrative Agent, the
Collateral Agent, each of the Issuing Banks and each of the Lenders that:
SECTION 3.01. Organization; Powers. Terex and each of the Subsidiaries
(including each Borrower) (a) is a corporation, partnership, limited liability
company or other entity, duly incorporated or formed, as the case may be,
validly existing and in good standing (other than with respect to any Subsidiary
organized in Australia, it being understood that Australia does not have a
concept of good standing) under the laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to own
its property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated hereby to which it is or will be a party
and, in the case of each Borrower, to borrow hereunder. Each Borrower (other
than Terex) is a wholly owned Subsidiary.
SECTION 3.02. Authorization. Each of the Transactions will, at the time it
occurs, (a) have been duly authorized by all requisite organizational action and
(b) not (i) violate (A) any provision of law, statute, rule or regulation, (B)
the certificate or articles of incorporation or other constitutive documents or
by-laws of such Loan Party, (C) any order of any Governmental Authority
applicable to any Loan Party or (D) any provision of any indenture, agreement or
other instrument to which Terex or any Restricted Subsidiary is a party or by
which any of them or any of their property is or may be bound, (ii) result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument, except, in the case of each of clause (i)(A),
(i)(D) and (ii), where such violation, breach or
 
 

 

--------------------------------------------------------------------------------

78

default could not reasonably be expected to result in a Material Adverse Effect
or (iii) result in the creation or imposition of any Lien upon or with respect
to any property or assets now owned or hereafter acquired by Terex or any
Subsidiary Guarantor (other than any Lien created hereunder or under the
Security Documents).
SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Terex and constitutes, and each other Loan Document has either been
duly executed and delivered by each Loan Party thereto and constitutes or, when
executed and delivered by each Loan Party thereto, will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements, (b) recordation of the
Mortgages and the Guarantee and Collateral Agreement (or short form security
agreements in form and substance satisfactory to the Administrative Agent and
Terex) with respect to Perfection Intellectual Property, (c) any such action,
consent, approval, registration or filing described in Section 13 of the Offer
Document and (d) such as have been made or obtained and are in full force and
effect, except where the failure to obtain the same could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.05. Financial Statements. Terex has heretofore furnished to the
Lenders its consolidated and consolidating balance sheets and statements of
income and changes in financial condition as of and for each of the fiscal years
ended December 31, 2008, December 31, 2009 and December 31, 2010, audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP, independent public
accountants. Such financial statements present fairly in all material respects
the financial condition and results of operations and cash flows of Terex and
its consolidated Subsidiaries as of such dates and for such periods. Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of Terex and its consolidated Subsidiaries as of the dates
thereof required to be reflected in accordance with GAAP. Such financial
statements were prepared in accordance with GAAP applied on a consistent basis.
SECTION 3.06. No Material Adverse Change. There has been no material adverse
change in the business, assets, operations, prospects, condition, financial or
otherwise, or material agreements of Terex and its Restricted Subsidiaries,
taken as a whole, since December 31, 2010.
SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of Terex
and its Restricted Subsidiaries has fee title to, or valid leasehold interests
in, all its material properties and assets (including all Mortgaged Property),
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material

 

--------------------------------------------------------------------------------

79

properties and assets are free and clear of Liens, other than Liens expressly
permitted by Section 6.02.
(b) Each of Terex and its Restricted Subsidiaries has complied in all material
respects with all obligations under all material leases to which it is a party
and all such leases are in full force and effect. Each of Terex and its
Restricted Subsidiaries enjoys peaceful and undisturbed possession under all
such material leases.
(c) No Borrower has received any written notice of, nor has any knowledge of,
any pending or contemplated condemnation proceeding affecting the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation.
(d) Neither Terex nor any of its Restricted Subsidiaries is obligated under any
right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Mortgaged Property or any interest therein.
 
SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Effective Date a
list of all Subsidiaries and the percentage ownership interest of Terex therein.
The Equity Interests or other ownership interests so indicated on Schedule 3.08
are fully paid and non-assessable and are owned by Terex, directly or indirectly
through its Subsidiaries, free and clear of all Liens, except for Liens created
under the Security Documents or the Security Documents (as defined in the
Existing Credit Agreement).
SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of any Borrower, threatened against or affecting Terex or any of its
Subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document or (ii) as to which there is a reasonable probability
of an adverse determination and that, if adversely determined in the ordinary
course of such action, suit or proceeding, at the time of such determination,
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
(b) None of Terex or any of its Subsidiaries or any of their respective material
properties or assets is in violation of, nor will the continued operation of
their material properties and assets as currently conducted violate, any law,
rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.
(c) Certificates of occupancy and permits are in effect for each Mortgaged
Property as currently constructed, except where the failure to have the same
could not reasonably be expected to result in a Material Adverse Effect.
(d) No exchange control law or regulation materially restricts any Borrower from
complying with its obligations in respect of any Alternative Currency Loan or
 

 

--------------------------------------------------------------------------------

80

Letter of Credit or any other Loan Party with respect to its obligations under
any Loan Document.
SECTION 3.10. Agreements. (a) Neither Terex nor any of its Subsidiaries is a
party to any agreement or instrument or subject to any corporate restriction
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.
(b) Neither Terex nor any of its Subsidiaries is in default in any manner under
any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.11. Federal Reserve Regulations. (a) Neither Terex nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.
(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation U or
X.
SECTION 3.12. Investment Company Act. Neither Terex nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
SECTION 3.13. Use of Proceeds. (a) The proceeds of the Certain Funds Loans will
be used solely for Certain Funds Purposes. The proceeds of Term Loans that are
not Certain Funds Loans shall be deposited into the Escrow Account, if made
during the Certain Funds Period. Neither the Administrative Agent nor any Lender
shall have any responsibility as to the use of the proceeds of any Loan.
(b) Each Borrower will use the proceeds of the Borrowings that are not Certain
Funds Loans and any amounts released from the Escrow Account in accordance with
the proviso to the definition of “Escrow Account” in Section 1.01, and will
request the issuance of Letters of Credit only for working capital and other
general corporate purposes (including the making of dividends and other
distributions in respect of its Equity Interests, the repurchase of Equity
Interests in Terex, the repayment or other retirement of Indebtedness and the
financing of Permitted Acquisitions, in each case to the extent permitted
hereunder).
SECTION 3.14. Tax Returns. Each of Terex and its Subsidiaries has filed or
caused to be filed all Federal, state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all taxes due and payable by it and all assessments received by it (in each case
giving effect to applicable extensions), except taxes that are being contested
in good faith by appropriate proceedings and for which Terex or such Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with
GAAP.
 

 

--------------------------------------------------------------------------------

81

SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of any Borrower in
writing to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, such Borrower represents only that it
acted in good faith and utilized assumptions believed by it to be reasonable and
due care in the preparation of such information, report, financial statement,
exhibit or schedule.
SECTION 3.16. Employee Benefit Plans. (a) Each of Terex and its respective ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all benefit liabilities under each Plan (based on those assumptions
used to fund such Plan) did not, as of December 31, 2010, exceed by more than
$71,000,000 the fair market value of the assets of such Plan, and the present
value of all benefit liabilities of all underfunded Plans (based on those
assumptions used to fund each such Plan) did not, as of December 31, 2010,
exceed by more than $71,000,000 the fair market value of the assets of all such
underfunded Plans.
(b) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan except to the extent such non-compliance could
not reasonably be expected to result in a Material Adverse Effect. With respect
to each Foreign Pension Plan, none of Terex, its Affiliates or any of its
directors, officers, employees or agents has engaged in a transaction which
would subject Terex or any of its Subsidiaries, directly or indirectly, to a tax
or civil penalty which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. With respect to each Foreign
Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law and prudent business practice or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Pension Plan is maintained. The aggregate unfunded liabilities with respect to
such Foreign Pension Plans could not reasonably be expected to result in a
Material Adverse Effect; the present value of the aggregate accumulated benefit
liabilities of all such Foreign Pension Plans (based on those assumptions used
to fund each such Foreign Pension Plan) did not, as of December 31, 2010, exceed
by more than $85,000,000 the fair market value of the assets of all such Foreign
Pension Plans. There are no actions, suits or claims (other than routine claims
for benefits) pending or threatened against Terex or any of its Affiliates with
respect to any Foreign Pension Plan which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

--------------------------------------------------------------------------------

82

SECTION 3.17. Environmental Matters. Except as set forth in Schedule 3.17:
 
(a) The properties owned, leased or operated by each of Terex and its
Subsidiaries (the “Properties”) do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute, or constituted a violation of,
(ii) require Remedial Action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, Remedial Actions and liabilities, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
(b) The Properties and all operations of each of Terex and its Subsidiaries are
in compliance in all material respects, and in the last five years have been in
compliance, with all Environmental Laws, and all necessary Environmental Permits
have been obtained and are in effect, except to the extent that such
non-compliance or failure to obtain any necessary permits, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
(c) There have been no Releases or threatened Releases at, from, under or
proximate to the Properties or otherwise in connection with the current or
former operations of Terex or its Subsidiaries, which Releases or threatened
Releases, in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;
(d) Neither Terex nor any of its Subsidiaries has received any notice of an
Environmental Claim in connection with the Properties or the current or former
operations of Terex or such Subsidiaries or with regard to any person whose
liabilities for environmental matters Terex or such Subsidiaries has retained or
assumed, in whole or in part, contractually, by operation of law or otherwise,
which, in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, nor do Terex or its Subsidiaries have reason to believe that any
such notice will be received or is being threatened; and
(e) Hazardous Materials have not been transported from the Properties, nor have
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of the Properties in a manner that could give rise to liability under
any Environmental Law, nor have Terex or its Subsidiaries retained or assumed
any liability, contractually, by operation of law or otherwise, with respect to
the generation, treatment, storage or disposal of Hazardous Materials, which
liabilities, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all material insurance maintained by Terex or any of its
Restricted Subsidiaries as of the Effective Date. As of such date, such
insurance is in full force and effect and all premiums have been duly paid. Each
of Terex and its Restricted Subsidiaries has insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.
SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit
 

 

--------------------------------------------------------------------------------

83

of the Secured Parties, a legal, valid and enforceable security interest in the
Collateral (as defined in the Guarantee and Collateral Agreement) and the
proceeds thereof and (i) when the Pledged Stock (other than Uncertificated
Foreign Securities, Uncertificated Limited Liability Company Interests and
Uncertificated Partnership Interests) and the Pledged Debt Securities (as each
such term is defined in the Guarantee and Collateral Agreement) are delivered to
the Collateral Agent together with the proper endorsements, the Lien created
under Guarantee and Collateral Agreement shall constitute a fully perfected
first priority Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Pledged Stock and Pledged Debt Securities to the
extent that the laws of the United States or any state thereof govern the
creation and perfection of any such security interest, in each case prior and
superior in right to any other person, and (ii) when financing statements in
appropriate form are filed in the offices specified on Schedule 3.19(a) and all
applicable filing fees have been paid, the Lien created under the Guarantee and
Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the Collateral
(other than Intellectual Property, as defined in the Guarantee and Collateral
Agreement) to the extent such security interest may be perfected by the filing
of a UCC financing statement, in each case prior and superior in right to any
other person, other than with respect to Liens expressly permitted by Section
6.02 and with respect to Collateral consisting of Investment Property (as
defined in the UCC).
(b) With respect to the Intellectual Property (as defined in the Guarantee and
Collateral Agreement) in which Terex, the Subsidiary Guarantors and the
Collateral Agent have agreed that the Collateral Agent may record the Guarantee
and Collateral Agreement (or a short-form security agreement in form and
substance reasonably satisfactory to Terex and the Collateral Agent) with the
United States Patent and Trademark Office (the “Perfection Intellectual
Property”), upon the execution and delivery of the Guarantee and Collateral
Agreement and the recordation of the Guarantee and Collateral Agreement (or such
short-form security agreement) with the United States Patent and Trademark
Office and the payment of all applicable fees, together with the financing
statements in appropriate form filed in the offices specified on Schedule
3.19(a), the Lien created under the Guarantee and Collateral Agreement in the
Perfection Intellectual Property shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Perfection Intellectual Property to the extent that a security interest may be
perfected by filing in the United States and its territories and possessions, in
each case prior and superior in right to any other person.
(c) The Mortgages, upon the execution and delivery thereof by the parties
thereto, will create in favor of the Collateral Agent, subject to the exceptions
listed in each insurance policy covering such Mortgage, for the ratable benefit
of the Secured Parties, a legal, valid and enforceable Lien on all of the Loan
Parties' right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, and when the Mortgages referred to in Section 3.04(b)
are recorded in the offices specified in Schedule 3.19(c) and all applicable
fees have been paid, the Mortgages will constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Mortgaged Property and
 

 

--------------------------------------------------------------------------------

84

the proceeds thereof, in each case prior and superior in right to any other
person, other than with respect to the rights of persons pursuant to Liens
expressly permitted by Section 6.02.
SECTION 3.20. Location of Material Owned Real Property. Schedule 3.20 lists
completely and correctly as of the Effective Date all Material Owned Real
Property and the addresses thereof. Terex and the Subsidiary Guarantors own in
fee all the real property set forth on Schedule 3.20.
SECTION 3.21. Labor Matters. Except as set forth on Schedule 3.21, as of the
Effective Date, there are no strikes, lockouts or slowdowns against Terex or any
of its Restricted Subsidiaries pending or, to the knowledge of any Borrower,
threatened. The hours worked by and payments made to employees of Terex and its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters, which violations, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. All payments due
from Terex or any of its Restricted Subsidiaries, or for which any claim may be
made against Terex or any such Restricted Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Terex or such Restricted Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which Terex or any of its Restricted Subsidiaries is
bound on the Effective Date.
SECTION 3.22. Solvency. Immediately after the consummation of the Transactions
and immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
the Loan Parties, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.
SECTION 3.23. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” under and as defined in the Existing Senior Subordinated Notes and
the Existing Senior Subordinated Note Indenture.
III.B. The borrowing of Certain Funds Loans on any date shall constitute a
representation and warranty made by Terex on such date that (i) the
representations and warranties set forth in Article III shall be true and
correct in all material respects on and as of the date of such Credit Event with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date
 
 

 

--------------------------------------------------------------------------------

85

and (ii) at the time of and immediately after giving effect to such borrowing,
each Borrower and each other Loan Party shall be in compliance in all material
respects with all the terms and provisions set forth herein and in each other
Loan Document on its part to be observed or performed, and at the time of and
immediately after such Credit Event, no Event of Default or Default shall have
occurred and be continuing or would result from the proposed Borrowing and the
application of the proceeds thereof. The accuracy of the representation and
warranty made in the prior sentence shall not, however, except as expressly
provided in Section 4.02(d) with respect to the Certain Funds Representations,
be a condition precedent to the obligation of the Lenders to make Certain Funds
Loans.
ARTICLE IV
Conditions
SECTION 4.01. Effective Date. The Commitments of the Lenders hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.08):
(a) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) the General Counsel of Terex,
substantially to the effect set forth in Exhibit G-1, and (ii) Bryan Cave LLP,
counsel for Terex, substantially to the effect set forth in Exhibit G-2, in each
case (A) dated the Effective Date and (B) addressed to the Administrative Agent
and the Lenders, and the Borrowers hereby request such counsel to deliver such
opinions.
(b) The Administrative Agent shall have received (i) a copy of the certificate
of incorporation, including all amendments thereto, of Terex, certified as of a
recent date by the Secretary of State of the State of Delaware, and a
certificate as to the good standing of Terex as of a recent date, from such
Secretary of State; (ii) a certificate of the Secretary or Assistant Secretary
of Terex dated the Effective Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws of Terex as in effect on the Effective
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors of Terex authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party and, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate of incorporation of Terex has not been amended since the date of the
last amendment thereto shown on the certified copy of the certificate or
articles of incorporation furnished pursuant to clause (i) above, and (D) as to
the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
Terex; and (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.
(c) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of Terex, confirming the
conditions set forth in paragraphs (b) and (c) of Section
 

 

--------------------------------------------------------------------------------

86

4.03 (the term “Credit Event” used therein shall mean, for the purpose of this
paragraph (c), the effectiveness of the Commitments).
(d) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by Terex hereunder or under any other Loan
Document.
(e) The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.
The Administrative Agent shall notify Terex and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the Commitments of the Lenders hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.08) at or prior to 12:00 p.m., New York City time, on May 6, 2011
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
 
SECTION 4.02. Certain Funds Loans. The obligation of each Lender to make a
Certain Funds Loan, is subject to the satisfaction of the following conditions:
(a) The Effective Date shall have occurred and the Certain Funds Period shall
not have expired.
(b) The Administrative Agent shall have received a Borrowing Request for such
Loan as required by Section 2.03.
(c) The conditions to Bidco's obligation to purchase Target Shares set forth in
the Offer Document shall have been satisfied without giving effect to any waiver
or amendment prohibited by Section 6.14, and Bidco shall be legally obligated to
consummate the Offer in accordance with its terms.
(d) The Certain Funds Representations shall be true and correct on and as of the
date of such Loan with the same effect as though made on and as of the date of
such Loan.
(e) At the time of and immediately after giving effect to the making of such
Loan, no Certain Funds Default shall have occurred and be continuing.
(f) The Administrative Agent shall have received a certificate, dated the date
of such Loan and signed by the President, a Vice President or a Financial
Officer of the applicable Borrower, confirming that (i) the proceeds of such
Loan will be used on such date for Certain Funds Purposes, (ii) the Offer has
not lapsed or been terminated and (iii) the conditions set forth in clauses (c),
(d) and (e) above shall be satisfied.
(g) Terex shall have paid, when and as due (or, in the case of amounts due on
date of such Loan, shall substantially contemporaneously with the making of such
Loan pay), all fees that under the terms

 

--------------------------------------------------------------------------------

87

hereof or of the Fee Letter are due and payable on or prior to such date, as
well as the reasonable fees, disbursements and other charges of counsel to the
Administrative Agent in connection with the Transactions (to the extent that
reasonably detailed statements therefor have been delivered to Terex at least
two Business Days in advance of the Funding Date).
(h) In the case of the initial Borrowing, the Security Documents set forth in
Schedule 4.02(h) shall have been duly executed by each Loan Party that is to be
a party thereto and shall be in full force and effect. The Collateral Agent on
behalf of the Secured Parties shall have a security interest in the Collateral
of the type and the priority described in each such Security Document; provided
that, to the extent any Collateral (including the creation or perfection of any
security in respect thereof) required pursuant to this paragraph (h) is not or
cannot be provided or perfected on or prior to the Funding Date after the use by
Terex of commercially reasonable efforts to do so (other than the grant and
perfection of security interests in assets located in any state of the United
States or the District of Columbia with respect to which a lien may be perfected
by the filing of a financing statement under the Uniform Commercial Code or the
delivery of a certificated security), then the provision and/or perfection of a
security interest in any such Collateral shall not constitute a condition
precedent to the availability of the Loans on the Funding Date (but shall be
required to be provided as promptly as practicable after the Funding Date and in
any event within the period specified therefor in Schedule 5.11 or such later
date as may be reasonably agreed by the Administrative Agent and Terex).
(i) In the case of the initial Borrowing, with respect to any Loan Party
organized in the United States, the Administrative Agent shall have received a
Perfection Certificate with respect to such Loan Party dated the Funding Date
and duly executed by a Responsible Officer of Terex, and shall have received the
results of a search of the Uniform Commercial Code filings (or equivalent
filings) made with respect to the Loan Parties in the states (or other
jurisdictions) of formation of such persons, in each case as indicated on such
Perfection Certificate, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Administrative Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 6.02
or have been or will be contemporaneously released or terminated.
(j) (i) Each of the Security Documents relating to each of the Mortgaged
Properties shall have been duly executed by the parties thereto and delivered to
the Collateral Agent on the Funding Date and shall be in full force and effect
and (ii) the Collateral Agent shall have received such other documents,
including a policy or policies of title insurance issued by a nationally
recognized title insurance company, together with such endorsements, coinsurance
and reinsurance as may be requested by the Administrative Agent and the Lenders,
insuring the Mortgages as valid first liens on the Mortgaged Properties, free of
Liens other than those permitted under Section 6.02, together with such surveys
and legal opinions required to be furnished pursuant to the terms of the
Mortgages or as reasonably requested by the Administrative Agent or the Lenders;
provided that this paragraph (j) shall be subject to the proviso to paragraph
(h) above.

 

--------------------------------------------------------------------------------

88

(k) The Existing Credit Agreement (and each related loan document) and all
commitments thereunder shall have been terminated, all obligations thereunder
shall have been paid in full and all documentation necessary to release or
terminate, as applicable, security interests and guarantees in respect thereof
shall have been delivered to the Administrative Agent or its counsel.
(l) In the case of the initial Borrowing, the Administrative Agent shall have
received a certificate from a Financial Officer of Terex in the form of Exhibit
H and in substance reasonably satisfactory to the Administrative Agent,
certifying that Terex and the other Loan Parties on a consolidated basis after
giving effect to the Transactions and the other transactions contemplated
hereunder to occur on the Funding Date, are solvent.
(m) The Administrative Agent shall have received certificates, organizational
documents and board resolutions of each Subsidiary Guarantor, comparable to
those delivered with respect to Terex under Section 4.01(b).
 
SECTION 4.03. All Credit Events Other than Certain Funds Loans. The obligation
of each Lender to make Loans (including Swingline Loans and A/C Fronted Loans),
other than Certain Funds Loans, hereunder, and the obligation of each Issuing
Bank to issue, amend, extend or renew any Letter of Credit hereunder (each, a
“Credit Event”) is subject to the occurrence of the Funding Date and to the
satisfaction of the following conditions on the date of each Credit Event:
(a) The Administrative Agent shall have received a notice of such Credit Event
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
renewal or extension of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, renewal or extension of such Letter of Credit as required by Section
2.23(b) or, in the case of the Borrowing of a Swingline Loan, the Swingline
Lender and the Administrative Agent shall have received a notice requesting such
Swingline Loan as required by Section 2.22(b) or, in the case of a Borrowing of
an A/C Fronted Loan, the applicable A/C Fronting Lender and the Administrative
Agent shall have received a notice requesting such A/C Fronted Loan as required
by Section 2.24(b).
(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such Credit
Event with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they shall have been true and correct in all material respects as
of such earlier date.
(c) Each Borrower and each other Loan Party shall be in compliance in all
material respects with all the terms and provisions set forth herein and in each
other Loan Document on its part to be observed or performed, and at the time of
and immediately after such Credit Event, no Event of Default or Default shall
have occurred and be continuing.
 

 

--------------------------------------------------------------------------------

89

Each Credit Event shall be deemed to constitute a representation and warranty by
each Borrower on the date of such Credit Event as to the matters specified in
paragraphs
(b) and (c) of this Section 4.03.
SECTION 4.04. Action by Lenders during Certain Funds Period. During the Certain
Funds Period (notwithstanding any provision of this Agreement to the contrary),
unless a Certain Funds Default has occurred and is continuing, none of the
Lenders or the Administrative Agent shall be entitled to, without the consent of
Terex:
(a) refuse to make its Loan as provided in Section 2.01(a) if the conditions set
forth in Section 4.02 are satisfied;
(b) terminate any Commitment where to do so would prevent or limit the making of
a Loan for a Certain Funds Purpose;
(c) rescind, terminate or cancel this Agreement or the credit facilities
provided for herein where to do so would prevent or limit the making of a Loan
for a Certain Funds Purpose; or
(d) exercise any right of setoff or counterclaim in respect of any Loan where to
do so would prevent or limit the making or use of a Loan for a Certain Funds
Purpose;
 
provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Administrative Agent notwithstanding that they may not have been used or
available for use during the Certain Funds Period.
ARTICLE V
Affirmative Covenants
Each Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each Borrower will, and will cause each of its
Restricted Subsidiaries to:
SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.05.
(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated or in
an otherwise prudent manner; comply

 

--------------------------------------------------------------------------------

90

in all material respects with all applicable laws, rules, regulations (including
any zoning, building, Environmental Law, ordinance, code or approval or any
building permits or any restrictions of record or agreements affecting the
Mortgaged Properties) and decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted unless failure to comply could not
reasonably be expected to result in a Material Adverse Effect; and at all times
maintain and preserve all property material to the conduct of such business and
keep such property in working order and condition and from time to time make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be conducted at all times in a
commercially reasonably manner.
SECTION 5.02. Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance (including self insurance), to such extent and against such risks,
including fire and other risks insured against by extended coverage, as is
customary with companies in the same or similar businesses operating in the same
or similar locations and of same or similar size, including public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by it; and maintain such other insurance as may be
required by law.
(b) Cause all such policies of Terex or any Domestic Subsidiary (other than an
Excluded Subsidiary) that is a Restricted Subsidiary to be endorsed or otherwise
amended to include a “standard” or “New York” lender's loss payable endorsement,
in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent, which endorsement shall provide that, from and after the
Funding Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
Terex or any such Loan Parties under such policies directly to the Collateral
Agent; cause all such policies to provide that no Borrower, the Administrative
Agent, the Collateral Agent nor any other party shall be a coinsurer thereunder
and to contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably require from time to time to protect their
interests; deliver original or certified copies of all such policies to the
Collateral Agent; cause each such policy to provide that it shall not be
canceled, modified or not renewed for any other reason upon not less than 30
days' prior written notice thereof by the insurer to the Administrative Agent
and the Collateral Agent; deliver to the Administrative Agent and the Collateral
Agent, prior to the cancelation, modification or nonrenewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent and the
Collateral Agent) together with evidence satisfactory to the Administrative
Agent and the Collateral Agent of payment of the premium therefor.
(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency

 

--------------------------------------------------------------------------------

91

Management Agency (or any successor agency), obtain flood insurance in such
total amount as the Administrative Agent, the Collateral Agent or the Required
Lenders may from time to time require, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time, or (ii) a “Zone 1” area, obtain
earthquake insurance in such total amount as the Administrative Agent, the
Collateral Agent or the Required Lenders may from time to time require.
(d) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that in effect on the Effective Date, naming the Collateral Agent as
an additional insured, on forms reasonably satisfactory to the Collateral Agent.
(e) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by any Borrower; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.
(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
(i) none of the Administrative Agent, the Lenders, the Issuing Banks, or their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) each Borrower and the other Loan Parties shall look
solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Administrative Agent,
the Collateral Agent, the Lenders, the Issuing Banks or their agents or
employees. If, however, the insurance policies do not provide waiver of
subrogation rights against such parties, as required above, then each Borrower
hereby agrees, to the extent permitted by law, to waive its right of recovery,
if any, against the Administrative Agent, the Collateral Agent, the Lenders, the
Issuing Banks and their agents and employees; and
(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent or the Required Lenders under this
Section 5.02 shall in no event be deemed a representation, warranty or advice by
the Administrative Agent, the Collateral Agent or the Lenders that such
insurance is adequate for the purposes of the business of any Borrower and its
Subsidiaries or the protection of their properties and the Administrative Agent,
the Collateral Agent and the Required Lenders shall have the right from time to
time to require the Borrowers and the other Loan Parties to keep other insurance
in such form and amount as the Administrative Agent,

 

--------------------------------------------------------------------------------

92

the Collateral Agent or the Required Lenders may reasonably request; provided
that such insurance shall be obtainable on commercially reasonable terms.
SECTION 5.03. Obligations and Taxes. Pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, could reasonably be
expected to give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such obligation, tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the applicable Borrower shall have set aside on its
books reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation, tax, assessment or
charge and enforcement of a Lien and, in the case of a Mortgaged Property, there
is no risk of forfeiture of such property.
SECTION 5.04. Financial Statements, Reports, etc. In the case of Terex, furnish
to the Administrative Agent for distribution by the Administrative Agent to each
Lender:
(a) within 90 days (or if Terex files its annual report on Form 10-K with the
SEC sooner, then promptly thereafter) after the end of each fiscal year, its
consolidated and consolidating balance sheets and related statements of
operations, stockholders' equity and cash flows showing the financial condition
of Terex and its consolidated Subsidiaries as of the close of such fiscal year
and the results of its operations and the operations of such Subsidiaries during
such year, all audited (in the case of such consolidated financial statements)
by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing or otherwise reasonably acceptable to the Required
Lenders and accompanied by an opinion of such accountants (which shall not be
qualified in any material respect) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of Terex and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b) within 45 days (or if Terex files its quarterly report on Form 10-Q with the
SEC sooner, then promptly thereafter) after the end of each of the first three
fiscal quarters of each fiscal year, its consolidated and consolidating balance
sheets and related statements of operations, stockholders' equity and cash flows
showing the financial condition of Terex and its consolidated Subsidiaries as of
the close of such fiscal quarter and the results of its operations and the
operations of such Subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, all certified by one of its Financial Officers as
fairly presenting in all material respects the financial condition and results
of operations of Terex and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments;

 

--------------------------------------------------------------------------------

93

(c) concurrently with any delivery of financial statements under sub-paragraph
(a) or (b) above, (i) if there shall have been any Unrestricted Subsidiaries
during the relevant period, comparable financial statements (which need not be
audited or contain footnotes) for such period covering Terex and its Restricted
Subsidiaries, and (ii) a certificate of the accounting firm (unless at such time
it is the practice and policy of such accounting firm not to deliver such
certificates) or Financial Officer opining on or certifying such statements
(which certificate, when furnished by an accounting firm, may be limited to
accounting matters and disclaim responsibility for legal interpretations) (x)
certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto; (y) in
the case of any such letter from such Financial Officer, setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.10 and
6.11, in a form reasonably satisfactory to the Administrative Agent; and (z) in
the case of financial statements delivered under subparagraph (b) above for the
last fiscal quarter of any ECF Period, setting forth Terex's calculation of
Excess Cash Flow for the ECF Period then ended;
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Terex or any
Restricted Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;
(e) within 90 days after the first day of each fiscal year of Terex, a copy of
the budget for its consolidated balance sheet and related statements of income
and cash flows for such fiscal year; and
(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Terex or any Restricted
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent,
the Issuing Banks and each Lender, promptly after obtaining knowledge thereof,
written notice of the following:
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against any Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect; and

 

--------------------------------------------------------------------------------

94

(c) any development with respect to Terex or any Subsidiary that has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect.
 
SECTION 5.06. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and the laws applicable to any
Foreign Benefit Plan and (b) furnish to the Administrative Agent (i) as soon as
possible after, and in any event within 10 days after any Responsible Officer of
any Borrower or any Affiliate knows that any ERISA Event has occurred that,
alone or together with any other ERISA Event could reasonably be expected to
result in liability of any Borrower in an aggregate amount exceeding $25,000,000
(or the Dollar Equivalent thereof in another currency), a statement of a
Financial Officer of such Borrower setting forth details as to such ERISA Event
and the action, if any, that such Borrower proposes to take with respect
thereto.
SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep proper books of record and account in which
full, true and correct entries in conformity in all material respects with GAAP
and all requirements of law are made of all dealings and transactions in
relation to its business and activities. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender to visit and inspect the financial
records and the properties of any Borrower or any Restricted Subsidiary at
reasonable times and as often as reasonably requested (but in no event more than
twice annually unless an Event of Default shall have occurred and be continuing)
and to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of any Borrower or any Restricted Subsidiary
with the officers thereof and independent accountants therefor.
(b) In the case of Terex, use commercially reasonable efforts to cause the
credit facilities provided for hereunder to be continuously rated by S&P and
Moody's, and to maintain a corporate rating from S&P and a corporate family
rating from Moody's.
SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes described in Section 3.13.
SECTION 5.09. Compliance with Environmental Laws. Comply, and cause all lessees
and other persons occupying its Properties to comply, in all material respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Properties; obtain and renew all Environmental Permits necessary
for its operations and Properties; and conduct any Remedial Action in accordance
with Environmental Laws; provided, however, that no Borrower nor any of the
Restricted Subsidiaries shall be required to undertake any Remedial Action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.
 

 

--------------------------------------------------------------------------------

95

SECTION 5.10. Preparation of Environmental Reports. If an Event of Default
caused by reason of a breach of Section 3.17 or 5.09 shall have occurred and be
continuing, at the request of the Required Lenders through the Administrative
Agent, provide to the Lenders within 45 days after such request, at the expense
of the applicable Borrower, an environmental site assessment report for the
Properties which are the subject of such default, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent and indicating
the presence or absence of Hazardous Materials and the estimated cost of any
Remedial Action or any other activity required to bring the Properties into
compliance with Environmental Laws in connection with such Properties.
SECTION 5.11. Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under Schedule 5.11 or under
applicable law, or that the Required Lenders, the Administrative Agent or the
Collateral Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority of the security interests created or
intended to be created by the Security Documents. On and after the Funding Date,
Terex will cause each Material Domestic Restricted Subsidiary (whether now in
existence or hereafter created or acquired) or any Domestic Subsidiary which is
a Restricted Subsidiary and which becomes a Material Domestic Restricted
Subsidiary to become a Subsidiary Guarantor by executing the Guarantee and
Collateral Agreement and each applicable Security Document in favor of the
Collateral Agent. In addition, from time to time, Terex and the Subsidiary
Guarantors will, at their cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such of their assets and properties acquired after the
Funding Date as would constitute Collateral under any Security Document (it
being understood that it is the intent of the parties that the Obligations shall
be secured by, among other things, substantially all the U.S. assets of Terex
and the Subsidiary Guarantors (including Material Owned Real Property and other
U.S. assets acquired subsequent to the Funding Date and 100% of the non-voting
Equity Interests (if any) and 65% of the voting Equity Interests in each
Material First Tier Foreign Subsidiary, but excluding (i) any assets as to which
the Administrative Agent shall determine in its reasonable discretion that the
costs of obtaining a security interest in the same are excessive in relation to
the benefit to the Lenders of the security intended to be afforded thereby and
(ii) any assets of a type specifically excluded as Collateral under the
Guarantee and Collateral Agreement). Such security interests and Liens will be
created under the Security Documents and other security agreements, mortgages,
deeds of trust and other instruments and documents in form and substance
reasonably satisfactory to the Collateral Agent, and Terex shall deliver or
cause to be delivered to the Lenders all such instruments and documents
(including legal opinions, title insurance policies and lien searches) as the
Collateral Agent shall reasonably request to evidence compliance with this
Section. In furtherance of the foregoing, Terex will give prompt notice to the
Administrative Agent of (x) the acquisition by it or any Subsidiary Guarantor of
any Material Owned Real Property, (y) any Domestic Subsidiary which becomes a
Material Domestic Restricted Subsidiary (or of the circumstances described in
 

 

--------------------------------------------------------------------------------

96

the proviso to the definition of the term “Material Domestic Restricted
Subsidiary”) and
(z) any Foreign Subsidiary which becomes a Material First Tier Foreign
Subsidiary.
(b) In the case of Terex and the Subsidiary Guarantors, promptly to notify the
Collateral Agent in writing of any change (i) in its legal name, (ii) in its
jurisdiction of organization, (iii) in its corporate or legal structure or (iv)
in its Federal Taxpayer Identification Number. Terex and each Subsidiary
Guarantor agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in all the Collateral. Terex and each Subsidiary Guarantor
agrees promptly to notify the Collateral Agent if any material portion of the
Collateral owned or held by such Borrower is damaged or destroyed.
ARTICLE VI
Negative Covenants
Each Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, such Borrower will not, and will not cause or
permit any of the Restricted Subsidiaries to:
SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except that Terex and any Restricted Subsidiary may incur, create,
assume or permit to exist:
(a) Indebtedness existing on the Effective Date and set forth in Schedule 6.01;
(b) Additional Subordinated Notes;
(c) Indebtedness created under this Agreement and the other Loan Documents;
(d) prior to the Funding Date, Indebtedness under the Existing Credit Agreement
and Guarantees thereof by the Subsidiary Guarantors;
(e) Indebtedness pursuant to (i) Hedging Agreements and (ii) any Additional L/C
Facility; provided, however, that (x) the Additional L/C Exposure shall not
exceed $100,000,000 at any time and (y) the sum of the L/C Exposure and the
Additional L/C Exposure shall not exceed $250,000,000 at any time;
(f) Indebtedness of (i) Terex or any wholly owned Restricted Subsidiary to any
other wholly owned Restricted Subsidiary, (ii) any wholly owned Restricted
Subsidiary to Terex or (iii) Terex to Finsub incurred to capitalize

 

--------------------------------------------------------------------------------

97

Finsub pursuant to the Receivables Program; provided, however, that any
Indebtedness of a Loan Party shall be subordinated to the prior payment in full
of the Obligations;
(g) Indebtedness resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;
(h) Indebtedness arising under indemnity agreements to title insurers to cause
such title insurers to issue to the Collateral Agent mortgagee title insurance
policies;
(i) Indebtedness arising with respect to customary indemnification and purchase
price adjustment obligations incurred in connection with Asset Sales and
Permitted Acquisitions permitted hereunder;
(j) Indebtedness incurred in the ordinary course of business with respect to
surety and appeal bonds, performance, insurance and return-of-money bonds and
other similar obligations;
(k) Indebtedness consisting of (i) Acquired Target Indebtedness, (ii) other
Acquired Indebtedness or (iii) Purchase Money Indebtedness or Capital Lease
Obligations incurred in the ordinary course of business after the Effective
Date; provided that, in the case of clauses (ii) and (iii), at the time of the
incurrence of any such Indebtedness and immediately after giving effect thereto,
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and (B) either (x) the Consolidated Leverage Ratio shall
be less than or equal to 3.75 to 1.00 or (y) the aggregate principal amount of
all Indebtedness incurred, created or assumed pursuant to this Section 6.01(k)
at any time when the Consolidated Leverage Ratio exceeds 3.75 to 1.00 does not
exceed $25,000,000 at any time;
(l) Floor Plan Guarantees;
(m) Indebtedness incurred to extend, renew or refinance Indebtedness described
in paragraph (a), (k), (l) or (p) of this Section 6.01 (“Refinancing
Indebtedness”) so long as (i) such Refinancing Indebtedness is in an aggregate
principal amount not greater than the aggregate principal amount of the
Indebtedness being extended, renewed or refinanced, plus the amount of any
interest or premiums required to be paid thereon plus fees and expenses
associated therewith, (ii) such Refinancing Indebtedness has a later or equal
final maturity and a longer or equal weighted average life than the Indebtedness
being extended, renewed or refinanced, (iii) if the Indebtedness being extended,
renewed or refinanced is subordinated to the Obligations, the Refinancing
Indebtedness is subordinated to the Obligations to the extent of the
Indebtedness being extended, renewed or refinanced and (iv) the covenants,
events of default and other non-pricing provisions of the Refinancing
Indebtedness shall be no less favorable to the Lenders than those contained in
the Indebtedness being extended, renewed or refinanced;

 

--------------------------------------------------------------------------------

98

(n) Indebtedness classified as Capital Lease Obligations incurred in connection
with the purchase of inventory to be sold in the ordinary course of business;
(o) (i) Indebtedness of Foreign Subsidiaries not exceeding $100,000,000 in the
aggregate at any time outstanding and (ii) Indebtedness of the Target and its
subsidiaries under the Existing Target Credit Facility or any facility or
facilities that replace the same (whether concurrently with the termination
thereof or thereafter), so long as the maximum aggregate principal amount
permitted to be drawn or outstanding thereunder is not increased; and
(p) in addition to any of the foregoing, other unsecured Indebtedness; provided
that at the time of the incurrence of any such Indebtedness and immediately
after giving effect thereto, (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, and (ii) either (A) the
Consolidated Leverage Ratio shall be less than or equal to 3.75 to 1.00 or (B)
the aggregate outstanding principal amount of Indebtedness incurred, created or
assumed pursuant to this Section 6.01(p) at any time when the Consolidated
Leverage Ratio exceeds 3.75 to 1.00 does not exceed $100,000,000 at any time.
 
SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Restricted Subsidiary) now owned or hereafter acquired by it or on any
income or revenues or rights in respect of any thereof, except:
(a) Liens on property or assets of any Borrower and its Restricted Subsidiaries
existing on the Effective Date and set forth in Schedule 6.02; provided that
such Liens shall secure only those obligations which they secure on the
Effective Date;
(b) any Lien created under the Loan Documents;
(c) any Lien existing on any property or asset prior to the acquisition thereof
by any Borrower or any Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, (ii) such
Lien does not apply to any other property or assets of any Borrower or any
Restricted Subsidiary and (iii) such Lien does not (A) materially interfere with
the use, occupancy and operation of any Mortgaged Property, (B) materially
reduce the fair market value of such Mortgaged Property but for such Lien or (C)
result in any material increase in the cost of operating, occupying or owning or
leasing such Mortgaged Property;
(d) Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;
(e) carriers', warehousemen's, mechanics', materialmen's, repairmen's,
landlord's or other like Liens arising in the ordinary course of business and
securing obligations that are not due and payable

 

--------------------------------------------------------------------------------

99

or which are being contested in compliance with Section 5.03;
(f) pledges and deposits made in the ordinary course of business in compliance
with workmen's compensation, unemployment insurance and other social security
laws or regulations;
(g) (i) deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and (ii) Liens on the
receivables of any Foreign Subsidiary to secure Indebtedness of such Foreign
Subsidiary in respect of performance bonds and similar obligations in an
aggregate principal amount not to exceed the foreign currency equivalent of
$10,000,000 at any one time outstanding;
(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of any Borrower or any of its
Restricted Subsidiaries;
(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
any Borrower or any Restricted Subsidiary or in respect of Capital Lease
Obligations; provided that (i) such security interests secure Indebtedness
permitted by Section 6.01(j), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 90 days after such acquisition
(or construction), (iii) the Indebtedness secured thereby does not exceed 100%
of the lesser of the cost or the fair market value of such real property,
improvements or equipment at the time of such acquisition (or construction) and
(iv) such security interests do not apply to any other property or assets of any
Borrower or any Restricted Subsidiary;
(j) Liens arising from the rendering of a final judgment or order that does not
give rise to an Event of Default;
(k) Liens securing Acquired Indebtedness, Acquired Target Indebtedness and the
Existing Target Credit Facility; provided that (i) such Indebtedness was secured
by such Liens at the time of the relevant Permitted Acquisition and such Liens
were not incurred in contemplation thereof and (ii) such Liens do not extend to
(x) any property of Terex or the Restricted Subsidiaries (other than the
Acquired Person) or (y) to any property of the Acquired Person other than the
property securing such Liens on the date of the relevant Permitted Acquisition;
(l) Liens securing Refinancing Indebtedness, to the extent that the Indebtedness
being refinanced
 

 

--------------------------------------------------------------------------------

100

was originally secured in accordance with this Section 6.02; provided that such
Lien does not apply to any additional property or assets of Terex or any
Restricted Subsidiary;
(m) Liens in favor of any Loan Party;
(n) Liens on Program Receivables purported to be sold by Terex or any Restricted
Subsidiary in connection with the Receivables Program;
(o) Liens on property and assets of the Foreign Subsidiaries not constituting
Collateral to secure Indebtedness of Foreign Subsidiaries incurred under Section
6.01(o); and
(p) Liens granted pursuant to the documentation for, or arising by operation of
law under, the Escrow Account.
 
SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback”); provided that any
Borrower or any Restricted Subsidiary may enter into any such transaction to the
extent that any lease obligations and Liens associated therewith would not be
prohibited under this Agreement.
SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:
(a) investments by Terex and its Restricted Subsidiaries (i) existing on the
Effective Date in the Equity Interests of the Subsidiaries, (ii) existing on the
Effective Date and set forth on Schedule 6.04 and (iii) made after the Effective
Date in the Equity Interests of the Subsidiary Guarantors;
(b) Permitted Investments;
(c) investments in JV Finco not exceeding $25,000,000 at any time outstanding;
(d) Terex or any Restricted Subsidiary may make any Permitted Acquisition;
provided that Terex or, if such Restricted Subsidiary is a Subsidiary Guarantor,
such Subsidiary Guarantor complies, and causes any acquired entity to comply,
with the applicable provisions of Section 5.11 and the Security Documents with
respect to the person or assets so acquired;
(e) the Borrowers and their respective Restricted Subsidiaries may make loans
and advances to employees for moving, entertainment, travel and other similar
expenses in the ordinary course of business;
 

 

--------------------------------------------------------------------------------

101

(f) Consolidated Capital Expenditures;
(g) cash collateral provided to the Collateral Agent pursuant to the Loan
Documents;
(h) promissory notes issued by any purchaser in connection with any Asset Sale
permitted pursuant to Section 6.05(b);
(i) provided that (a) no Default or Event of Default shall have occurred and be
continuing at the time of such payment or after giving effect thereto, and (b)
the Consolidated Leverage Ratio shall be less than or equal to 3.75 to 1.00, (A)
the purchase by Terex of shares of its common stock (for not more than fair
market value) in connection with the delivery of such stock to grantees under
any stock option plan (upon the exercise by such grantees of their stock
options) or any other deferred compensation plan, any retirement plan, stock
purchase plan or other employee benefit plan of Terex approved by its board of
directors and (B) the repurchase of shares of, or options to purchase shares of,
common stock of Terex or any of its Subsidiaries from employees, former
employees, directors or former directors of Terex or any of its Subsidiaries (or
permitted transferees of such employees, former employees, directors or former
directors) pursuant to the terms of the agreements (including employment
agreements) or plans (or amendments thereto) approved by its board of directors
under which such individuals purchase or sell or are granted the option to
purchase or sell, such common stock;
(j) accounts receivable arising in the ordinary course of business from the sale
of inventory;
(k) Guarantees constituting Indebtedness permitted by Section 6.01;
(l) investments in joint ventures in Related Businesses and investments in
Unrestricted Subsidiaries (including JV Finco and, after the Funding Date, the
Target); provided that at the time of such investment and immediately after
giving effect thereto, (A) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and (B) the Consolidated Leverage
Ratio shall be less than or equal to 3.75 to 1.00;
(m) intercompany loans and advances constituting Indebtedness permitted by
Section 6.01(e);
(n) provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom, investments made by Terex or any
Restricted Subsidiary to the extent the consideration paid by Terex or such
Restricted Subsidiary for such investment consists of equity of Terex;
(o) other investments in an aggregate amount (without giving effect to any write
down or write off thereof) not exceeding $200,000,000 at any time outstanding;

 

--------------------------------------------------------------------------------

102

(p) investments in Finsub arising as a result of (i) the sale or contribution of
Program Receivables to Finsub or (ii) the initial capitalization of Finsub;
(q) Hedging Agreements to the extent permitted by Section 6.01(d);
(r) investments by Terex or any Restricted Subsidiary consisting of purchase
money loans or lease financing to customers of Terex or any Restricted
Subsidiary to finance the acquisition or lease by such customers of (i)
equipment manufactured or sold by Terex or any Restricted Subsidiary, in each
case in the ordinary course of business and (ii) equipment purchased by Terex or
any Restricted Subsidiary from other manufacturers or other persons in
connection with a transaction in which Terex or any Restricted Subsidiary
finances the acquisition or lease of such equipment by its customers; in an
aggregate principal amount (including as principal the aggregate remaining lease
payments in all such leases that are not in the nature of finance charges) not
to exceed $750,000,000 at any time outstanding;
(s) investments by Terex consisting of Bucyrus Stock and in Hedging Agreements
with respect thereto;
(t) Bidco may acquire Target Shares in connection with the Acquisition; and
(u) Terex may invest in, or otherwise advance funds to Bidco, directly or
indirectly, to fund the purchase of Target Shares.
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. (a)
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of the assets of Terex and the Restricted Subsidiaries (whether now owned or
hereafter acquired) or any Equity Interests of any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or substantially all of the assets of any other person, except that:
 
(i) any Borrower and any Restricted Subsidiary may purchase and sell inventory
in the ordinary course of business;
(ii) (A) any Restricted Subsidiary may sell Program Receivables to Terex and (B)
Terex and any Restricted Subsidiary may sell Program Receivables to Finsub
pursuant to the Receivables Program;
(iii) if at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing:
(A) any wholly owned Subsidiary (other than Finsub) may merge into Terex in a
transaction in which Terex is the surviving corporation;
  

 

--------------------------------------------------------------------------------

103

(B) any wholly owned Restricted Subsidiary may merge into or consolidate with
any other wholly owned Subsidiary in a transaction in which the surviving entity
is a wholly owned Restricted Subsidiary and no person other than Terex or a
wholly owned Restricted Subsidiary receives any consideration; provided that, if
either of the wholly owned Subsidiaries party to such merger or consolidation is
a Subsidiary Guarantor, then the surviving entity shall be or become a
Subsidiary Guarantor;
 
(C) in connection with any Permitted Acquisition pursuant to Section 6.04(d),
Terex or any wholly owned Subsidiary may acquire or merge into or consolidate
with any entity acquired pursuant to such Permitted Acquisition in a transaction
in which the surviving entity is Terex or a wholly owned Subsidiary; provided
that, (x) if Terex is a party to such merger or consolidation, Terex shall be
the surviving corporation, and (y) if any wholly owned Restricted Subsidiary
that is a Subsidiary Guarantor merges into or consolidates with any entity
acquired pursuant to such Permitted Acquisition, then the surviving entity shall
be or become a Subsidiary Guarantor;
 
(D) Terex or any Subsidiary may transfer Equity Interests of, or assets of, a
Domestic Subsidiary to Terex or to any wholly owned Domestic Subsidiary where no
person other than Terex or a wholly owned Subsidiary receives any consideration;
provided that, if (x) such Equity Interests or such assets being transferred are
Equity Interests of, or assets of, a Subsidiary Guarantor, then the recipient
thereof shall be or become a Subsidiary Guarantor, and (y) if the transferor of
such Equity Interests or such assets is a Subsidiary Guarantor, then the
recipient thereof shall be or become a Subsidiary Guarantor;
 
(E) Terex or any Subsidiary may transfer Equity Interests of a Foreign
Subsidiary (other than a Material First Tier Foreign Subsidiary) to any other
Foreign Subsidiary where no person other than Terex or a wholly owned Restricted
Subsidiary receives any consideration; and
 
(F) Terex or any Subsidiary may transfer Equity Interests of, or assets of, a
Material First Tier Foreign Subsidiary to any other Material First Tier Foreign
Subsidiary where no person other than Terex or a wholly owned Subsidiary
receives any consideration, provided that in the case of a transfer of Equity
Interests, such transfer is subject to the pledge of the 65% of the voting
Equity Interests thereof to the Collateral Agent; and
 
(iv) Bidco may consummate the Acquisition;
provided, however, that any merger, consolidation or transfer of assets by or
between Terex or a Restricted Subsidiary, on the one hand, and an Unrestricted
Subsidiary, on the other hand, shall be subject to the limitation set forth in
Section 6.04(l).
 

 

--------------------------------------------------------------------------------

104

(b) Engage in any Asset Sale not otherwise prohibited by Section 6.05(a) unless
all of the following conditions are met: (i) the consideration received is at
least equal to the fair market value of such assets; (ii) at least 75% of the
consideration received is cash; (iii) the Net Cash Proceeds of such Asset Sale
are applied as required by Section 2.13(b); and (iv) no Default or Event of
Default shall result from such Asset Sale.
SECTION 6.06. Dividends and Distributions; Restrictions on Ability of Restricted
Subsidiaries to Pay Dividends. (a) Declare or pay, directly or indirectly, any
dividend or make any other distribution (by reduction of capital or otherwise),
whether in cash, property, securities or a combination thereof, with respect to
any of its Equity Interests or directly or indirectly redeem, purchase, retire
or otherwise acquire for value (or permit any Restricted Subsidiary to purchase
or acquire) any of its Equity Interests or set aside any amount for any such
purpose; provided, however, that (i) any Restricted Subsidiary may declare and
pay dividends or make other distributions ratably to its equity holders, (ii)
Terex may at any time pay dividends with respect to Equity Interests solely in
additional shares of its Equity Interests and (iii) Terex may pay dividends on,
and redeem and repurchase its Equity Interests, provided that, in the case of
this clause (iii), the following conditions are satisfied: (A) at the time of
such dividend, redemption or purchase and after giving effect thereto, no
Default or Event of Default has occurred and is continuing or would arise as a
result thereof, and (B) immediately after giving effect to any payment, the
Consolidated Leverage Ratio shall be less than or equal to 3.75 to 1.00.
Notwithstanding the foregoing, Terex may repurchase Equity Interests (x) in
accordance with Section 6.04(i) and (y) for any other reason in an aggregate
amount not to exceed $5,000,000 during any quarter.
(b) Permit its Restricted Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Restricted Subsidiary to (i) pay any
dividends or make any other distributions on its Equity Interests or any other
interest or (ii) make or repay any loans or advances to Terex or the parent of
such Restricted Subsidiary, other than any encumbrance or restriction imposed by
law, any Loan Document, the Existing Credit Agreement or any “Loan Document” (as
defined Existing Credit Agreement).
SECTION 6.07. Transactions with Affiliates. Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that any
Borrower or any Restricted Subsidiary may engage in any of the foregoing
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to such Borrower or such Restricted Subsidiary
than could be obtained on an arm's-length basis from unrelated third parties,
and except that this Section shall not apply to any transaction between or among
Borrowers and Guarantors or any transaction between Terex or any Restricted
Subsidiary and Finsub pursuant to the Receivables Program.
SECTION 6.08. Business of Borrowers and Restricted Subsidiaries. Engage at any
time in any business or business activity other than the Related Business;
provided, however, that, notwithstanding the fact that Finsub is an Unrestricted
Subsidiary, Terex shall not permit (a) Finsub to engage in any trade or

 

--------------------------------------------------------------------------------

105

business, or otherwise conduct any activity, other than the exercise of its
rights and the performance of its obligations pursuant to the Receivables
Program and other incidental activities and (b) the aggregate amount advanced by
all special purpose trusts, funding vehicles and other persons (other than Terex
and the Restricted Subsidiaries) to Finsub (x) in respect of the Trade
Receivables owned by Finsub to exceed $250,000,000 at any time or (y) in respect
of Equipment Receivables owned by Finsub to exceed $250,000,000 at any time.
SECTION 6.09. Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement (other than the Existing Credit Agreement) pursuant to
which any Indebtedness of any Borrower or any Restricted Subsidiary in an
aggregate principal amount in excess of $25,000,000 is outstanding if the effect
of such waiver, supplement, modification, amendment, termination or release is
to (i) increase the interest rate on such Indebtedness; (ii) accelerate the
dates upon which payments of principal or interest are due on such Indebtedness;
(iii) add or change any event of default or add any material covenant with
respect to such Indebtedness; (iv) change the prepayment provisions of such
Indebtedness in any manner adverse to the Lenders; (v) change the subordination
provisions thereof (or the subordination terms of any Guarantee thereof); or
(vi) change or amend any other term if such change or amendment would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Indebtedness in a manner adverse to any Borrower, any
Restricted Subsidiary, the Administrative Agent or the Lenders.
(b) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or directly or indirectly
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any Indebtedness for borrowed money (other
than the Loans and other than Indebtedness outstanding under the Existing Credit
Agreement) of any Borrower or any Restricted Subsidiary or pay in cash any
amount in respect of such Indebtedness that may at the obligor's option be paid
in kind or in other securities, except that (i) Terex and its Restricted
Subsidiaries shall be permitted to do any of the foregoing with the Net Cash
Proceeds of any issuance of Equity Interests of Terex or Refinancing
Indebtedness, (ii) Terex and its Restricted Subsidiaries shall be permitted to
do any of the foregoing if all of the following conditions are satisfied: (x) at
the time of such distribution or payment and after giving effect thereto, no
Default or Event of Default has occurred and is continuing or would arise as a
result thereof and (y) immediately after giving effect to such distribution or
payment, the Consolidated Leverage Ratio shall be less than or equal to 3.75 to
1.00, (iii) Terex may at any time repay Indebtedness of any Borrower or any
Restricted Subsidiary solely in Equity Interests of Terex and (iv) at any time
when there are no Term Loans outstanding hereunder, Terex may make offers to
repurchase at par (“Asset Sale Repurchase Offers”) its Existing Notes in
accordance with the indentures governing the same, and may repurchase such notes
to the extent tendered in such Asset Sale Repurchase Offers.
SECTION 6.10. Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four
 

 

--------------------------------------------------------------------------------

106

consecutive fiscal quarters of Terex, in each case taken as one accounting
period, ending on or after the Funding Date during a period set forth below to
be less than the ratio set forth below for such period:
Period
Ratio
Funding Date through and including June 30, 2011
1.25 to 1.00
Thereafter
1.75 to 1.00

SECTION 6.11. Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio at the end of any fiscal quarter of Terex ending during a period set forth
below to be greater than the ratio set forth below for such period:
Period
Ratio
Funding Date through and including September 30, 2012
3.50 to 1.00
October 1, 2012 through and including September 30, 2013
3.00 to 1.00
Thereafter
2.50 to 1.00

 
SECTION 6.12. Fiscal Year. Permit the fiscal year of Terex to end on a day other
than December 31.
SECTION 6.13. Designation of Unrestricted Subsidiaries. (a) Terex may not
designate any Restricted Subsidiary that is a Loan Party as an Unrestricted
Subsidiary. Terex may designate any Subsidiary created or acquired after the
Effective Date as an Unrestricted Subsidiary under this Agreement (a
“Designation”) only if:
(i) such Subsidiary does not own any Equity Interests or other equity interests
of any Restricted Subsidiary;
(ii) no Event of Default shall have occurred and be continuing at the time of or
after giving effect to such Designation;
 
(iii) after giving effect to such Designation and any related investment to be
made in such designated Subsidiary by Terex or any Restricted Subsidiary, Terex
and its Restricted Subsidiaries would be in compliance with Section 6.04 and
with each of the covenants set forth in Sections 6.10 and 6.11; and
(iv) Terex has delivered to the Administrative Agent (x) written notice of such
Designation and (y) a certificate, dated the effective date of such Designation,
of a Financial Officer certifying compliance
 

 

--------------------------------------------------------------------------------

107

with the conditions set forth in subclause (iii) above and setting forth
reasonably detailed calculations demonstrating such compliance.
(b) Terex may designate any Unrestricted Subsidiary as a Restricted Subsidiary
under this Agreement (an “RS Designation”) only if:
 
(i) no Event of Default shall have occurred and be continuing at the time of or
after giving effect to such RS Designation, and after giving effect thereto,
Terex would be in compliance with each of the covenants set forth in Sections
6.10 and 6.11;
(ii) all Liens on assets of such Unrestricted Subsidiary and all Indebtedness of
such Unrestricted Subsidiary outstanding immediately following the RS
Designation would, if initially incurred at such time, have been permitted to be
incurred pursuant to Sections 6.01 and 6.02, respectively;
(iii) such designation would meet the applicable criteria of the term “Permitted
Acquisition” were Terex acquiring 100% of the Equity Interests of such
Unrestricted Subsidiary at such time and shall be deemed to have been a
Permitted Acquisition effected on the date of such designation; and
(iv) Terex has delivered to the Administrative Agent (x) written notice of such
RS Designation and (y) a certificate, dated the effective date of such RS
Designation, of a Financial Officer certifying compliance with the conditions
set forth in subclause (iii) above and setting forth reasonably detailed
calculations demonstrating such compliance.
(c) Upon any such RS Designation with respect to an Unrestricted Subsidiary (i)
Terex and its Restricted Subsidiaries shall be deemed to have received a return
of their investment in such Unrestricted Subsidiary equal to the lesser of (x)
the amount of such investment immediately prior to such RS Designation and (y)
the fair market value (as reasonably determined by Terex) of the net assets of
such Subsidiary at the time of such RS Designation and (ii) for purposes of
Section 6.04(l) Terex and its Restricted Subsidiaries shall be deemed to have
maintained an investment in an Unrestricted Subsidiary equal to the excess, if
positive, of the amount referred to in clause (i)(x) above over the amount
referred to in clause (i)(y) above.
(d) Neither Terex nor any Restricted Subsidiary shall at any time (x) provide a
Guarantee of any Indebtedness of any Unrestricted Subsidiary, (y) be directly or
indirectly liable for any Indebtedness of any Unrestricted Subsidiary or (z) be
directly or indirectly liable for any other Indebtedness which provides that the
holder thereof may (upon notice, lapse of time or both) declare a default
thereon (or cause such Indebtedness or the payment thereof to be accelerated,
payable or subject to repurchase prior to its final scheduled maturity) upon the
occurrence of a default with respect to any other Indebtedness that is
Indebtedness of an Unrestricted Subsidiary, except in the case of clause (x) or
(y) to the extent permitted under Section 6.01 and Section 6.04 hereof. Except
as provided in paragraph (c) above, each Designation shall be irrevocable, and
no Unrestricted Subsidiary may become a Restricted Subsidiary, be merged
 

 

--------------------------------------------------------------------------------

108

with or into Terex or a Restricted Subsidiary or liquidate into or transfer
substantially all its assets to Terex or a Restricted Subsidiary.
(e) Terex shall not, and shall not permit any Restricted Subsidiary to, furnish
any funds to or make any investment in any Unrestricted Subsidiary or any other
person for purposes of enabling it to make any payment or distribution that
could not be made by Terex or the Restricted Subsidiaries in accordance with the
provisions of Section 6.06(a) or 6.09(b).
(f) Terex shall use commercially reasonable efforts to lawfully obtain the
ability to direct and control the management, policies, assets, liabilities and
cash flows of the Target as promptly as practicable following the Funding Date.
SECTION 6.14. Offer Document. (a) Without the consent (not to be unreasonably
withheld or delayed) of the Lead Arrangers, Terex shall not (and shall not
permit any Subsidiary to):
(i) increase (and shall ensure that nothing is done or omitted by or on behalf
of it or any of its subsidiaries that would require an increase in) the total
cash consideration payable for the Target Shares above the Maximum Transaction
Amount;
(ii) change in any manner that could reasonably be expected to be materially
adverse to the Lenders any material term or condition of the Offer from that
described in the draft of the Offer Documents provided to the Lead Arrangers on
or prior to the Effective Date, except to the extent such change is required by
the German FSA;
(iii) waive, amend, revise or agree not to enforce, in whole or in part, any of
the Offer Conditions Precedent, except that the acceptance period may be
extended from time to time in accordance with the German Takeover Act (but not
beyond the last day of the Certain Funds Period); or
(iv) except for the description thereof contained in the draft of the Offer
Document provided to the Lead Arrangers on or prior to the Effective Date, issue
or allow to be issued on its behalf or on behalf of any of its subsidiaries any
press release or other written publicity which refers to the Lead Arrangers, any
Agent or any Lender without the consent of the Lead Arrangers, unless the
written publicity is required by law, the German FSA, or any stock exchange, in
which case, Terex shall, to the extent possible in the circumstances, notify the
Lead Arrangers as soon as is practicable upon becoming aware of any such
requirement, consult with the Lead Arrangers on the terms of the reference and
take into account any comments of the Lead Arrangers (it being understood that
Terex intends to file a copy of this Agreement with the Securities and Exchange
Commission).
(b) For purposes of Section 6.14(a), (i) Terex agrees to provide as much advance
notice as is practicable under the circumstances of any change to the Offer
described in Section 6.14(a)(ii) or of any

 

--------------------------------------------------------------------------------

109

proposed waiver, amendment, revision or agreement described in Section
6.14(a)(iii), and (ii) the Lead Arrangers agree to respond as promptly as
practicable to any request for their consent to any waiver, amendment, revision
or agreement described in Section 6.14(a)(iii), and such consent will be deemed
given if the Lead Arrangers have not responded within 24 hours of receipt by the
persons listed on Schedule 6.14 of written or e-mailed request therefor.
ARTICLE VII
Events of Default
In case of the happening of any of the following events (“Events of Default”):
(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
(c) default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any other amount (other than an amount referred to in (b)
above) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of three
Business Days after notice;
(d) default shall be made in the due observance or performance by any Borrower
or any Subsidiary of any covenant, condition or agreement contained in Section
5.01(a), 5.05 or 5.08 or in Article VI;
(e) default shall be made in the due observance or performance by any Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in any Loan Document (other than those specified in (b), (c) or (d) above) and
such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent or any Lender to Terex;
(f) any Borrower or any Restricted Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
in a principal amount in excess of $25,000,000, when and as the same shall
become due and payable, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the
 

 

--------------------------------------------------------------------------------

110

holder or holders of such Indebtedness or a trustee on its or their behalf (with
or without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity;
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Borrower or any Restricted Subsidiary, or of a substantial part
of the property or assets of any Borrower or a Restricted Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any Restricted
Subsidiary or for a substantial part of the property or assets of any Borrower
or any Restricted Subsidiary or (iii) the winding-up or liquidation of any
Borrower or any Restricted Subsidiary; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(h) any Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any Restricted
Subsidiary or for a substantial part of the property or assets of any Borrower
or any Restricted Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;
(i) one or more judgments for the payment of money the aggregate amount which is
not covered by insurance is in excess of $25,000,000 shall be rendered against
any Borrower, any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of any Borrower or any
Restricted Subsidiary to enforce any such judgment;
(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of any Borrower and its ERISA Affiliates in
an aggregate amount exceeding $25,000,000;
(k) on or after the Funding Date, any Guarantee under the Guarantee and
Collateral Agreement for any reason shall cease to be in full force and effect
(other than in accordance with its terms) or any

 

--------------------------------------------------------------------------------

111

Guarantor shall deny in writing that it has any further liability under the
Guarantee and Collateral Agreement (other than as a result of the discharge of
such Guarantor in accordance with the terms of the Loan Documents);
(l) on or after the Funding Date, any security interest purported to be created
by any Security Document shall cease to be, or shall be asserted by any Borrower
or any other Loan Party not to be, a valid, perfected, first priority (except as
otherwise expressly provided in this Agreement or such Security Document)
security interest in the securities, assets or properties covered thereby,
except to the extent that any such loss of perfection or priority results from
the failure of the Collateral Agent to maintain possession of certificates
representing securities pledged under the Guarantee and Collateral Agreement and
except to the extent that such loss is covered by a lender's title insurance
policy and the related insurer promptly after such loss shall have acknowledged
in writing that such loss is covered by such title insurance policy; or
(m) there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, with the consent of the
Required Lenders, may, and at the request of the Required Lenders shall, by
notice to Terex, take either or both of the following actions, at the same or
different times: (i) terminate forthwith the Commitments and (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in any event with respect to any Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding. The provisions of this Article VII shall be subject to
Section 4.04.
Notwithstanding anything to the contrary in the preceding paragraph, during the
Clean-up Period, none of the Administrative Agent, the Collateral Agent or any
Lender may declare that a Default or an Event of Default has occurred, or
terminate the Commitments or declare the Loans to be due and payable as a result
solely of one or more Defaults or Events of Default described in paragraph (a),
(d) (except for a Default or Event of Default in respect of Section 5.08, 6.10
or 6.11) or (e) of this Article VII, or paragraph (f) or (j) of this Article VII
insofar as it involves Indebtedness of the Target or any of its subsidiaries to
the extent such Indebtedness is repaid or refinanced before the end of the
Clean-up Period; provided that the event or circumstance giving rise to such
 

 

--------------------------------------------------------------------------------

112

Default or Event of Default, or the result of such Default or Event of Default,
(i) directly relates to the Target or any of its subsidiaries (or any of their
businesses, assets or liabilities), (ii) is capable of being cured or remedied
during the Clean-up Period and (iii) except to the extent it involves
Indebtedness of the Target or any of its subsidiaries that is repaid or
refinanced before the end of the Clean-up Period, was either not known by a
Responsible Officer of Terex prior to the Effective Date or was disclosed or
otherwise described in the financial statements and reports of the Target
publicly filed prior to the Effective Date; provided, further, that the
Administrative Agent, the Collateral Agent and the Lenders shall be entitled to
exercise any and all rights and remedies granted to them hereunder and under the
Loan Documents with respect to any such Default or Event of Default that is
still in existence after the expiration of the Clean-up Period (except if such
Default or Event of Default is in respect of Indebtedness of the Target or any
of its subsidiaries that was repaid or refinanced before the end of the Clean-up
Period).
 
ARTICLE VIII
The Administrative Agent and the Collateral Agent
In order to expedite the transactions contemplated by this Agreement, Credit
Suisse AG is hereby appointed to act as Administrative Agent and Collateral
Agent on behalf of the Lenders and the Issuing Banks (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”). Each of the Lenders, the Issuing Banks, and each
assignee of any such Lender or Issuing Bank, hereby irrevocably authorizes the
Agents to take such actions on behalf of such Lender, Issuing Bank or assignee
and to exercise such powers as are specifically delegated to the Agents by the
terms and provisions hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Without limiting the
generality of the foregoing, the Agents are hereby expressly authorized to
execute any and all documents (including releases) with respect to the
Collateral and the Program Receivables and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents.
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to any Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity. Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders

 

--------------------------------------------------------------------------------

113

(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.08) or in the absence of its own
gross negligence or wilful misconduct. Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by Terex or a Lender, and neither Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective directors, officers, employees, agents and
advisors (“Related Parties”). The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and Terex. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Agent which shall be a bank with an office in New York, New York, having a
combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent's resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for

 

--------------------------------------------------------------------------------

114

the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.
With respect to the Loans made by it hereunder, each Agent in its individual
capacity and not as Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Agent, and the Agents
and their Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Borrower or any Subsidiary or other
Affiliate thereof as if it were not an Agent.
Each Lender agrees (a) to reimburse the Agents, on demand, in the amount of its
pro rata share (based on the sum of its aggregate available Commitments and
outstanding Loans hereunder) of any expenses incurred for the benefit of the
Lenders by the Agents, including counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, that shall not
have been reimbursed by any Borrower and (b) to indemnify and hold harmless each
Agent and any of its directors, officers, employees or agents, on demand, in the
amount of such pro rata share, from and against any and all liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against it in its capacity as Agent or any of them
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by it or any of them under this
Agreement or any other Loan Document, to the extent the same shall not have been
reimbursed by any Borrower or any other Loan Party; provided that no Lender
shall be liable to an Agent or any such other indemnified person for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Agent or any of its directors,
officers, employees or agents. Each Revolving Credit Lender agrees to reimburse
each of the Issuing Banks and their directors, employees and agents, in each
case, to the same extent and subject to the same limitations as provided above
for the Agents.
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Agents on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other

 

--------------------------------------------------------------------------------

115

disposition, any Lender may be the purchaser of any or all of such Collateral at
any such sale or other disposition, and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent on behalf of the Secured Parties at such sale or
other disposition. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the foregoing provisions. The provisions of this paragraph are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Lead Arrangers is named as such for recognition
purposed only, and in their respective capacities as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that each of the Lead Arrangers shall
be entitled to all indemnification and reimbursement rights in favor of the
Agents provided herein and in the other Loan Documents. Without limitation of
the foregoing, neither of the Lead Arrangers in their respective capacities as
such shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, Loan Party or any other person.
ARTICLE IX
Miscellaneous
SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
(a) if to any Borrower, to it in care of Terex at 200 Nyala Farm Road, Westport,
CT 06880, Attention of General Counsel (Fax No. (203) 227-1647);
(b) if to the Administrative Agent, to Credit Suisse AG, One Madison Avenue, New
York, New York 10010, Attention of Sean Portrait, Agency Group (Fax No. (212)
322-2291); and
(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

 

--------------------------------------------------------------------------------

116

As agreed to among the Borrowers, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.
Each Borrower hereby agrees, unless directed otherwise by the Administrative
Agent, that it will, or will cause the Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents
or to the Lenders under Article V, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that
(a) is or relates to a Borrowing Request, a notice pursuant to Section 2.10 or a
notice requesting the issuance, amendment, extension or renewal of a Letter of
Credit pursuant to Section 2.23, (b) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor, (c)
provides notice of any Default or Event of Default under this Agreement or any
other Loan Document or (d) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.
Each Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Terex or its securities) (each, a “Public
Lender”). Each Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to Terex or its securities for
purposes of foreign, United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 9.17); (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor”; and (iv) the Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not marked as
“Public Investor”. Notwithstanding the foregoing, the following Borrower
Materials shall be marked “PUBLIC”, unless Terex notifies the Administrative
Agent reasonably in advance of the intended distribution that any such document
contains material non-public information: (A) the Loan Documents and (B)
notification of changes in the terms of the credit facilities provided for
herein.
 

 

--------------------------------------------------------------------------------

117

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender's compliance procedures and applicable law, including foreign,
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Terex or its securities for purposes of foreign, United States
Federal or state securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY'S OR THE ADMINISTRATIVE AGENT'S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET.
The Administrative Agent agrees that the receipt of the Communications by it at
its e-mail address set forth above shall constitute effective delivery of the
Communications to it for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender's
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Borrower herein and in the certificates or other
instruments prepared or delivered in connection

 

--------------------------------------------------------------------------------

118

with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and the Issuing Banks and
shall survive the making by the Lenders of the Loans and the issuance of Letters
of Credit by the Issuing Banks, regardless of any investigation made by the
Lenders or the Issuing Banks or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement or any other Loan
Document or the Additional L/C Facility is outstanding and unpaid or any Letter
of Credit or Additional Letter of Credit is outstanding and unpaid and so long
as the Commitments have not been terminated. The provisions of Sections 2.14,
2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank.
SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Terex and the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.
SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, the Administrative Agent, the
Issuing Banks or the Lenders that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and assigns.
(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment to a Lender or an
Affiliate of such Lender or an Approved Fund (unless the proposed assignment is
of a Revolving Credit Commitment), (x) Terex (unless an Event of Default shall
have occurred and be continuing) and the Administrative Agent (and, in the case
of any assignment of a Revolving Credit Commitment, the Issuing Banks and (in
the case of a Domestic Revolving Commitment) the Swingline Lender) must give
their prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed) and (y) the amount of the Commitment or Loans,
as applicable, of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 without the prior written consent of the Administrative Agent (or, if
less, the entire remaining amount of such Lender's Commitment or Loans, as
applicable), (ii) the parties to each such assignment shall electronically
execute and deliver to the Administrative Agent an Assignment and Acceptance via
an electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually execute and deliver to
the Administrative Agent an Assignment and Acceptance), together with

 

--------------------------------------------------------------------------------

119

a processing and recordation fee of $3,500 (which fee may be waived or reduced
at the sole discretion of the Administrative Agent), and (iii) the assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and all applicable tax forms. For purposes of this
Section 9.04(b), the term “Approved Fund” shall mean, with respect to any Lender
that is a fund that invests in bank loans, any other fund that invests in bank
loans which is managed or advised by the same investment advisor as such Lender
or by an Affiliate of such investment advisor. Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, which effective date shall be
at least five Business Days after the execution thereof, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).
 
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of any Borrower or any Subsidiary or the
performance or observance by any Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
 

 

--------------------------------------------------------------------------------

120

Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.
 
(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrowers, the Administrative Agent,
the Issuing Banks, the Collateral Agent and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
 
(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and, if required, the written consent of Terex, the Swingline Lender, the
Issuing Banks and the Administrative Agent to such assignment and any applicable
tax forms, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).
 
(f) Each Lender may without the consent of any Borrower, the Swingline Lender,
the Issuing Banks or the Administrative Agent sell participations to one or more
banks or other entities in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant) and (iv) the Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrowers relating to the Loans or L/C Disbursements and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers decreasing any fees payable to
such participating bank or person
 
 

 

--------------------------------------------------------------------------------

121

hereunder or the amount of principal of or the rate at which interest is payable
on the Loans in which such participant bank or person has an interest, extending
any scheduled principal payment date or date fixed for the payment of interest
on the Loans in which such participant bank or person has an interest, releasing
any Guarantor (other than in connection with the sale of such Guarantor in a
transaction permitted by Section 6.05) or all or substantially all of the
Collateral or increasing or extending the Commitments).
 
(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to any Borrower furnished to such Lender by
or on behalf of any Borrower; provided that, prior to any such disclosure of
Information (as defined in Section 9.17) which Information is confidential
pursuant to Section 9.17, each such assignee or participant or proposed assignee
or participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.17.
 
(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(i) No Borrower shall assign or delegate any of its rights or duties hereunder
without the prior written consent of the Administrative Agent, each Issuing Bank
and each Lender, and any attempted assignment without such consent shall be null
and void.
 
(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
 

 

--------------------------------------------------------------------------------

122

against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, (i) any
SPC may (x) with notice to, but without the prior written consent of, the
Borrowers and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (y) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC, and
(ii) the protections afforded to any SPC pursuant to the provisions of this
Section 9.04(j) may not be amended or modified without the written consent of
such SPC.
 
(k) In the event that (i) any Revolving Credit Lender shall become a Defaulting
Lender or (ii) S&P, Moody's and Thompson's BankWatch (or Insurance Watch Ratings
Service, in the case of Lenders that are insurance companies (or Best's
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by Insurance Watch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, any Issuing Bank shall have reasonably determined that there has
occurred a material adverse change in the financial condition of any such
Revolving Credit Lender, or a material impairment of the ability of any such
Lender to perform its obligations hereunder, as compared to such condition or
ability as of the date that any such Lender became a Revolving Credit Lender),
then each Issuing Bank shall have the right, but not the obligation, at its own
expense, upon notice to such Lender and the Administrative Agent, to replace (or
to request Terex to use its reasonable efforts to replace) such Lender with an
assignee (in accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Revolving Credit Commitment to such assignee; provided, however, that (i) no
such assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority and (ii) the applicable Issuing Bank or such assignee, as
the case may be, shall pay to such Lender in immediately available funds on the
date of such assignment the principal of and interest accrued to the date of
payment on the Loans made by such Lender hereunder and all other amounts accrued
for such Lender's account or owed to it hereunder.
 
SECTION 9.05. Expenses; Indemnity. (a) Each Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Lead Arrangers, the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Swingline
Lender in connection with the syndication of the credit facilities provided for
herein and

 

--------------------------------------------------------------------------------

123

the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Lead Arrangers, the
Administrative Agent, the Collateral Agent or any Lender (including any A/C
Fronting Lender) in connection with the enforcement or protection of its rights
in connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, as applicable,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Lead Arrangers, the Administrative Agent and the
Collateral Agent, and, in connection with any such enforcement or protection,
the fees, charges and disbursements of any other counsel for the Lead Arrangers,
the Administrative Agent, the Collateral Agent or any Lender.
(b) Each Borrower agrees to indemnify the Lead Arrangers, the Administrative
Agent, the Collateral Agent, each Lender (including any A/C Fronting Lender) and
each Issuing Bank, each Affiliate of any of the foregoing persons and each of
their respective directors, officers, employees, agents, trustees, members,
partners and advisors (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby, (ii) the use of the proceeds of the Loans or issuance of
Letters of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto and regardless of whether such matter is initiated by a third party or
by Terex or any of its Affiliates or shareholders, or (iv) any actual or alleged
presence, Release or threat of Release of Hazardous Materials on any Properties,
or any Environmental Claim related in any way to any Borrower or the
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.
 
(c) To the extent permitted by applicable law, no Borrower shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
 
(d) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any
 

 

--------------------------------------------------------------------------------

124

Letter of Credit, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, the Collateral Agent, any Lender or an
Issuing Bank. All amounts due under this Section 9.05 shall be payable on
written demand therefor.
SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.28 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender and Issuing Bank agrees to notify Terex and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each Lender under this Section 9.06 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.
 
SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER
OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES
ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST
RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED,
BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO
MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or an Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the

 

--------------------------------------------------------------------------------

125

other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Borrower in any case shall entitle such
Borrower to any other or further notice or demand in similar or other
circumstances.
(b) Except as expressly provided by Section 2.27 or in the other paragraphs of
this Section 9.08, neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders; provided, however, that no such agreement shall (i) decrease
the principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or any date for
reimbursement of an L/C Disbursement, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of each Lender affected thereby, (ii) increase
or extend the Commitment or decrease or extend the date for payment of any Fees
or any other amount due and payable hereunder to any Lender without the prior
written consent of such Lender, (iii) amend or modify the pro rata requirements
of Section 2.17, the provisions of Section 9.04(i), the provisions of this
Section 9.08, or release all or substantially all the value of the Guarantees or
all or substantially all of the Collateral, without the prior written consent of
each Lender, (iv) change the provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of one Class differently from the rights of Lenders holding Loans
of any other Class without the prior written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
adversely affected Class, (v) modify the protections afforded to an SPC pursuant
to the provisions of Section 9.04(j) without the written consent of such SPC, or
(vi) reduce the percentage contained in the definition of the term “Required
Lenders”, or impose additional material restrictions on the ability of the
Lenders to assign their rights and obligations under the Loan Documents, without
the prior written consent of each Lender (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loan Commitments and Revolving Credit
Commitments on the date hereof); provided further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Collateral Agent, any Issuing Bank, any A/C Fronting Lender or the
Swingline Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Collateral Agent, such Issuing
Bank, such A/C Fronting Lender or the Swingline Lender, as applicable.
Notwithstanding the foregoing, with the consent of the Borrowers and the
Required Lenders, this Agreement (including Section 2.17) may be amended to
allow the Borrowers to make loan modification offers to all the Lenders of one
or more Classes of Loans that, if accepted, would (A) allow the maturity and
scheduled amortization of the Loans
 

 

--------------------------------------------------------------------------------

126

of the accepting Lenders to be extended, (B) change the Applicable Percentages
and/or Fees payable with respect to the Loans and Commitments of the accepting
Lenders and (C) treat the modified Loans and Commitments of the accepting
Lenders as a new tranche of Loans and Commitments for all purposes under this
Agreement.
 
(c) The Administrative Agent and the Borrowers may amend any Loan Document to
correct administrative or manifest errors or omissions, or to effect
administrative changes that are not adverse to any Lender; provided, however,
that no such amendment shall become effective until the fifth Business Day after
it has been posted to the Lenders, and then only if the Required Lenders have
not objected in writing thereto within such five Business Day period.
 
(d) Notwithstanding any other provision contained in this Section 9.08 or
elsewhere in this Agreement, (i) the Borrowers and the Administrative Agent
agree to execute all such amendments to this Agreement as shall be requested in
accordance with the provisions of the Fee Letter to give effect to the exercise
of rights granted to the Lead Arrangers under the Fee Letter, including the
right to cause additional institutions to become Lenders hereunder with such
titles as the Lead Arrangers may designate and to effect such changes to the
terms of this Agreement as the Lead Arrangers shall have the right to implement
under the terms of the Fee Letter, and (ii) each Lender agrees that any
amendment referred to in the preceding clause (i) that shall not adversely
affect the rights or benefits to which the Lenders are entitled hereunder shall
be effective if executed by the Borrowers and the Administrative Agent without
the consent of any other person. The Administrative Agent shall promptly make
available to each Lender a copy of each amendment entered into under this
paragraph.
 
SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.
SECTION 9.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended
 

 

--------------------------------------------------------------------------------

127

to confer upon any party other than the parties hereto and thereto, the
respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Indemnitees (as defined in Section 9.05(b))
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.
SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.
SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the other

 

--------------------------------------------------------------------------------

128

Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined only in
such New York State or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against any
Borrower or its properties in the courts of any jurisdiction.
(b) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01; provided, however, that each
Subsidiary Borrower hereby appoints Terex, 200 Nyala Farm Road, Westport, CT
06880 (Attention of General Counsel), as its agent for service of process.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
 
SECTION 9.16. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
(b) The obligations of each party in respect of any sum due to any other party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Loan Parties contained in
this Section 9.16 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.
 

 

--------------------------------------------------------------------------------

129

SECTION 9.17. Confidentiality. The Administrative Agent, the Collateral Agent,
each Issuing Bank and each of the Lenders agrees to keep confidential (and to
use its best efforts to cause its respective agents and representatives to keep
confidential) the Information (as defined below) and all copies thereof,
extracts therefrom and analyses or other materials based thereon, except that
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
shall be permitted to disclose Information (a) to such of its respective
officers, directors, employees, agents, Affiliates and representatives,
including accountants, legal counsel and other advisors, and numbering,
administration and settlement service providers, as need to know such
Information, (b) to the extent requested by any regulatory authority (provided
such authority shall be advised of the confidential nature of the Information),
(c) to the extent otherwise required by applicable laws and regulations or by
any subpoena or similar legal process, (d) in connection with any suit, action
or proceeding relating to the enforcement of its rights hereunder or under the
other Loan Documents, (e) to any direct or indirect contractual counterparty in
swap agreements or such contractual counterparty's professional advisor (so long
as such contractual counterparty (or its Affiliates) is not a competitor of
Terex or any of its Subsidiaries and agrees to be bound by the provisions of
this Section 9.17 or substantially similar confidentiality undertakings), (f) on
a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided for herein or (g) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section
9.17 or (ii) becomes available to the Administrative Agent, any Issuing Bank,
any Lender or the Collateral Agent on a non-confidential basis from a source
other than any Borrower. For the purposes of this Section, “Information” shall
mean all financial statements, certificates, reports, agreements and information
(including all analyses, compilations and studies prepared by the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender based on any of the
foregoing) that are received from any Borrower or any of its Subsidiaries and
related to any Borrower or any of its Subsidiaries, any shareholder of any
Borrower or any of its Subsidiaries or any employee, customer or supplier of any
Borrower or any of its Subsidiaries, other than any of the foregoing that were
available to the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to its disclosure thereto by any
Borrower or any of its Subsidiaries, and which are in the case of Information
provided after the Effective Date, either financial information or clearly
identified at the time of delivery as confidential. The provisions of this
Section 9.17 shall remain operative and in full force and effect regardless of
the expiration and term of this Agreement.
SECTION 9.18. European Monetary Union. If, as a result of the implementation of
European monetary union, (a) any currency ceases to be lawful currency of the
nation issuing the same and is replaced by the Euro, then any amount payable
hereunder by any party hereto in such currency shall instead be payable in Euro
and the amount so payable shall be determined by translating the amount payable
in such currency to Euro at the exchange rate recognized by the European Central
Bank for the purpose of integrating such currency into the Euro, or (b) any
currency and the Euro are at the same time recognized by the central bank or
comparable authority of the nation issuing such currency as lawful currency of
such nation, then (i) any Loan made at such time shall be made in Euro and (ii)
any other amount payable by any party hereto in such

 

--------------------------------------------------------------------------------

130

currency shall be payable in such currency or in Euro (in an amount determined
as set forth in clause (a)), at the election of the obligor. Prior to the
occurrence of the event or events described in clause (a) or (b) of the
preceding sentence, each amount payable hereunder in any currency will continue
to be payable only in that currency. Each Borrower agrees, at the request of the
Required Lenders, at the time of or at any time following the integration of any
additional currency into the Euro, to enter into an agreement amending this
Agreement in such manner as the Required Lenders shall reasonably request in
order to avoid any unfair burden or disadvantage resulting therefrom and to
place the parties hereto in the position they would have been in had such
integration not occurred, the intent being that neither party will be adversely
affected economically as a result of such integration and that reasonable
provisions may be adopted to govern the borrowing, maintenance and repayment of
Loans denominated in any Alternative Currency or Euro after the occurrence of
the event or events described in clause (a) or (b) of the preceding sentence.
SECTION 9.19. Rights of Additional L/C Issuing Banks. Without the consent of
each Additional L/C Issuing Bank, the Borrowers and the Lenders shall not enter
into, consent to or approve of any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document if, as a result of such
amendment, waiver or modification, (a) any Additional L/C Issuing Bank would no
longer be entitled to its ratable share in the benefits of the Collateral, (b)
all or substantially all of the Collateral would be released or (c) any
Guarantor would be released from its obligations under the applicable Loan
Document or Loan Documents, and any such attempted amendment, modification or
waiver shall be null and void. Each Additional L/C Issuing Bank shall be
entitled to enforce the provisions of this Section 9.19 and shall be deemed to
have issued Additional Letters of Credit in reliance on this Section 9.19.
SECTION 9.20. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers acknowledges and agrees that: (a) (i) the
arranging and other services regarding this Agreement provided by the Agents,
the Lead Arrangers and the Lenders are arm's-length commercial transactions
between the Borrowers and their respective Affiliates, on the one hand, and the
Agents, the Lead Arrangers and the Lenders, on the other hand, (ii) each
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate and (iii) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) each
Agent, Lead Arranger and Lender is and has been acting solely as a principal and
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers or any of their respective Affiliates, or any other person,
and (ii) no Agent, Lead Arranger or Lender has any obligation to the Borrowers
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Agents, the Lead Arrangers, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrowers and their
respective Affiliates and no Agent, Lead Arranger or Lender has any obligation
to disclose any of such interests to the Borrowers or any of their respective
Affiliates. To the fullest extent permitted by
 

 

--------------------------------------------------------------------------------

131

law, each Borrower hereby waives and releases any claims that it may have
against the Agents, the Lead Arrangers and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transactions contemplated hereby.
SECTION 9.21. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Borrower in accordance with the USA PATRIOT Act.
SECTION 9.22. Additional Borrowers. Terex may designate any of its wholly owned
Subsidiaries that is a Restricted Subsidiary as a Borrower under any Class of
Revolving Credit Commitments; provided that (i) the Administrative Agent shall
be reasonably satisfied that the applicable Lenders may make loans and other
extensions of credit to such person in the applicable currency or currencies in
such person's jurisdiction in compliance with applicable laws and regulations
and without being subject to any unreimbursed or unindemnified Tax or other
expense and (ii) Terex and such Restricted Subsidiary shall have delivered to
the Administrative Agent such corporate documentation (including all applicable
“know your customer” documentation), charter documents, by-laws, resolutions and
legal opinions (in each case, consistent with those provided or required to be
provided by Terex under Sections 4.01 and 4.02 on the Effective Date and the
Funding Date, respectively, modified as appropriate for the jurisdiction in
question or otherwise as may be agreed to by the Administrative Agent. For
purposes of clause (i) of the preceding sentence, absent a Change in Law
affecting any such Subsidiary, the “Subsidiary Borrowers” under, and as defined
in, the Existing Credit Agreement as of the Effective Date shall be deemed to be
acceptable as borrowers hereunder with respect to any similar facilities
hereunder. Upon the receipt by the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such a wholly owned Subsidiary and Terex, and
the documentation referred to in the preceding sentence, such wholly owned
Subsidiary shall be a Subsidiary Borrower and a party to this Agreement. A
Subsidiary shall cease to be a Subsidiary Borrower hereunder at such time as no
Loans, Fees or any other amounts due in connection therewith pursuant to the
terms hereof shall be outstanding by such Subsidiary, no Letters of Credit
issued for the account of such Subsidiary shall be outstanding and such
Subsidiary and Terex shall have executed and delivered to the Administrative
Agent a Borrowing Subsidiary Termination; provided that, notwithstanding
anything herein to the contrary, no Subsidiary shall cease to be a Subsidiary
Borrower solely because it no longer is a wholly owned Subsidiary.

 

--------------------------------------------------------------------------------

132

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
TEREX CORPORATION,
by
 
 
 
Name:
 
Title:

 
CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as Administrative
Agent and Lender,
by
 
 
 
Name:
 
Title:

 
 
 
by
 
 
 
Name:
 
Title:

 
GOLDMAN SACHS LENDING
PARTNERS LLC, as Lender,
 
by
 
 
 
Name:
 
Title:

 
 
 
 
 
[Terex Credit Agreement Signature Page]
 
 

 